Case 1:18-cv-09035-JPO-GWG Document 156-3 Filed 06/05/20 Page 1 of 199




               EXHIBIT E
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page21of
                                                                 of199
                                                                    72

                                                                           15

 1                     5/6/19 - M. McKendry
 2   side, we did a lot of interactions on ground
                                                                                i
 3   rules and issues that come up at the ball park.

 4          Q.      Did anything that you did in the
 5   capacity as field operations department person

 6   relate to the evaluation of performance of

 7   umpires?

 8          A.     We would give feedback on how
                                                                                '

 9   situations were handled on the field in the

10   from the perception of the on-field operations

11   department.     And I did assist with some of the
12   logistics on sending out QuesTec information
                                                                                j
13   which the umpires were graded on; that was their

14   strike zone system during that period.

15          Q.      Spell QuesTec for us.
16          A.     Q-U-E-S, capital T-E-C.
                                                                                l
17          Q.     And you indicated that that was
18   something that the umpires were evaluated

19   against during that period?

20          A.     Yes.
                                                                                i


21          Q.     And when did that change?
22          A.     We transitioned from QuesTec to
                                                                                I
23   SportsVision I believe somewhere in the 2009

24   season or so.     But I'm not completely sure on
25   the dates.

                                                                                i
                                                                                 i

                                                                         EXHIBIT
                                                                                     exhibitsticker.com




                       D'Arnico Certified Reporting
                                908-546-7650                                4
     Case
     Case1:18-cv-09035-JPO-GWG
          1:18-cv-09035-JPO-GWG Document
                                Document156-3
                                         142-4 Filed
                                               Filed06/05/20
                                                     04/25/20 Page
                                                              Page32of
                                                                     of199
                                                                        72
                                                                             16


1                          5/6/19 - M. McKendry

2              Q.     And did the SportsVision system at

        some point give , way to another system?
3
                                                                                  I
                                                                                  rj
 4             A.      It .:iid.                                                  l
                                                                                  'l
 5             Q.     What was that?                                              '

 6             A.     That is the ZE system which we

 7      currently use for strike zone evaluation.

 8             Q.      And when did ZE go in to effect?

 9             A.     Again, I'm going to be estimating,

10      but I want to say that was like 2011 or so

11      actually it was a little bit later, let me

12      correct myself.       I think that happened I want to

13      say 2015, something like that.

14             Q.      Why did Major League Baseball change

15      from the SportsVision system to the ZE system?

16             A.      You'll have to ask the folks on the

17      technical side.       I think it had to do with

18      technical improvement s, but that would just be

19      speculation.

20             Q.      Who would those people be?

21             A.      I'm not sure specifically who you

22      should speak to, but I know Jason Gaedtke, who

23      runs our tech side now is probably the person

24      who would oversee all of that.

25              Q.     Do you know why Major League




                           D'Amico Certified Reporting
                                   908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page43of
                                                                 of199
                                                                    72

                                                                         21

 1                        5/6/19 - M. McKendry
 2            A.       Yes.

 3            Q ·'     And who does that analysis?

 4            A.'     We have employees who work formerly

 5   at BAM, 'I don't know the specific name of the

 6   entity that they're under, I think they're under

 7   the Baseball Commissione r now, who are assigned

 8   to ZE to do analysis of.

 9            Q.       Do you know who any of those
10   individuals are?

11            A.       I do.
12            Q.       Who are they?
13            A.       Perry Pierce is the lead of that
14   group.        Dan Goodman is our lead scorer and he

15   has been with the group since the transition to

16   SportsVision .       Scott Miller is another scorer
17   who has been there several years, and Ed Zeine

18   is also a scorer who has been there for several

19   years.

20            Q.       Can you spell Ed Zeine for me?

21            A.       Z-E-I-N-E, I believe.

22            Q.       Is the data that is considered by

23   Mr. Pierce, Mr. Goodman, Mr. Miller, Mr. Zeine,

24   the same underlying data that the public sees?

25                     MR. LUPION:     Object to the form.




                          D'Amico Certified Reporting
                                  908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page54of
                                                                 of199
                                                                    72
                                                                         22


1                     5/6/19 - M. McKendry

2    BY MR. LANDEN:

3          A.      Yes, the same underlying data.

 4          Q.     Do they have any additional

 5   underlying data that they consider beyond that

 6   which the public sees?

 7          A.     They have access to the centerfield

 8   camera, which is just another tool that they use

 9   to make sure that the lines are set properly;

10   that's not something that is pushed out to the

11   public . .

12          Q.     When you say,    "that the lines are

13   set properly," what are you referring to?

14          A.     The lines of the strike zone.

15          Q.     Vertical, horizontal or both?

16          A.     The vertical lines.

17          Q.     And do the vertical lines change

18   with the respective batters going into the

19   batter's box?

20          A.     They do.

21          Q.     Who makes the assessment as to the

22   appropriate location for the vertical lines of

23   the strike zone in regard to the position that

24   is reflected in what the public sees?

25          A.      There is an algorithm in the system




                       D'Amico Certified Reporting
                               908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page65of
                                                                 of199
                                                                    72

                                                                         23

 1                         5/6/19 - M. McKendry
      I
 2        that when the ball is halfway to home plate
 3,       based on a certain number of plate appearances
 4-       prior for the individual that's at bat, the~ it
 51       will set a default strike zone size, and then

 6        that will be what is seen on the information

 7        that's pushed out in that raw data.

 8                 Q.   So it's your testimony then that

 9        that occurs when the ball was half way to the

10        plate?

11                 A.   Yes.
12                 Q.   So does it change from pitch to

13        pitch?

14                 A.   Yes.
15                 Q.   And is that based on the stance or

16        position of the batter?

17                 A.   Yes.

18                 Q.   Who or what is measuring the stance

19        of the batter to make the adjustment from pitch

20        to pitch?

21                 A.   The stance -- I'm not sure, I was
22        trying to think if I knew for sure and I do not.

23                 Q.   Do you know who is in charge of

24        that?

25                 A.   I think Perry Pierce and that group



                           D'Amico Certified Reporting
                                   908-546-7650
     Case
     Case1:18-cv-09035-JPO-GWG
          1:18-cv-09035-JPO-GWG Document
                                Document156-3
                                         142-4 Filed
                                               Filed06/05/20
                                                     04/25/20 Page
                                                              Page76of
                                                                     of199
                                                                        72
                                                                             24


1                         5/6/19 - M. McKendry

2       would be able to answer your technical questions

 3      on that.

 4             Q.      In terms o f that which is available

 5      to the public directly · from Major League

 6      Baseball sources, does it reflect the adjustment

 7      in the vertical aspect of the strike zone on

 8      each pitch?

 9                     MR. LUPION:    Objection.

10                     You can answer.

11      BY MR. LANDEN:

12             A.      No, it does not.

13             Q.      O.K.

14                     Why not?

15             A.      To have -- it takes us an additional

16      screening process that could not be done

17      instantaneously to verify that -- the heights of

18      those marks.

19              Q.     O.K., so the data that is

20      determining the vertical aspect of the strike

21       zone is determined when the ball is halfway in

22       its flight to the plate?

23              A.     That's correct.

24              Q.     That data is gathered, but not

25       applied until some later point in time, correct?




                           D'Amico Certified Reporting
                                   908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page87of
                                                                 of199
                                                                    72




 1                         5/6/19 - M. McKendry
                                                                         -1i.
                                                                         '   '
                                                                             s
                                                                             i


 2          A.          For evaluation purposes, yes.
 3          Q.      1
                        When is that evaluation -- excuse
 4   me, when is~the data gathered for purposes of

 5   evaluations?

 6          A.      After the game, there's a post game
 7   auditing process that happens overnight.             And
 8   then the lines are adjusted as each pitch is

 9   reviewed, each called pitch.         And then the
10   following morning, our scorers will go through

11   each one of those games and look through with

12   focus on anything that is an incorrect lead call

13   pitch or a -- anything where there's question on

14   the tracking, et cetera, they'll review those

15   pitches before we release any information out to

16   the umpires.

17          Q.          Is that process explained to the
18   umpires?

19          A.      Yes, it has been explained to the
20   umpires many times.

21          Q.          By whom?
22          A.      Various people including myself.
23          Q.      When by you?
24          A.      The last time that I explained it to
25   the umpires was at their annual meeting in




                           D'Arnico Certified Reporting
                                    908-546-7650
     Case
     Case1:18-cv-09035-JPO-GWG
          1:18-cv-09035-JPO-GWG Document
                                Document156-3
                                         142-4 Filed
                                               Filed06/05/20
                                                     04/25/20 Page
                                                              Page98of
                                                                     of199
                                                                        72
                                                                             26


1                         5/6/19 - M. McKendry

2       January of 2019.

3              Q.      And is it your understandin g that

4       the public is aware of the change in the strike

5       zone from pitch to pitch for evaluation

 6      purposes?

 7                     MR. LUPION:    Objection.

 8      BY MR. LANDEN:

 9             A.      I'm not sure if the public is aware.

10              Q.     Do you have any reason to believe

11      that Major League Baseball or the Office of the

12      Commissione r has disseminated that information

13       to the public that the strike zone changes from

14      pitch to pitch for evaluation purposes?

15              A.     Any time that -- well, I can't say

16       for sure every time, but when a representat ive

17       of the Commissione r's office speaks to a media

18      member regarding the strike zone and how it's

19       used for evaluation purposes, they will explain

20       the additional auditing piece that goes into it.

21       I know that The Commissione r has on instances.

22       I know that Peter Woodfork has.         I know that

23       anyone who is involved with the strike zone

24       system has mentioned that.

25              Q.     O.K., when did The Commissione r do




                           D'Amico Certified Reporting
                                   908-546-7650
 Case
  Case1:18-cv-09035-JPO-GWG
       1:18-cv-09035-JPO-GWG Document
                              Document156-3
                                       142-4 Filed
                                              Filed06/05/20
                                                    04/25/20 Page
                                                              Page10
                                                                   9 of 72
                                                                        199

                                                                          27
     - - ; , - - - - - - - - - - - - - - - - - - - - - - - - - - - --------,

 1                       5/6/19 - M. McKendry
 2   that?

 3           A.      I'm not sure of specific dates.

 4           Q.      To whom did The Commissioner do
 5   that?

 6           A.      I'm not sure of the specific people.

 7           Q.      Under what circumstances did The
 8   Commissioner do that?

 9           A.      Normally when the strike zone comes
10   up during his conversations with media members

11   a:t the beginning of each season, he ' 11 travel

12   around and go on a bunch of television

13   broadcasts and he will speak to the on-air

14   personality and answer whatever questions they

15   ask.    The strike zone tends to be a topic that

16   comes up, and he will speak in generalities

17   based on the information about the strike zone.

18           Q.      What about Mr. Woodfork and under
19   what circumstances did he provide that
20    information to the public?
21           A.      Again, I'm not sure of specific

22   instances, but I know it has been a topic when

23   he has spoken to the media.

24           Q.      Are you aware of any other personnel
25   who have provided that information to the public




                         D'Amico Certified Reporting
                                 908-546-7650
          Case
          Case1:18-cv-09035-JPO-GWG
               1:18-cv-09035-JPO-GWG Document
                                     Document156-3
                                              142-4 Filed
                                                    Filed06/05/20
                                                          04/25/20 Page
                                                                   Page11
                                                                        10of
                                                                          of199
                                                                             72
                                                                                                   28


_ _ _ _ _1_                           _ /_ 1_9_ - _ M_._
               _ _ _ _ _ _ _ _ _ _5_/_6                        _e_n_d_ r_ y__. - - - - - - - - - - - -F:l_ _ __
                                                           _.c_K
                                                           M
              1
         2       or the media other than The Commissione r or Mr.
         3       Woodfork?
         4               A.       Off the top of .· my head, the only

         5       other people who were in that position where

         6       they would speak about stuff like that would be
         7       the -- whoever was in charge of the umpires at

         8       that point, but I don't know if -- I don't know

         9       specific instances for any of those folks.

        10                Q.       You believe that it occurred but you
        11       don't know
        12                A.       Correct.

        13                Q.       -- with who or when?

        14                A.       Correct.

        15                Q.       Now in terms of the horizontals,
        16       side-to-side --
        17                A.       Yes.

        18                Q.       -- aspect of the strike zone, is
        19       that fixed?
        20                A.       Yes, that is set based on the width

        21       of home place plate.

        22                Q.       And is that modified or considered
         23       in any different light other than the vertical
         24       aspect that the public sees when the data is
         25       initially disseminated to them?



                                        D'Amico Certified Reporting
                                                908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page12
                                                               11of
                                                                 of199
                                                                    72

                                                                         29

 1                     5/6/19 - M. McKendry

 2          A.     There is a two-inch buffer placed on
                                                                               j

 3   either side to cover any error in the tracking.
                                                                              I
 4          Q.     What do you mean by a two-inch                              j




 5   buffer?

 6          A.     Umpires are -- if a ball is measured

 7   to be within a two-inch buffer on either side of

 8   home plate, they are given credit for that --                            J
                                                                               i
 9   that is called an acceptable pitch.                                      ,l
10          Q.     And what's the basis for the

11   two-inch margin?

12          A.     It was -- I believe, and I'm not 100
                                                                               l
13   percent confident because I was not involved in                          1


14   the process at this point, but I believe it is
                                                                               !
15   based off of what the error rate was when they

16   instituted the system.

17          Q.     So when the system was instituted,

18   was it your understandin g that it was only

19   accurate to within 2 inches?

20                 MR. LUPION:     Object to the form.
21          A.     I don't know the specific error rate
22   that was within the system.

23          Q.     Who would know that information?

24          A.     I'm not sure.

25          Q.     Is any of the information about the




                       D'Amico Certified Reporting
                               908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page13
                                                               12of
                                                                 of199
                                                                    72
                                                                         30


1                     5/6/19 - M. McKendry

2    -- let me rephrase.

3                  In t2rms of the tracking of the

 4   baseball, and whether it intersects the strike

 5   zone, at what point is the strike zone measured?

 6   To clarify, front of the plate, middle of the

 7   plate, back of the plate or three-dimen sional

 8   shape.
                                                                              l
 9            A.   If the baseball is within the strike                       l
                                                                              j

                                                                              J
10   zone at any point over the width of the plate,                           I
                                                                              '
                                                                              j

11   of the span of the plate, it is measured as a

12   strike.

13            Q.   And the box that is visually

14   portrayed and video representati ons of the

15   plate1 is that portrayed on the basis of the

16   front of the plate, the middle of the plate, the

17   back of the plate or something else?

18                 MR. LUPION:     Objection.

19   BY MR. LANDEN:

20            A.   My understandin g is that visual

21   square that's on most telecasts is at the front

22   of the plate, but I am not sure.
                                                                                  ,,
23            Q.   What about the one supplied by Major                       11

24   League Baseball itself?

25                 MR. LUPION:     Objection.




                       D'Amico Certified Reporting
                               908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page14
                                                               13of
                                                                 of199
                                                                    72

                                                                         31


 1                     5/6/19 - M. McKendry

 2   BY MR. LANDEN:

 3        l   A.   The graphic is -- the graphic is

 4   dependent on the end user of the product, they

 5   create a graphic which works within their

 6   broadcast, but the information that's supplied

 7   is uniform from the Commissioner's office.

 8            Q.   Do you the television networks that

 9   disseminate images of the games have their own

10   tracking system or are they using Major League

11   Baseball's?

12                 MR. LUPION:     Objection.

13            A.   They current       all of the
14   information that is put out currently on strike

15   zone information is from the Major League

16   Baseball data feed.

17            Q.   And you qualified your answer by

18   saying "currently."

19                 When,   if at any point, did that

20   change?

21            A.    I do not know specifically when it

22   did change, but I know there were multiple pitch

23   tracking systems previously.

24            Q.   And what were those?

25            A.    I do not know the names of the




                       D'Amico Certified Reporting
                               908-546-7650
     Case
     Case1:18-cv-09035-JPO-GWG
          1:18-cv-09035-JPO-GWG Document
                                Document156-3
                                         142-4 Filed
                                               Filed06/05/20
                                                     04/25/20 Page
                                                              Page15
                                                                   14of
                                                                     of199
                                                                        72
                                                                             48


                           5/6/19 - M. McKendry
]_
     I
2                Q.    You've already explained how the ZE

3        system works in terms of balls and strikes.

4·                     Is there a -- let's put it this way:

 5       Can you describe in simple terms what data is

 6       gathered to feed into the SURE system?

 7               A.    The SURE system is based off of

 8       logging of games, as they go on.        So anything

 9       that is defined as a close play is marked and

10       filtered into a bucket of plays that are

11       evaluated for each individua l umpire for every

12       game.

13               Q.    Who makes the decision about whether

14       it's close?

15               A.    Raquel oversees that process right

16       now.

17               Q.    Who oversaw it before?

18               A.    Steve Mara oversaw that process

19       prior to her.

20               Q.    When did he transitio n out and she

21       transitio n in?

22               A.    When I got the position as director

23       of umpire operation s or umpire administr ation at

24       the time, Steve transitio ned in to my previous

25       role in the on-field operation s departmen t and



                           D'Amico Certified Reporting
                                   908-546-7 650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page16
                                                               15of
                                                                 of199
                                                                    72

                                                                         77


 1                     5/6/19 - M. McKendry

 2   BY MR. LANDEN:

 3          A.    , He has a similar set up to

 4   Mr. Marsh.,

 5          Q.      Does Mr. Rieker have an office

 6   dedicated to his use at the headquarters on Park

 7   Avenue?

 8          A.     No, he does not.

 9          Q.      Does Mr. Letendre have an office

10   dedicated to his use at Park Avenue?

11          A.      No, he does not.

12          Q.      Where does Mr. Letendre typically

13   perform his duties?

14                  MR. LUPION:    Object to the form.
15          A.      Again, various locations depending

16   on the function of his work.

17           Q.     What individual or individuals are

18   charged with the responsibility of making the

19   adjustments to the balls and strikes during the

20   overnight period that you've previously

21   described?

22                  MR. LUPION:    Object to the form.

23          A.      Are you speaking about the ZE

24   system?

25           Q.     Yes.




                       D'Arnico Certified Reporting
                                908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page17
                                                               16of
                                                                 of199
                                                                    72



1                        5/6/19 - M. McKendry

2                     Let me try to clarify the

 3   question

 4         A.     1   Yes.

 5         Q.     · -- if I may.

 6                    And again, couple of lead-ins to

 7   make sure we're talking about the same thing.

 8                    It's my understanding that the raw

 9   information comes out of the ZE system and

10   somebody reviews that,      right?

11         A.         That's correct.

12          Q.        And after taking in to consideration

13   the two-inch buffer that you previously

14   described, somebody makes a determination as to

15   what pitches are considered acceptable from a

16   balls-and-strikes standpoint?

17          A.        That's correct.

18          Q.        Who are the individuals who perform

19   that function in the 2019 season moving

20   backwards?

21          A.        I do not -- I do not know the

22   specific names of those individuals who do the

23   initial overnight auditing process.

24          Q.        Where are they located?

25          A.        I am not sure specifically where



                         D'Amico Certified Reporting
                                 908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page18
                                                               17of
                                                                 of199
                                                                    72

                                                                         79

 1                     5/6/19 - M. McKendry
 2    they are located when they perform their duties.
 3          Q.     Where is the data housed?       And I

 4   ,recognize in the world that involves pod

 5    computing, et cetera, that that could be an

 6    amorphous concept, but is there a central data

 7    bank or data storage facility at which that

 8    information is compiled?

 9          A.     I have no idea.
10          Q.     So you don't know who they are and

11   , you don't know where they do it?

12                 MR. LUPION:     Object to the form.
13    BY MR. LANDEN:

14          A.     No, I do not.
15          Q.     O.K.

16                 Who would know who they are and
17    where they do it?

18                 MR. LUPION:     Object to the form.
19          A.     Someone who is on the technical side
20    of the ZE system would have a better idea of
21    specific names and locations of information.
22          Q.     Do you know whether or not the
23    people who make that assessment work for the

24    Office of The Commissioner?

25                 MR. LUPION:     Object to the form.




                       D'Amico Certified Reporting
                               908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page19
                                                               18of
                                                                 of199
                                                                    72

                                                                         81


 1                     5/6/19 - M. McKendry

 2          A.      That is my understanding.

 3          Q.      Do you know who came up with the

 4   idea of it being a two-inch buffer around the

 5   strike zone?

 6                  MR. LUPION:    Object to the form.

 7          A.      I do not.
 8          Q.      I'm trying to find a way to state it

 9   generically.

10                  You describe a two-inch is buffer,
                                                                              ,




11   what's the right word for that?         I just want to

12   have a common source of reference.

13          A.      Buffer is the terminology that we

14   use.

15          Q.      So, how long has the two-inch buffer

16   been in existence?

17          A.      Since I've started in the umpiring

18   department in 2012, we have had the two-inch

19   buffer.

20           Q.     And to make sure I'm understanding

21   correctly, is the two-inch buffer on the

22   vertical up and down aspect of the play, side to

23   side of the play or both?

24                  MR. LUPION:    Object to the form,     you

25             can answer.




                       D'Arnico Certified Reporting
                                908-546-7650
    Case
    Case1:18-cv-09035-JPO-GWG
         1:18-cv-09035-JPO-GWG Document
                               Document156-3
                                        142-4 Filed
                                              Filed06/05/20
                                                    04/25/20 Page
                                                             Page20
                                                                  19of
                                                                    of199
                                                                       72
                                                                            82


1                        ·5/6/19 - M. McKendry

2      BY MR. LANDEN:

3             A.      The two-inch buffer as discussed is

 4     on the outer ec:ges of the plate, it is also on

5      the top of the , strike zone, and there is a

 6     buffer on the bottom of the strike zone as well.

 7             Q.     O.K., and is the buffer on the

 8     bottom of the strike zone different from the

 9     buffer at the top of the strike zone?

10             A.     It is.

11             Q.     What is it?

12             A.     There is an inch and a half space at

13      the bottom of the strike zone where if the ball

14      hits that bottom portion of the strike zone, and

15      does not remain within the strike zone for the

16      entirety of the play, then -- and the umpire

17      calls that pitch a ball, it is considered an

18      acceptable pitch.

19             Q.     In the aspects of the data about

20      balls and strikes that are disseminated to the

21      public by MLB, there is routinely a circle

22      located on a graphic to indicate the location of

23      the pitch, right?

24                    MR. LUPION:     Object to the form.

25             A.     Which system are we talking about?




                          D'Amico Certified Reporting
                                  908-546-7650
Case
Case1:18-cv-09035-JPO-GWG
     1:18-cv-09035-JPO-GWG Document
                           Document156-3
                                    142-4 Filed
                                          Filed06/05/20
                                                04/25/20 Page
                                                         Page21
                                                              20of
                                                                of199
                                                                   72
                                                                        83

 1                     5/6/19 - M. McKendry
 2          Q.     O.K.,   let's start with ZE

 3          A.     O.K.
 4          Q.     -- and work our way backwards if we         ,
 5   need to make sure that we're clear on this.

 6                 The 2 inches top and sides and the

 7   one-and-a-h alf inches at the bottom,       is that
 8   applied to the data gathered by the ZE system?

 9          A.     That is included in the ZE system,
10   yes.

11          Q.     O.K.

12                 So it's not -- let me see if I

13   understand correctly.

14                 It's not that the ZE system data

15   comes in and then someone as a human agent has

16   to go around and try to figure out if at all it

17   failed to reach the strike zone as calculated by

18   the ZE system if it was within two inches of

19   doing so; rather,     if I understand you correctly,

20   the ZE system itself makes the determinatio n as

21   to whether it was within 2 inches of the

22   vertical or horizontal axes of the strike zone

23   as defined by the ZE system?

24                 MR. LUPION:     I'm just going to

25           interpose an objection, compound question.




                       D'Amico Certified Reporting
                               908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page22
                                                               21of
                                                                 of199
                                                                    72
                                                                         84


1                     5/6/19 - M. McKendry

2            It was a long question so I'm going to ask                       IJ
                                                                               1



3            for a read back, please.

 4                 MR. LANDEN:    Act 1,aal 1 y recognizing

 5           your point, let me try to break that in to

 6           pieces to avoid that.

 7                 MR. LUPION:    So you're going to

 8           withdraw that question?

 9                 MR. LANDEN:     I will withdraw that

10           question and instead pose the following

11           series of questions.

12   BY MR. LANDEN:

13          Q.     Does the ZE system itself include a

14   determinatio n as to whether a given pitch is a

15   ball or strike?

16          A.     It does.

17          Q.     Does the ZE system indicate in its

18   output that a pitch is a strike if it touches;

19   that is, the circumferenc e of the ball, touches

20   the vertical axis of the plate between the upper

21   and lower limits of the strike zone?

22          A.     It does.

23          Q.      Does it also indicate that a ball is

24       excuse me -- that the pitch -- let me

25   rephrase.




                       D'Amico Certified Reporting
                               908-546-7650
Case
Case1:18-cv-09035-JPO-GWG
     1:18-cv-09035-JPO-GWG Document
                           Document156-3
                                    142-4 Filed
                                          Filed06/05/20
                                                04/25/20 Page
                                                         Page23
                                                              22of
                                                                of199
                                                                   72

                                                                                   85

 1                           5/6/19 - M. McKendry
 2                        Does it also indicate that the pitch
 3      is a strike if the circumferenc e of the ball

 4      intersects with an area 2 inches on either side

 5      of the plate?

 6              A.        It does not.
 7              Q.        Who makes the determinatio n as to
 8      whether that was a strike or a ball if it went

 9      within 2 inches of either side of the plate?                                     '.




10                        MR. LUPION:     Object, object to the
11                form.     At what point in time?
12                        MR. LANDEN:     Well, at any point in
13                time,    if there's a
14      BY MR. LANDEN:
                                                                                        II
15              Q.        Let me clarify.
16                        The umpire himself makes a
17      determinatio n as to whether it is a ball or

18      strike?                                                                         Ii
                                                                                        1:

19             A.         That is correct.
20              Q.        On the field?                                                  1

21              A.        That is correct.
22              Q.        For purposes of the output that is

23      provided to media sources and the public by MLB,

24     who or what makes a determinatio n as to whether

25      a pitch that's within 2 inches of the vertical


     ......,..------ -..,--------,- ------,---,--- -,---,-------- -..,----.,..--- --''.
                             D'Amico Certified Reporting
                                     908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page24
                                                               23of
                                                                 of199
                                                                    72
                                                                         86


1                     5/6/19 - M. McKendry

2    axes of the plate will be indicated as a ball or

3    strike?

4                  MR. LUPION:    Object to the form.

5    BY MR. LANDEN:

 6          A.     I'm a little confused based on that

7    question or where specifica lly you're looking

 8   for me to answer.     Like, what part of the

 9   process are you looking for an answer from know?

10          Q.     There's a pitch has been thrown, the

11   pitch was off the . plate conventio nally viewed                         I
                                                                              ·1



12   and that it did not intersect the vertical axes

13   of the plate.

14          A.     O.K.

15          Q.     Instead it was, let's say,

16   one-and-a - half inches inside.

17          A.     O.K.

18          Q.     A visual represent ation goes out

19   through various MLB media indicatin g the

20   location of the pitch, right?

21          A.     Correct.

22          Q.     And it shows it as being inside or

23   outside a rectangul ar box that is represent ed in

24   those media as the strike zone, correct?

25          A.      That's correct.




                       D'Amico Certified Reporting
                               908-546-7 650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page25
                                                               24of
                                                                 of199
                                                                    72
                                                                         87

 1                     5/6/19 - M. McKendry
 2          Q.      Does the box itself take in to
 3   account the 2 inches that you have described

 4   such t~at it would         that the pitch would be
 5   indica,ted visually in those exported media as

 6   being inside the strike zone?

 7                 MR. LUPION:     I'm going to object,     I
 8            don't understand the question, so ...

 9          A.      I understand this one.
10                  It does not.
11          .Q.     So the box that's visually
12   represented in what MLB disseminates as data --

13          A.      Yes.
14          Q.      -- is based on the actual limits of
15   the strike zone from side to side and from top

16   to bottom?

17          A.      That's correct.
18          Q.      The pitch that therefor is indicated
19   in the visual media that are disseminated by

20   Major League Baseball in realtime would therefor

21   show a pitch that is an inch and a half inside

22   or outside as outside the rectangle, right?

23          A.      That's correct.

24          Q.      That would be considered a strike by
25   Major League Baseball or not?




                       D'Amico Certified Reporting
                               908-546-7650
    Case
    Case1:18-cv-09035-JPO-GWG
         1:18-cv-09035-JPO-GWG Document
                               Document156-3
                                        142-4 Filed
                                              Filed06/05/20
                                                    04/25/20 Page
                                                             Page26
                                                                  25of
                                                                    of199
                                                                       72
                                                                            88


1                         5/6/19 - M. McKendry

2                     MR. LUPTON:     Object to the form.

3               A.    Considere d -- my que,stion is

4      considere d when?      Like again, I ~-•m not    I'm not

 5     sure -- did the umpire call it a strike?

 6              Q.    Let's go through each of the

 7     permutati ons.

 8              A.    O.K.

 9              Q.    The umpire has said ball?

10              A.    O.K.

11              Q.    Is at the moment that the umpire

12      said ball, as it was an inch and a half outside

13      of the rectangle from side to side, does Major

14      League Baseball consider the call to have been

15      incorrect ?

16              A.    No.    If the pitch was an inch and a

17      half outside of the strike zone, and it was

18      measured as an inch and a half outside of strike

19      zone in the auditing process, it would be marked

20      as a correct call if the umpire called it a

21      ball.

22              Q.      If, same scenario

23              A.    Yup.

24              Q.      -- the pitch has been made, it is an

25      inch and a half outside the strike zone as




                            D'Amico Certified Reporting
                                    908-546-7 650
Case
Case1:18-cv-09035-JPO-GWG
     1:18-cv-09035-JPO-GWG Document
                           Document156-3
                                    142-4 Filed
                                          Filed06/05/20
                                                04/25/20 Page
                                                         Page27
                                                              26of
                                                                of199
                                                                   72
                                                                        89


 1                     5/6/19 - M. McKendry

 2   defined by the vertical axes of the play --

 3            A.   Yup.

 4            Q.    -- and the umpires called it a

 5   strike, does Major League Baseball consider that

 6   an appropriate call?

 7                 MR. LUPION:    I'm going to interpose

 8             an objection, when?

 9                 MR. LANDEN:    Let's start with ever.

10   BY MR. LANDEN:

11            A.    Following the auditing process, if a
12   pitch measured an inch and a half off the strike

13   zone inside or outside, it would be in the

14   buffer and it would be considered an acceptable

15   pitch.

16            Q.    When you use the term,     "Acceptable,"

17   there, do I understand correctly, that the

18   umpire's judgment that this should be considered

19   a strike is upheld, but it would also be upheld

20   and considered appropriate if the umpire had

21   called it a ball?

22                  MR. LUPION:   Objection.

23   BY MR. LANDEN:

24            A.    That is correct, if it was called a

25   ball, it       he would get it correct.      If it was



                       D'Amico Certified Reporting
                               908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page28
                                                               27of
                                                                 of199
                                                                    72
                                                                         90


1                        5/6/19 - M. McKendry

2    called a strike, he would get an acceptable.

3            Q.    Who,    if anyone -- let me rephrase.

 4                 Who made .- the decision that it is an

 5   inch and a half from the bottom of the strike

 6   zone?

 7           A.    I    do not know.

 8           Q.    When was that decision made?

 9           A.    I    do not know.

10           Q.    Has it been that way since you got

11   in to your current position in 2012?

12           A.    Yes, that is my understandin g.

13           Q.    In terms of the visual

14   representati on of where pitches are located that

15   is disseminated by Major League Baseball in

16   realtime; realtime being defined as within a

17   second or two of throwing the pitch, there's a

18   slight lag, right?

19           A.    Correct.

20           Q.        But within a second or two,

21   something appears in the media disseminated by

22   Major League Baseball indicating the location of

23   the pitch?

24           A.        The graphics depicted on broadcast,

25   et cetera.




                          D'Amico Certified Reporting
                                  908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page29
                                                               28of
                                                                 of199
                                                                    72

                                                                         93

 1                     5/6/19 - M. McKendry

 2   somewhere in between?

 3          A.      I do not specifically , no.
 4          Q.      Who would know that?

 5          A.      I would be guessing but
 6                  MR. LUPION:     Don't guess.
 7          A.      0. K., yes.

 8          Q.      To whom would you require if you

 9   wanted to know the answer to that question?

10          A.      I would ask Perry Pierce.
11          Q.      How long is the data stored

12   regarding the results of the raw data

13   observations on the ZE system?

14          A.      I do not know.

15          Q.      Where is it kept?

16          A.      I do not know.
17          Q.      Is it kept?

18          A.      I do not know.

19          Q.      Looking at the earlier systems and

20   immediately before the ZE system, is that data

21   maintained today?

22                  MR. LUPION:     Object to the form.
23          A.      I'm not sure.

24           Q.     Let's move back in time.       We're
25   before ZE now?




                       D'Amico Certified Reporting
                               908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page30
                                                               29of
                                                                 of199
                                                                    72
                                                                         94


1                     5/6/19 - M. McKendry

 2           A.    O.K.

 3           Q.    O.K.

 4                 I've asked you a series of questions

 5   about how ZE measures the strike zone.

 6           A.    O.K.                                                       1



 7           Q.    Did QuesTec measure the strike zone

 8   in a similar way?

 9                 MR. LUPION:     Object to the form.

10           A.    ZE is a radar based system and

11   QuesTec was a camera based system.

12           Q.    Did -- I think you said it was

13   SportsVision was the one in between?

14           A.    In between, yes.

15           Q.    Was it radar or was it camera?

16           A.    Camera based.

17           Q.    Did it measure -- let me do these in

18   pieces.

19                 Did the SportsVision system also

20   generate a visual representation as the location

21   of a pitch relative to the streak zone similar

22   to the way ZE does?

23                 MR. LUPION:      Object to the form.

24           A.    Could you -- could you rephrase

25   that?




                          D'Amico Certified Reporting
                                  908-546-7650
Case
Case1:18-cv-09035-JPO-GWG
     1:18-cv-09035-JPO-GWG Document
                           Document156-3
                                    142-4 Filed
                                          Filed06/05/20
                                                04/25/20 Page
                                                         Page31
                                                              30of
                                                                of199
                                                                   72
                                                                        9 r:,


 1                    5/6/19 - M. McKendry
 2          Q.     O.K., let me break it in pieces.

 3                 We already established that ZE has a

 4   rectangle?

 5          A.     Yup.

 6          Q.     And it generates --

 7          A.     Yes.

 8          Q.     -- a circle showing the location of

 9   each pitch?

10          A.     Yes.

11                 MR. LUPION:    Let him finish before

12           you nod or give a verbal yes.

13          Q.     Now, did the SportsVision system

14   also generate a visual representation in the

15   form of a circle as to the location of a pitch

16   in relation to the strike zone?

17          A.     There was a graphical representation

18   of where the pitch was in relation to the strike

19   zone in the SportsVision system.

20          Q.     The manner in which it was derived

21   was based on cameras rather than radar,         right?
22          A.     That is correct.

23          Q.     But the output, the visual output

24   was also a circle indicating the location of the

25   pitch relative to the strike zone, right?




                       D'Amico Certified Reporting
                               908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page32
                                                               31of
                                                                 of199
                                                                    72
                                                                         96


1                       5/6/19 - M. McKendry

2          A.        That is correct.

3           Q.       Having gone back, QuesTec was a

 4   predecessor product, it too, was trying a visual

 5   graphical representati on of the location of the

 6   pitch, right?

 7          A.       That's correct.

 8          Q.       It like SportsVision , and - unlike ZE,

 9   was based on a camera system, right?

10          A.       That's correct.

11          Q.       It also provided an output showing

12   the location of the pitch relative to the strike

13   zone, right?

14          A.       That's correct.

15          Q.       Was there any change in the manner

16   in which the output from those three systems was

17   reported to the public when the transition from

18   one system to the other took place?

19                   MR. LUPION:    Object to the form.

20           Can we take -- we're talking about three

21              different systems and you're talking about

22               transition so --

23                    MR. LANDEN:   We'll do one at a time.

24   BY MR. LANDEN:

25          Q.        When it changed from QuesTec to




                         D'Amico Certified Reporting
                                 908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page33
                                                               32of
                                                                 of199
                                                                    72
                                                                         98


1                          5/6/19   ~   M. McKendry

2    BY MR. LANDEN:

3          A.        I   am not aware. ,

 4         Q.        In terms of the ; ZE outputs, again,

 s   just trying to make sure we're in the same time
 6   frame again, we're in the ZE period.
 7         A.       O.K.

 8          Q.       Is any disclosur e made to any media

 9   outlets that a given pitch was considere d
10   acceptabl e by Major League Baseball that had
11   been graphica lly represent ed as being outside
12   the strike zone?

13                   MR. LUPION:         Object to the form.

14          A.       No.

15          Q.       Why not?

16          A.       I think that's covered in our
17   Collectiv e Bargainin g Agreemen t on what we're
18   disclosin g about pitch locations and
                                                                              1
19   correctne ss.
                                                                              l
20          Q.       Do the players know?                                     )




21                   MR. LUPION:         Object to the form, do

22              the players know what?

23                   MR. LANDEN:         I'll rephrase to

24              clarify.

25   BY MR. LANDEN:




                           D'Amico Certified Reporting
                                   908-546-7 650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page34
                                                               33of
                                                                 of199
                                                                    72
                                                                         99

 1                     5/6/19 - M. McKendry

 2          Q.     Has MLB disclosed to the players

 3   that a pitch that is within 2 inches of the

 4   strike zone will be considered acceptable if it

 5   is called a strike?

 6          A.     I do not specifically know how that

 7   has been disseminated to the players.

 8          Q.     Do you know that it has been

 9   disseminated to the players?

10          A.     I do not specifically know if that                         Ii
                                                                              Ii
11   and when that has been disseminated to the

12   players.
                                                                               :
13          Q.     Who,    if anyone, would know if that
14   has ever been disseminated to the players?

15          A.     I would ask Peter Woodfork if I was

16   going to ask anyone.

17          Q.     Has it been disclosed to managers

18   and coaches of the various teams that

19   participate in the Major League Baseball, that

20   the pitch that is within 2 inches of the either

21   side or the top of the strike zone will be
                                                                               1

22   considered an acceptable pitch?
                                                                              ,:

23          A.      I believe it has been.

24          Q.     When?

25          A.     Each spring we hold meetings with




                       D'Arnico Certified Reporting
                                908-546-7650
    Case
    Case1:18-cv-09035-JPO-GWG
         1:18-cv-09035-JPO-GWG Document
                               Document156-3
                                        142-4 Filed
                                              Filed06/05/20
                                                    04/25/20 Page
                                                             Page35
                                                                  34of
                                                                    of199
                                                                       72
                                                                            100


1                        5/6/19 - M. McKendry

2      Major League coaching staffs and I believe it is

3      one of the talking points in those meetings, but

 4     I'm not 100 percent sure.

 5            Q.      Who presents the information that

 6     you're referring to at the spring meetings?

 7            A.     Which year?

 8                    MR. LUPION:    The witness --

 9            A.      Which year?

10             Q.     Let's start with this year.

11            A.      This past year, those meetings were

12     handled by Peter Woodfork, Joe Torre, Chris

13      Young, and occasionally , representat ive, other

14      representat ives from the umpires or directors or

15      supervisors depending on the location.

16             Q.     Do you have any reason to believe

17      that it was discussed at the spring meeting this

18      year; that is, the two-inch buffer?

19             A.     I believe -- I believe it was, but

20      I'm not 100 percent confident of the agenda for

21      those meetings.

22             Q.     Just make sure that we're complete.

23                    Do you have reason to believe that

24      the one-and-a-h alf inch buffer at the bottom of

25      the strike zone has been disclosed to the




                          D'Amico Certified Reporting
                                  908-546-7650
Case
Case1:18-cv-09035-JPO-GWG
     1:18-cv-09035-JPO-GWG Document
                           Document156-3
                                    142-4 Filed
                                          Filed06/05/20
                                                04/25/20 Page
                                                         Page36
                                                              35of
                                                                of199
                                                                   72

                                                                        101


 1                    5/6/19 - M. McKendry

 2   players?

 3                 MR. LUPION:    Object to the form.
 4          A.     I believe it has;been, but I am not
 5   100 percent sure on time and place and a method

 6   with which it was disseminated.

 7          Q.     Is it your understanding that the

 8   one-and-a-half inch buffer at the bottom of the

 9   strike zone has been disclosed to the players --

10   excuse me -- to the managers and coaches of the

11   various baseball teams?

12          A.     I believe that it has been, but
13   again, I don't know specifically when.

14          Q.     Prior to 2019, who if anyone do you

15   believe or understand -- strike that.

16                 Prior to 2019, who disseminated

17   information about the two-inch buffer or the

18   one-and-a-half-inch buffer to the managers and

19   coaches?

20                 MR. LUPION:     Object to the form.

21           You can answer.

22   BY MR. LANDEN:

23          A.     Again, it would depend on who

24   communicated with those groups and when they

25   communicated with those groups.




                       D'Amico Certified Reporting
                               908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page37
                                                               36of
                                                                 of199
                                                                    72
                                                                         102


1                     5/6/19 - M. McKen.dry

2           Q.     Before 2019, who if anyone disclosed                        1
                                                                               •
3    information about the two-inch buffer or the

 4   one-and-a-h alf-inch buffer to the players or

 5   representati ves of the players?

 6                 MR. LUPION:    Object to the form.

 7          A.     Again, it would depend on what

 8   conversation s were being had, when they were

 9   being had and who was the representat ive at the

10   Commissione r's office at that time.

11          Q.     Do you have any reason to believe

12   that information about the two-inch buffer was

13   disclosed to representati ves of Major League

14   Baseball Players Association?

15          A.     I believe it was, but I cannot
16   verify that, either the time or the specific

17   instance.

18          Q.     Do you know -- let me rephrase.

19                 Was the one-and-a-h alf-inch buffer

20   disclosed to the Major League Baseball Players

21   Association at any point in time?

22          A.     Again, I believe it was, but I don't

23   know a specific time or place.

24          Q.     Was the two-inch buffer disclosed to

25   the media at any point in time?




                       D'Amico Certified Reporting
                               908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page38
                                                               37of
                                                                 of199
                                                                    72

                                                                         103

 1                        5/6/19 - M. McKendry

 2           A.     I   believe it has been, but again, I

 3   don't know the specific time or method for it.

 4           Q.     Has tt'e one-and-a-h alf-inch buffer

 5   been disclosed to the media at any point in

 6   time?

 7           A.     I believe it has been; I'm not sure

 8   when or how it was disseminated .

 9           Q.     Has the two-inch buffer ever been

10   disclosed to the public directly through any MLB

11   communicatio n outlets?

12                  MR. LUPION:     Object to the form.
13           A.     I do not know.
14           Q.     Has the one-and-a-h alf-inch buffer

15   been disclosed to the public for any MLB

16   communicatio n outlets?

17           A.     I do not know.
18           Q.     Is the existence of the two-inch

19   buffer or the one-and-a-h alf-inch -- let me

20   rephrase.

21                  Is the existence of a two-inch

22   buffer a secret?

23           A.     No.

24                  MR. LUPION:     Object to the form.
25           A.     No.




                          D'Amico Certified Reporting
                                  908-546-7650
  Case
  Case1:18-cv-09035-JPO-GWG
       1:18-cv-09035-JPO-GWG Document
                             Document156-3
                                      142-4 Filed
                                            Filed06/05/20
                                                  04/25/20 Page
                                                           Page39
                                                                38of
                                                                  of199
                                                                     72
                                                                          104


 1    I
      I
                             5/6/19 - M. McKendry

 2                Q.   Is the existence of the
 3 ,      one-and-a-h alf-inch buffer a secret?

 4;                    MR. LUPION:     Objection.

 5·               A.   No.

 6                Q.   Are there any restrictions on the

 7        ability of anyone affiliated or associated with

 8        Major League Baseball to describe or discuss the

 9        two-inch buffer?

10                     MR. LUPION:     Object to the form.

11.               A.   I do not believe so but I'm not

12        sure.

13                Q.   Is there any contractual limitation

14        placed on media outlets relating to their

15        ability to disclose the e x istence of the

16        two-inch buffer?

17                     MR. LUPION:     Object to the form.

18                A.   I don't know.

19                Q.   Is there any restriction on the

20        ability of media outlets to describe or discuss

21        one-and-a-h alf-inch buffer?

22                A.   I do not know.

23                     MR. LANDEN:     We are going to take a

24        lunch break at this point.

25                     THE VIDEOGRAPHER: Going off camera,




                             D'Arnico Certified Reporting
                                      908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page40
                                                               39of
                                                                 of199
                                                                    72
                                                                         106


1                         5/6/19 - M. McKendry

2                        AFTERNOON SESSION, 1:07 P.M.

 3

 4                   THE VIDEOGRAPHER:    On~ moment.

 5                   We're back on camera, ' the time is

 6           1:07.

 7

 8   MATTHEW McKENDRY, resumed the stand and

 9          testified further as follows:

10

11   EXAMINATION - CONTINUED

12   BY MR. LANDEN:

13          Q.       Sir, in your testimony before the

14   lunch break, you had been describing that there
15   are certain pitches that are deemed acceptable,
16   yes?

17          A.       Yes.

18          Q.       And those are indicated to be

19   acceptable not in realtime but shortly

20   thereafter?

21                   MR. LUPION:    Object to the form of

22           the question.

23          A.       I   --

24                   MR. LUPION:    I think -- I don't want

25            to speak, but I think it depends on what



                          D'Amico Certified Reporting
                                  908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page41
                                                               40of
                                                                 of199
                                                                    72
                                                                         107

 1                      5/6/19 - M. McKendry
 2            the umpire called.
 3                  MR. LANDEN:    That's fine as a matter
 4            of clarificatio n.

 5   BY MR. LANDEN:

 6          Q.      Is it fair to say that some pitches
 7   are indicated to be acceptable called as strikes

 8   even if the umpire had called them balls?

 9                  MR. LUPION:    I'm going to object
10            again, indicated when?      And in what
11            format?
12                  MR. LANDEN:    O.K.
13   BY MR. LANDEN:
14          Q.      Does somebody make a determinatio n
                                                                               :
15   that some pitches that are outside the strike

16   zone, as you have described it, will be treated

17   as acceptable calls by the umpire?

18          A.      There is an evaluation process that

19   happens overnight where the pitches are audited,

20   and they are assigned various grades.                                     i
                                                                               I
21          Q.      What grades are you referring to?
                                                                               I
22          A.      Correct, incorrect, acceptable, and

23   adjusted.

24          Q.      Let's take each of those in turn.
                                                                               :
25          A.      O.K.



                        D'Amico Certified Reporting
                                908-546-7650
     Case
     Case1:18-cv-09035-JPO-GWG
          1:18-cv-09035-JPO-GWG Document
                                Document156-3
                                         142-4 Filed
                                               Filed06/05/20
                                                     04/25/20 Page
                                                              Page42
                                                                   41of
                                                                     of199
                                                                        72
                                                                             108


1                         5/6/19 - M. McKendry

2              Q.      And for purposes of the following

3       line of questions, let's assume that each of the

 4      pitches that I'm referring to was called a

 5      strike by the umpire.        O.K.?

 6             A.      O.K.

 7             Q.      What are the criteria used in the

 8      overnight audit for determining that a pitch

 9      that was called a strike by the umpire was

10      quote, "correct," end quote.

11             A.      A pitch that is within the measured

12      strike zone.

13              Q.     If a pitch has been called a strike

14      by the umpire, what are the criteria for

15      determining that it was acceptable?

16              A.     A pitch that would fall within one

17       of the buffer zones surrounding the strike zone.

18              Q.     Assuming that the pitcher has --

19       excuse me, assuming that the umpire has called

20       the pitch a strike, what are the criteria under

21       which the particular pitch would be deemed

22       adjusted?

23              A.     For a pitch that was called a

24       strike?

25                     I have to think about that for the



                              D'Amico Certified Reporting
                                      908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page43
                                                               42of
                                                                 of199
                                                                    72

                                                                                    109


 1                                                                                         I
                            5/6/19 - M. McKendry
 2     correct scenario.          So give me a moment.

 3              Q.      Sure.

 4              A.       (Pause in proceedings./
                                                                                          I,
 5                      I can't think of a scenario where we

 6     would adjust a pitch from a -- that was called a

 7          that was called a strike.

 8              Q.      And under what circumstances would a

 9     pitch that was called a strike be deemed quote
                                                                                           ,I
                                                                                           1
10      "incorrect"?                                                                        1




11              A.      A pitch that did not touch the
12      strike zone, or one of the buffers surrounding
                                                                                           i
13      the strike zone.

14              Q.      Now,    changing to the scenario in

15      which the umpire has called it a ball.

16              A.      O.K.
17              Q.      Under what circumstances would a

18      pitch be deemed correct?

19              A.      When a pitch does not touch the
20      strike zone.

21              Q.      Under what circumstances is the

22      pitch deemed incorrect?

23              A.      When a pitch falls within the strike

24      zone.

25              Q.      Make sure that we're clear, at any


     '----,------.---,,-,--- ------.,...,-,,----,,,- --,,.,...,,--,,,,,~---- ,---------'I;
                            D'Amico Certified Reporting
                                    908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page44
                                                               43of
                                                                 of199
                                                                    72
                                                                         110


1                            5/6/19 - M. McKendry

2    point in going over the plate?

3                 A.      That's correct.

 4                Q.      Under what circumstance s : if a pitch

5    has been called a ball is it deemed acceptable?

 6                A.      For a pitch that hits the lower end

 7   of the strike zone and does not remain within

 8   the bottom of the strike zone.

 9                Q.      Can you elaborate on that last

10   phrase a little bit please, does not stay within

11

12                A.      It does not -- it is not within the

13   strike zone for the entirety of it crossing the

14   plate.            So you have a curve ball that clips the

15   very front-end of the strike stone and then ends

16   up on the ground, technically, that hit the

17   strike zone and would be called a strike if

18   called correct, but since it just clipped the

19   front of the strike zone, ended up on the

20   ground, it is acceptable for the umpire to call

21   that pitch a ball.

22                Q.       And under what circumstance s if the

23   umpire called it a ball would a pitch be

24   adjusted?

25                A.       That would be a pitch that contacts


                                                                           • .I
      =   --- -
                              D'Amico Certified Reporting
                                      908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page45
                                                               44of
                                                                 of199
                                                                    72

                                                                         111


 1                     5/6/19 - M. McKendry

 2   the strike zone, but for the reasons the office

 3   believes it is reasonabLe for the umpire not to

 4   call that pitch a strike;, things like catcher's

 5   influence, if the catcher dropped the pitch or

 6   did not present it properly, reached across the

 7   strike zone, things of that nature?

 8          Q.      When you say presented it properly,

 9   what do you mean?

10          A.      If the catcher set up on the inside

11   part of the plate, and then reached all the way

12   across violently and appeared to push the ball

13   out of the strike zone, if it is something that

14   did not give the appearance of being a str ike .

15           Q.     Can you give any other examples?

16                  MR. LUPION:    Examples of what?

17                  MR. LANDEN:    Of adjusted pitches.

18   BY MR. LANDEN:

19          A.      That's -- catcher's influence is the

20   majority of our adjusted pitches, vast majority.

21           Q.     Are there statistics maintained by

22   MLB as to the proportion of the pitches that are

23   adjusted?

24           A.     Yes.

25           Q.     Who maintains those?




                       D'Amico Certified Reporting
                               908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page46
                                                               45of
                                                                 of199
                                                                    72
                                                                         114


1                      5/6/19 - M. McKendry

2          A.     Not that I'm . aware of.

 3         Q.       Once the evaluation has been done

 4   through the audit process, are pitches ever

 5   recategorize d from one category to another as

 6   between and among correct, incorrect, acceptable

 7   or adjusted?

 8                  MR. LUPION:    Object to form.

 9   BY MR. LANDEN:

10         A.        There is an appeals process where an

11   umpire or their union representat ive can submit

12   pitches that they believe are not scored

13   correctly.

14          Q.       Are any pitches recategorize d on the

15   initiative of the Office of The Commissione r

16   itself after the overnight audit process that

17   you described?

18                   MR. LUPION:   Object to the form.

19          A.       Other than through the appeals

20   process, no .

21          Q.       Can you -- can      let me rephrase.

22                   Has the Office of The Commissione r

23   ever appealed a determinatio n by one of the

24   auditors?

25                   MR. LUPION:   Objection.




                        D'Amico Certified Reporting
                                908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page47
                                                               46of
                                                                 of199
                                                                    72
                                                                         115

 1                     5/6/19 - M. McKendry

 2          A.     The Office of The Commissioner is
 3   not involved in the appeals process, we don't

 4   appeal pitches.

 5          Q.      So any appeal that takes place is

 6   initiated either by the union for the umpires or

 7   by an individual umpire, correct?

 8          A.     That's correct.

 9          Q.     Are you aware of any circumstances

10   in which an umpire's stated pitch accuracy is

11   adjusted after the overnight audit other than

12   through the appeals process?

13                 MR. LUPION:     Object to the form.
14                  Can you clarify what you mean by
15            "stated pitch accuracy"?

16                 MR. LANDEN:     O.K.
17   BY MR. LANDEN:

18          Q.      Is it fair to say, sir, that the

19   umpire gets a report as an individual who is

20   behind the plate,     that umpire guess a report

21   indicating the either number or proportion of

22   the pitches that he called correct, incorrect,

23   acceptable or adjusted?

24          A.      Yes, that's correct.

25          Q.      And he gets that the next day,




                       D'Amico Certified Reporting
                               908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page48
                                                               47of
                                                                 of199
                                                                    72
                                                                         116


1                     5/6/19 - M. McKendry

2    generally?

3          A.      Generally, yes.

 4         Q.      And it's transmitted by whom?

 5         A.      It's automated so the umpire

 6   receives it once the game is finalized by our

 7   scoring group.

 8          Q.     And does that report indicate to the

 9   umpire who was behind the plate that he got a

10   given percentage of pitches correct?

11          A.     It does, yes.

12          Q.     Does it also do it by number of

13   pitches?

            A.     It will give, yes,

15   information like the number of pitches that were

16   called during the game.

17          Q.     So I'm making up one just to convey

18   the idea to see if we have this correct.

19                 The data might show that the pitcher

20   -- excuse me -- that the umpire called 99 out

21   100 pitches correctly?

22          A.     Correct, yes, it would show that.

23          Q.     And it would show 99 percent?

24          A.     Correct.

25          Q.     And it might then show that the




                       D'Amico Certified Reporting
                               908-546-7650
Case
Case1:18-cv-09035-JPO-GWG
     1:18-cv-09035-JPO-GWG Document
                           Document156-3
                                    142-4 Filed
                                          Filed06/05/20
                                                04/25/20 Page
                                                         Page49
                                                              48of
                                                                of199
                                                                   72

                                                                        117


 1                    5/6/19 - M. McKendry

 2   umpire had one pitch incorrect?

 3           A.    Correct.
                                                                              i
 4           Q.    And in which case that would show as

 5   1 percent if that was the total 100 pitches,

 6   O.K.?

 7           A.    Yes.

 8           Q.    If there are changes in terms of

 9   those pitches deemed acceptable or adjusted, are

10   those also shown on that report?

11           A.    Yes, they are.

12       '   Q.    Individually?

13           A.    I believe so, but I don't have the
                                                                              l
                                                                              I'
14   layout of those reports in front of me.
                                                                               i

15           Q.    Back to the       in the context now of                    1

16   the report that you have just described,         is

17   there a scenario in which the proportion of

18   pitches identified as correct, incorrect,

19   acceptable or adjusted are changed subsequent to

20   the audit process other than as a result of an

21   appeal?

22                 MR. LUPION:     Object to the form.

23   BY MR. LANDEN:                                                           1°



24           A.    I do not recall that ever happening.

25           Q.    When a pitch is deemed acceptable




                       D'Amico Certified Reporting
                               908-546-7650
     Case
     Case1:18-cv-09035-JPO-GWG
          1:18-cv-09035-JPO-GWG Document
                                Document156-3
                                         142-4 Filed
                                               Filed06/05/20
                                                     04/25/20 Page
                                                              Page50
                                                                   49of
                                                                     of199
                                                                        72
                                                                             118


1                         5/6/19 - M. McKendry

2       because it's within the buffer zone as you

·3      previously testified, why is it deemed

:4      acceptable?

 5             A.     The design of that acceptable ~ange

 6      is to account for what could be error involved

 7      in the tracking of the baseball, and to give the

 8      benefit of the doubt to the umpire.

 9              Q.     In regard to the setting of the

10      parameters for the plate, who is responsible for

11      establishing the side-to-side edges of pl2te in

12      the radar system as currently employed by Major

13       League Baseball?

14                     MR. LUPION:    Object to the form.

15              A.     Are you asking specifically who is

16       on site to verify the size of the plate?

17              Q.     Well, who -- not necessarily about

18       in terms of the size of the plate, the size of

19       the plate is uniform,     isn't it?

20              A.     Correct.

21              Q.     I'm asking about the, who sets up

22       the     who calibrates, I suppose is the best way

23       to put it, let me rephrase.

24                     Who calibrates the system for

25       determining the parameters of the plate from




                           D'Amico Certified Reporting
                                   908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page51
                                                               50of
                                                                 of199
                                                                    72
                                                                         136


1                      5/6/19 - M. McKendry _

2          A.       Not that I'm aware of.

 3         Q.       O.K.

 4                  Is there a midyear evaluation of

 5   each umpire?                                                              I
 6         A.       There is.

 7          Q.      Who does that?                                             !
 8         A.       That's a collaborative effort among
                                                                               1
 9   the umpiring department.                                                  I



10          Q.      And in the year 2019, 2019 season,

11   who are those within the umpiring department

12   that are collaborating on that process?

13          A.      We have not been through the midyear

14   evaluation process yet for the 2019 season.

15          Q.      Fair.

16                  Who did it 2018?

17          A.      2018, it was the supervisors who had

18   coverage over Major League crews, the directors,

19   as listed previously, myself, Raquel Wagner,

20   Peter Woodfork, Joe Torre.

21          Q.      What information is considered in

22   generating the mid season evaluations?

23          A.      ZE reports, SURE results, field

24   evaluations, incident evaluation reports.          The

25   umpire's functioning as a replay official, the




                       D'Amico Certified Reporting
                               908-546-7650
Case
Case1:18-cv-09035-JPO-GWG
     1:18-cv-09035-JPO-GWG Document
                           Document156-3
                                    142-4 Filed
                                          Filed06/05/20
                                                04/25/20 Page
                                                         Page52
                                                              51of
                                                                of199
                                                                   72
                                                                        137


 1                     5/6/19 - M. McKendry

 2   umpire's handling of administrative duties;

 3   including his interaction with the Office and

 4   his peers and the Clubs.       And I think ~hat's

 5   pretty comprehensive.

 6          Q.      In performing this collaborative

 7   function in 2018, how was the collaboration

 8   effectuated?     I ' l l use this as an example, were
                                                                              1
 9   there regular meetings, was there a conference

10   call, exchange of emails, what's the manner or

11   means by which the collaboration was

12   effectuated?

13          A.      There's no meeting to go through the

14   midyear evaluation process.       We will discuss the
15   timing of the process on our weekly conference                           11

16   call with the department, but each individual

17   group handles their portion of the evaluation                             I
                                                                              1
18   either in our evaluation system, which up until
                                                                              l
19   '18 was the Halogen system, or, submits it

20   separately via email.

21          Q.      Now,   you referred to I believe

22   "their portion."      Who,   as among the various

23   individuals that you've described,        are

24   responsible for concerning what portion of the

25   personnel?
                                                                               1




                       D'Amico Certified Reporting
                               908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page53
                                                               52of
                                                                 of199
                                                                    72
                                                                         138


1                        5l6/1_9 - M. _ McKendry_

2          A.     The -- each crew of umpires is

 3   assigned a supervisor, and that crew supervisor

 4   will do the ,' initial draft of the evaluation for

 5   the umpires on their crews omitting some

 6   categories that are handled by other members.

 7         Q.      So,    for example, if a given

 8   supervisor has responsibility for the crew that

 9   Angel Hernandez has been serving, that

10   supervisor does the initial draft but would not

11   have the, necessarily, the information needed to

12   assess performances replay official?

13          A.     That's correct.

14          Q.     So they would leave that blank?

15          A.     That's correct.

16          Q.     And who compiles the information

17   from the various supervisors into an actual

18   midyear report?

19          A.     Myself, Raquel Wagner, Peter

20   Woodfork all have periods of time where we will

21   go through each individual report and add

22   information from ourselves or from other

23   sources.

24          Q.     And to the extent that you are

25   adding information from yourself, what is the




                         D'Arnico Certified Reporting
                                  908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page54
                                                               53of
                                                                 of199
                                                                    72
                                                                         139

 1                     5/6/19    ~   M. McKendry
 2    source of the initial information that you are                           Ii


 3   adding?

 4          A.      Depends on what the category is.
                                                                                j

 5           Q.     Well, what categories of information

 6   do you have information to supply in regard to a

 7   given umpire's midyear evaluation?

 8          A.      The timing of the midyear evaluation

 9   process is done on a rolling basis as games are

10   still being played.        Those evaluations run                           i
                                                                               .j


11   through June 30.      So the crew supervisor will
12   submit his evaluation of the umpire's

13   performance prior to June 30th.          So there's a
14   period of time where we are getting additional

15   information from the crew supervisor that they

16   would like or they think would be worthwhile

17   including in that evaluation process.
                                                                               II
18                  And then there are other categories;
                                                                                j
19   for example, what you said about replay
                                                                                    !
20   officials, that they're not privy to, their

21   performance , and we'll get that from someone

22   else, Justin, for example.

23           Q.     So you're the one who gets that

24   information from the other source?

25          A.      Correct.




                       D'Arnico Certified Reporting
                                908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page55
                                                               54of
                                                                 of199
                                                                    72
                                                                         140


1                      5/6/19 - M. McKendry

2             Q.    What information do Wagner or

3    Woodfork receive from other sources that are

 4   then considered in conne ~ tion with the midyear

 5   evaluations?

 6                  MR. LUPION:    Object to the form.

 7             Maybe we can take those one at a time.

 8                  MR. LANDEN:    O.K.

 9   BY MR. LANDEN:

10            Q.    What information does Wagner get

11   from any other source to include in the midyear

12   evaluation?

13            A.    On a day-to-day basis, she oversees

14   the SURE system, so she will run reports on the

15   SURE system and add in information on plays on

16   bases.

17            Q.    What type of information is added to

18   the midyear evaluation by Ms. Wagner?

19            A.    General proofreadin g, language

20   edits, adding supporting examples from field                              ,
21   evaluations , things of that nature.

22            Q.    And what information, if any,       is

23   gathered by Mr. Woodfork that is added into the

24   analysis for the midyear evaluations?

25            A.    Mr. Woodfork oversees the umpiring




                       D'Amico Certified Reporting
                               908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page56
                                                               55of
                                                                 of199
                                                                    72
                                                                         141


 1                     5/6/19 - M. McKendry

 2   department, so he has some general information

 3   based on his knowledge of o'.rerseeing the umpires                        t

 4   and the staff as a whole.

 5            Q.   Well, does Mr. Woodfork fill out

 6   game evaluations for individual games?

 7            A.   He does not.

 8            Q.   What category or categories of

 9   information does Mr. Woodfork add to the process

10   based on his general knowledge?

11            A.   His personal interactions with                              I>


12   umpires, his observation on their handling of

13   situations on and off the field.

14            Q.   Does he have any other information

15   that he adds, Mr. Woodfork adds, at the midyear

16   evaluation other than what you just testified

17   about?

18            A.   Nothing that I can think of off the
                                                                                    i
19   top of my head.

20            Q.   Are assessments made relative to

21   various categories as to whether an umpire

22   meets, exceeds, or fails to meet various                                       '


23   criteria?

24            A.   Yes, that would be the rating system

25   for each individual category.




                       D'Amico Certified Reporting
                               908-546-7650
               Case
               Case1:18-cv-09035-JPO-GWG
                    1:18-cv-09035-JPO-GWG Document
                                          Document156-3
                                                   142-4 Filed
                                                         Filed06/05/20
                                                               04/25/20 Page
                                                                        Page57
                                                                             56of
                                                                               of199
                                                                                  72


                                                                                        --],
- - - - -l - ,- - - - - - - - ---.JS_,l_6_lL9--=---M_._ McKendr_Y-- - - - - - - - - - - - .   ,1 ._1_ __




           2      point --

           3                       MR. LUPION:     Object.

           4             Q.    r   --   correct?

           5                       MR. LUPION:     Objection.

           6             A.        No, not necessarily .

           7             Q.        Under what circumstance s do umpires

           8      receive a determinatio n of meets although they

           9      have received multiple exceeds in the time

          10      period before the midyear evaluation?

          11             A.        All of the ratings are decided on a

          12      case-by-case basis based on the individual

          13      circumstance s surrounding them.           Just because

          14      one observer may deem something to have exceeded

          15       standards on that given day doesn't necessarily

          16      moan that when looked at the entire scope of the

          17       umpire's work during that half of the season or

          18       in relation to the work of all of the other 76

          19      Major League umpires, that that would exceed the

          20       standard expected of a Major League umpire.

          21              Q.       In making the assessment that you

          22       just described, what human beings make that

          23       determinatio n as to whether the exceeds in the

          24       first half of the season are worthy, taken in

          25       context, of an exceeds on the midyear




                                        D'Amico Certified Reporting
                                                908-546-7650
     Case
     Case1:18-cv-09035-JPO-GWG
          1:18-cv-09035-JPO-GWG Document
                                Document156-3
                                         142-4 Filed
                                               Filed06/05/20
                                                     04/25/20 Page
                                                              Page58
                                                                   57of
                                                                     of199
                                                                        72
                                                                             150


1                         .5/6/19 - M. McKendry .

2                Q.   Does each umpire have an evaluation

3       compilation in which the information relative to

 4      their midyear evaluation is aggregated?                                    I
 5                    MR. LUPION:     Object to the form.

 6               A.   Could you restate the question,

 7      please, to be more specific about what you're

 8               Q.   O.K., let's take Angel Hernandez?

 9               A.   O.K.

10               Q.    As to Angel Hernandez, if you are

11      considering the information that's about to lead

12      to a final midyear grade, is the information

13       from the various sources that you have

14      described, gathered or compiled in one place?

15                     MR. LUPION:    Object to the form.

16               A.    The evaluation for each individual

17      umpire is kind of a living and breathing

18       document throughout the process.        So it is

19       originally submitted by the supervisor and it is

20       edited at various steps along the way.

21               Q.    Is it maintained in Microsoft Word

22       form?

23               A.    No, it's in Halogen system.

24               Q.    So in the Halogen system for Angel

25       Hernandez for the first half of 2018, using that




                           D'Amico Certified Reporting
                                   908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page59
                                                               58of
                                                                 of199
                                                                    72
                                                                         151


 1                       5/6/19 - M. McKendry

 2   as an example, is the information showing the

 3   initial supervisors' grades for evaluations on

 4   various cri teri"a maintained in the Halogen

 5   system as such?

 6          A.      I   do not believe so; I    think it's
 7   just the final form that is sent to the umpire

 8   that is maintained in Halogen.

 9           Q.     So the changes that are made from

10   the original supervisors' grades to the ultimate

11   midyear evaluation grades is overwritten?

12                  MR. LUPION:    Object to the form.

13   BY MR. LANDEN:

14          A.      The only document that's saved in
15   Halogen right now that you could go back and

16   look at from the 2018 process is the final

17   evaluation that's sent to the umpire.

18           Q.     And that means that the original

19   supervisor' grades have been overwritten,          right?

20                  MR. LUPION:    Objection.

21          A.      The only form that's in there is the

22   final form.

23                  MR. MURPHY:     I didn't hear,   I'm
24            sorry.

25           A.     The only form that's in there is the




                         D'Amico Certified Reporting
                                 908-546-7650
     Case
     Case1:18-cv-09035-JPO-GWG
          1:18-cv-09035-JPO-GWG Document
                                Document156-3
                                         142-4 Filed
                                               Filed06/05/20
                                                     04/25/20 Page
                                                              Page60
                                                                   59of
                                                                     of199
                                                                        72
                                                                             152


 l                          5/6/19 - M. McKendry

2       final form.

3,      BY MR.    LANDEN:

                 Q.    Do you know whether the record c~

 5      the inputs that were received from various

 6      participants in the process that you've

 7      described are maintained in any other form

 8      outside the Halogen system?

 9               A.    I don't believe there's anything
10       that's consistently maintained from year to

11      year; each individual year is treated

12      differently at points.

13               Q.    Now, we've been discussing the

14       process as it relates to the first half of the

15       year 2018.

16                     When you reach that, the end of the

17       process, who makes the final call in terms of

18       what grade to give on each of the criteria?

19               A.    Ultimately, it is a collaboration of                        I
20       Joe Torre and Peter Woodfork.

21               Q.    Does one have more say than the

22       other in that process?

23               A.    Peter reports to Joe, so ...

24               Q.    So is it fair to say that as to the

25       midyear evaluations of umpires in 2018, the




                            D'Amico Certified Reporting
                                    908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page61
                                                               60of
                                                                 of199
                                                                    72

                                                                         155

 1                       5/6/19 - M. McKendry
 2            can.
 3                    MR. LUPION:   And maybe we can take a
                                                                               li
 4            break; I don't want to do it when there's
 5            a question pending.

 6                    MR. LANDEN:   Let's just finish this
 7            little round and then we'll take a break,
 8            O.K.,    just to make sure that can we have
 9            continuity on this point.
10                    MR. LUPION:   Sure.
11   BY MR. LANDEN:

12           Q.       As to the year-end evaluations,
13   you've described the process for 2018, what, if
14   anything, was different in any of the years
15   between 2012 and 2017?

16          A.        In 2014 was the end of the

17   Collective Bargaining Agreement and I believe

18   there was a change, there were some changes to

19   the form in -- that changed the Bargaining

20   Agreement.

21           Q.       Anything else?
22          A.        Not that I can think of right now.                       I
23           Q.       And as to the midyear evaluations,

24   you've described the process of how it works for

25   the year 2018.       Is there any difference between




                         D'Arnico Certified Reporting
                                  908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page62
                                                               61of
                                                                 of199
                                                                    72
                                                                                              156
     .------- -------- ---~--·- ~ - - - - - - - - - - - - - - - - - ,
                                        ..




1                        5/6/19 - M. McKendry

2      the manner in which it was done in 2018, and the

3      way it was done in the years 2012 through 2017?

4            A.       In the form of -- .J in the format of

5      the process, no, not really. ·

 6           Q.       Was there any other change other

 7     than in the format of the process?

 8           A.       Other than potential changes to the

 9     form itself based on the Bargaining Agreement

10     changes, no.

11           Q.       O.K.

12                    MR. LANDEN:   Let's take a break.

13                    THE VIDEOGRAPHER:      Going off camera,

14             the time 2:18.

15                    (Whereupon, a recess was taken.)

16                    THE VIDEOGRAPHER:      We're back on

17             camera, the time is 2:37.

18     BY MR. LANDEN:                                                                                     ll
19            Q.      Sir, during your earlier answers you

20     were describing the Halogen system, how long has

21      the Halogen system been in effect or operation?

22            A.      I believe we started using Halogen

23      for umpire evaluations in 2010 season, but that

24      was prior to me starting with the umpiring

25      department so I can't be 100 percent sure.


                                                          ~   .... _,,,   ~   -   ,   .   u   ... -----



                         D'Arnico Certified Reporting
                                  908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page63
                                                               62of
                                                                 of199
                                                                    72
                                                                         158


1                     5/6/19 - M. McKendry

2                 MR. LUPION:     Object to the form.

3          A.      To submit their portion of the

 4   midyear and year-end evaluation process, they

 5   have to complete it within the Halogen system.

 6          Q.     So to clarify, the actual input of

 7   the grades into the Halogen system by the

 8   supervisors is done directly by the supervisors

 9   themselves, correct?

10          A.     That's correct.

11          Q.     Have the respective supervisors'

12   evaluations of the various umpires continue to

13   be overwritten after this lawsuit began?

14                 MR. LUPION:    Object to the form.

15   BY MR. LANDEN:

16          A.     Our process for how we handle

17   evaluations has not changed in my entire time in

18   the umpire department.

19          Q.     And that includes time, both, before

20   and after the filing of this lawsuit, right?

21                 MR. LUPION:     Objection, asked and

22           answered.

23          A.     I don't know specifically the dates

24   on when it was filed, but I would assume it

25   would fall within that time slot.




                       D'Arnico Certified Reporting
                                908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page64
                                                               63of
                                                                 of199
                                                                    72

                                                                         201


 1                     5/6/19 - M. McKendry

 2   chief positions and are considered for crew

 3   chief positions are discussed.        And we always

 4   'try to hire the person who we feel is best fo~

 5   that role given all of the circumstances

 6   regardless of their background.

 7          Q.      Is it your understanding that there

 8   has never been an African American crew chief

 9   assigned on a permanent basis in Major League

10   Baseball?

11                  MR. LUPION:    Object to the form.

12   BY MR. LANDEN:

13          A.      Are you talking about a specific

14    time period or --

15          Q.      Let me ask it a different way.

16          A.      Sure.

17          Q.      Can you name any African American

18   who has held the position of permanent crew

19    chief in Major League Baseball?

20                  MR. LUPION:    Objection.

21          A.      On a permanent basis, I cannot name

22    one off the top of my head.

23           Q.     Can you name anyone who has held the

24    position of permanent crew chief in Major League

25    Baseball who is born in another country other




                       D'Amico Certified Reporting
                               908-546-7650
     Case
     Case1:18-cv-09035-JPO-GWG
          1:18-cv-09035-JPO-GWG Document
                                Document156-3
                                         142-4 Filed
                                               Filed06/05/20
                                                     04/25/20 Page
                                                              Page65
                                                                   64of
                                                                     of199
                                                                        72
                                                                             202


1                           5/6/19 - M. McKendry

2       than the United States of America?

 3                       MR ~ LUPION:   Objection.

 4             A.        I don't know off the top of my
 5      head   --    actually yes, yes, I can.       Jim McKeon

 6      was born in Canada.

 7              Q.       And anybody else?

 8             A.        Off the top of my head, no.

 9              Q.       Can you identify anyone who has been

10      appointed to a permanent crew chief position in

11      Major League Baseball who's Hispanic or Latino

12      origin?

13                       MR. LUPION:    Objection.

14              A.       Yes, Richie Garcia was a crew chief.

15              Q.       Was he the only one?

16              A.       He's the only one that I can think

17       of right now.

18              Q.       And isn't it true that he was

19       ultimately terminated?

20                       MR. LUPION:    Objection.

21              A.       I don't remember the circumstances;
22       I know he was involved in 1999.

23              Q.       So there has been no Latino or

24       Hispanic permanent crew chief at any time from

25       2000 to the present?                                                      ;
                                                                                   j




                            D'Amico Certified Reporting
                                    908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page66
                                                               65of
                                                                 of199
                                                                    72
                                                                         230


1                         5/6/19 - M. McKendry

2          A.      So I'm making an assumption that

 3   that's what w,a' re referencing in the Does Not

 4   Meet column. ,

 5         Q.      Some does the indicator of a number

 6   on exceeds or DNM, reflect how many exceeds or

 7   DNMs there were in that particular umpire's

 8   entire season on an individual game basis?

 9         A.       I believe so, I believe it's based

10   on individual field observations or situation

11   management ir>sues.

12          Q.     Now,     in regards to the exceeds in

13   2012, back on 8064,                   had three

14   exceeds,    right?

15          A.      Correct.

16          Q.      Angel Hernandez had six, right?

17          A.      Correct.

18          Q.      In 2013,                had two, Angel

19   Hernandez had three exceeds,       right?

20          A.      Correct.

21          Q.      In 2014, Angel had one exceeds and

22      excuse me,                   had one exceeds, and

23   Angel Hernandez had four exceeds?

24          A.      Correct.

25          Q.      2015,              r and Angel




                          D'Amico Certified Reporting
                                  908-546-7650
Case
Case1:18-cv-09035-JPO-GWG
     1:18-cv-09035-JPO-GWG Document
                           Document156-3
                                    142-4 Filed
                                          Filed06/05/20
                                                04/25/20 Page
                                                         Page67
                                                              66of
                                                                of199
                                                                   72
                                                                        231

 1                     5/6/19 - M. McKendry
 2   Hernandez had one exceeds?

 3          A.     That's correct.

 4          Q.     And in 2016, they both had two
 5   'exceeds?

 6          A.     That's correct.

 7          Q.     And in 2017,                  had one
 8   exceeds, and Angel Hernandez had two exceeds,

 9   correct?

10          A.     That is correct.

11          Q.     This particular form of presentat~on

12   as reflected in the potential crew chiefs for

13   2018, is that format the same format that was

14   used for the decision-making process regarding

15   promotion to crew chief in the years 2012 and

16   thereafter?

17                 MR. LUPION:     Objection.
18   BY MR. LANDEN:

19          A.     I do not recall that specific format
20   being used as a tool in the decisions making

21   process in previous years.       I know that some of
22   the information that's included on that form

23   would've been considered.

24          Q.     Did you do such a compilation or

25   comparison in any of the other years even if it




                       D'Amico Certified Reporting
                               908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page68
                                                               67of
                                                                 of199
                                                                    72

                                                                         267


 1                     5/6/19 - M. McKendry

 2                  MR. LUPION:    Objection.

 3          A.      At the, time that crew chief
                                                                                I
 4   decisions were mada, they were not the best

 5   candidate for that appointment.

 6          Q.      Were they qualified for that                                I

 7   appointment?

 8                  MR. LUPION:    Objection.

 9          A.      It would really depend on an

10   individual -- each individual case.

11          Q.      Is Kerwin Danley qualified to be a                         [.:


12   permanent crew chief?

13                  MR. LUPION:    Objection.                                   1
                                                                                 I
14          A.      Kerwin Danley is qualified to be
                                                                               i\
                                                                               11
15   considered a permanent crew chief and when we

16   have another opening, hopefully, he will apply

17   and we will completely vet him at that time.

18          Q.      My question is whether he's

19   qualified to be a crew chief, not whether he's

20   qualified to apply to be a crew chief?

21                  MR. LUPION:    The witness answered

22           your question.

23   BY MR. LANDEN:

24          Q.      That's what I'm asking, go ahead and                         i
25   answer if he's qualified to be a crew chief, not




                       D'Amico Certified Reporting
                               908-546-7650
      Case
      Case1:18-cv-09035-JPO-GWG
           1:18-cv-09035-JPO-GWG Document
                                 Document156-3
                                          142-4 Filed
                                                Filed06/05/20
                                                      04/25/20 Page
                                                               Page69
                                                                    68of
                                                                      of199
                                                                         72
                                                                              268


     1                      5/6/19 - M. McKendry

     2    whether he's qualified to apply to be a crew

--   3    chief?

      4                  MR. LUPION:    I'm going to object to

      5             the question.    If the witness wants to

      6             change his testimony, he can or stick with

      7             his testimony.

      8            A.    Kerwin Danley serves as an interim                         l
      9   crew chief for us at points throughout the year.

     10   And, we would not put him in a role as an acting

     11   crew chief if we didn't think that it was            he

     12   was someone who we would consider as a crew

     13   chief candidate if a position opened up.

     14            Q.    What about Mr. Marquez, is -he

     15   qualified to be a crew chief?

     16                  MR. LUPION:    Objection.

     17            A.    I'll give you the same answer that I

     18   gave for Kerwin, if there are opportunitie s for

     19   him to be an interim crew chief, we would allow

     20   him to be an interim crew chief during the year

     21   and if a full-time opportunity opened up, we

     22   would consider him against the other candidates

     23   that are under consideratio n.

     24            Q.    I'm trying to see if we can approach

     25   this in a way that you will actually answer the




                            D'Arnico Certified Reporting
                                     908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page70
                                                               69of
                                                                 of199
                                                                    72

                                                                         269


 1                     5/6/19 - M. McKendry

 2   question I've asked.

 3                 MR. LUPION:    Objection.      And you're

 4           bordering on badgering.         The witness

 5           answered the question.

 6                 MR. LANDEN:     The witness has not

 7           answered the question that I asked.

 8                 MR. LUPION:     The witness, in fact,

 9           answered the question.       You asked if he

10           was qualified to be a crew chief and if

11           you read the testimony, he said if there

12           was an interim crew chief opening, they

13           permit Mr. Danley and Mr. Marquez to

14           function as interim crew chiefs.

15                 MR. LANDEN:     O.K., let me phrase it

16           in a way that will perhaps clarify.

17   BY MR. LANDEN:                                                            1
18          Q.     Is Mr. Marquez qualified to be a

19   permanent crew chief?                                                     ;
                                                                               ;


20                 MR. LUPION:     Object.

21          A.     He's qualified he -- he's qualified

22   to serve as an interim crew chief.          If we had an

23   opening and he applied to be a crew chief, we                             1

24   would consider him to be a crew chief.

25          Q.     That is not my question.




                       D'Amico Certified Reporting
                               908-546-7650
     Case
     Case1:18-cv-09035-JPO-GWG
          1:18-cv-09035-JPO-GWG Document
                                Document156-3
                                         142-4 Filed
                                               Filed06/05/20
                                                     04/25/20 Page
                                                              Page71
                                                                   70of
                                                                     of199
                                                                        72
                                                                             270


1                          5/6/1~    ~   M. McKendry

2              A.       O.K.

 3             Q.       The question is a yes-or-no question

 4      as to whether Alfonso Marque ~ is qualified to be                          i
                                                                                   l


 5      a permanent crew chief?                                                    l
                                                                                   1

 6                      MR. LUPION:       Object to the form.                      j
 7      BY MR. LANDEN:

 8             Q.       If you want to explain your answer,

 9      feel free but it's yes or no,          is he qualified or

10      isn't he?

11                      MR. LUPION:       Objection.   Don't

12               answer if you can't answer on a yes-or-no
                                                                                   l

13               basis.

14             A.       I feel comfortable with the answer

15       that I've given.

16              Q.      Is Kerwin Danley qualified to be a

17       permanent crew chief?

18                      MR. LUPION:       Objection.

19              A.      Again, I feel comfortable with the

20       answer that I've given.

21              Q.       I don't think you've answered that

22       question.      I've asked that question before.
                                                                                       l
23                       MR. LUPION:      There's no question                          1

24                  pending right now.

25                       MR. LANDEN:      There is a question




                               D'Amico Certified Reporting
                                       908-546-7650
 Case
 Case1:18-cv-09035-JPO-GWG
      1:18-cv-09035-JPO-GWG Document
                            Document156-3
                                     142-4 Filed
                                           Filed06/05/20
                                                 04/25/20 Page
                                                          Page72
                                                               71of
                                                                 of199
                                                                    72

                                                                         271


 1                     5/6/19   ~   M. McKendry

 2           pending right now.        I'm asking the witness                  i<
                                                                               I

 3            to answer the question.

 4   BY MR. LANDEN:

 5          Q.     Is Kerwin Danley qualified to be a                              I

 6   permanent crew chief?                                                         I
 7                 MR. LUPION:       Asked and answered.

 8            The witness said he's relying on his

 9            previous testimony to that question.

10                 MR. LANDEN:       That question has not

11            been previously asked.       You, counsel, made

12            the distinction between permanent and

13            interim crew chief.       I'm asking now
14            specifically about permanent to clarify

15            the record on that point.

16          Q.      It's a question about permanent, is

17   it qualified or isn't he?

18                  MR. LUPION:      Objection.

19          A.     We are not making a decision on a

20   permanent crew chief right now.         There's no crew
21   chief opening.     If there was an interim crew
                                                                                    i
22   chief opportunity available right now, we would

23   consider placing Kerwin Danley or Alfonso
                                                                                    i
24   Marquez in that role.                                                          i



25           Q.     Because they're qualified, right?




                       D'Amico Certified Reporting
                               908-546-7650
    Case
    Case1:18-cv-09035-JPO-GWG
         1:18-cv-09035-JPO-GWG Document
                               Document156-3
                                        142-4 Filed
                                              Filed06/05/20
                                                    04/25/20 Page
                                                             Page73
                                                                  72of
                                                                    of199
                                                                       72
                                                                            272


1                          5/6/19 - M. McKendry

2                    MR. LUPION:      Objection.

 3            A.        They' re qualified to serve as an ,

 4   ;   interim crew chief.

 5   I         Q.       They're qualified to be permanent

 6       crew chief, aren't they?

 7                      MR. LUPION:   Objection.

 8             A.       They've qualified to serve as

 9       interim crew chief right now.      When we make a

10       decision on a permanent crew chief, then we'll

11       evaluate them as a permanent crew chief.

12             Q.       Has Alfonso Marquez been qualified

13       to be a permanent crew chief at any point in

14       time between 2012 and the present?

15                      MR. LUPION:   Objection.

16             A.       Alfonso Marquez has been qualified

17       to be considered for the crew chief openings as

18       they arrive.

19             Q.       And is that because --

20             A.       There were better candidates for

21       those positions when they became open.

22             Q.       Let me try to put this in -- is it

23       your understanding that someone can be qualified

24       for a position and not be the best candidate?

25                      MR. LUPION:   Object to the form.




                           D'Arnico Certified Reporting
                                    908-546-7650
Case 1:18-cv-09035-JPO-GWG Document 156-3 Filed 06/05/20 Page 74 of 199




               EXHIBIT F
     Case
      Case1:18-cv-09035-JPO-GWG
           1:18-cv-09035-JPO-GWG Document
                                  Document156-3
                                           142-5 Filed
                                                  Filed06/05/20
                                                        04/25/20 Page
                                                                  Page75
                                                                       1 of 41
                                                                            199
                                                                                  20

1                         P. Woodfork - 6/21/19
2       salary arbitration, which was roughly a month or
3       two, and I was not consulting for anyone and I
4       started a new job in March of 2011.
5               Q.      And who did you go to work for in
6       2011?
7               A.      Office of the Commissioner.
8               Q.      Who hired you at the Office of the
9       Commissioner?
10              A.      I was hired -- I was hired by Rob
11      Manfred and Joe Torre.
12              Q.      What was your title?
13              A.      Senior Vice President Baseball
14      Operations.
15              Q.      Who did you report to?
16              A.      Joe Torre.
17              Q.      How long did you stay in the
18      position of Senior Vice President of Baseball
19      Operations?
20              A.      I carried that title through April
21      of 2018.
22              Q.      Did your title change?
23              A.      Yes.
24              Q.      Now what is it?
25              A.      Senior Vice President of On-Field



                           D'Amico Certified Reporting                      EXHIBIT
                                                                                       exhibitsticker.com




                                  908-546-7650
                                                                                  5
     Case
      Case1:18-cv-09035-JPO-GWG
           1:18-cv-09035-JPO-GWG Document
                                  Document156-3
                                           142-5 Filed
                                                  Filed06/05/20
                                                        04/25/20 Page
                                                                  Page76
                                                                       2 of 41
                                                                            199
                                                                                  22

1                         P. Woodfork - 6/21/19
2               A.      I met with counsel.
3               Q.      When was that?
4               A.      Within the last -- I met yesterday,
5       and two -- roughly two weeks ago.
6               Q.      Starting in 2011 through the
7       present, who at the Office of the Commissioner
8       decides which umpires go to the World Series?
9               A.      The process of World Series
10      selection happens through a meeting, a number of
11      meetings -- a meeting, usually a set meeting, in
12      2000 -- excuse me, I'm going to start 2011.
13              Q.      Yes.
14              A.      I think it's changed slightly over
15      time, but predominantly the process is the group
16      meets, the supervisors, directors, Joe Torre,
17      myself, other umpire department members discuss
18      the umpires in a meeting, multiple days usually.
19      Umpires are asked -- I mean supervisors are
20      asked usually previously to come up with their
21      umpires that they think is deserving of the post
22      season, that post season process.            And then
23      there's phone calls after that, make sure
24      everyone is kind of on the same page, the
25      supervisors, the directors, myself, usually Joe



                           D'Amico Certified Reporting
                                  908-546-7650
     Case
      Case1:18-cv-09035-JPO-GWG
           1:18-cv-09035-JPO-GWG Document
                                  Document156-3
                                           142-5 Filed
                                                  Filed06/05/20
                                                        04/25/20 Page
                                                                  Page77
                                                                       3 of 41
                                                                            199
                                                                                  23

1                         P. Woodfork - 6/21/19
2       Torre, and that sets your post season.
3                       Those post season umpires that work
4       in the Division Series are usually the ones that
5       are -- have the opportunity to work in or are
6       eligible to work in the World Series.             Those
7       World Series umpires are then discussed, those,
8       excuse me, those Division Series umpires are
9       then discussed with the group, supervisors,
10      directors, again, to see who the best and most
11      deserving of the World Series.           I discuss it
12      with Joe Torre among those groups.            There's
13      recommendations that come, and Joe after
14      discussions with myself, Joe usually -- is the
15      final decision maker.
16              Q.      And is Joe the final decision-maker
17      in the promotion of crew chiefs?
18              A.      A similar process --
19              Q.      I'm not interested in the process.
20                      I just want to know is Joe Torre the
21      final decision-makers in promoting crew chiefs?
22              A.      Joe gets recommendations from,
23      again, the group, and Joe and I discuss it and
24      Joe makes the final decision.
25              Q.      Why are there no minority crew



                           D'Amico Certified Reporting
                                  908-546-7650
     Case
      Case1:18-cv-09035-JPO-GWG
           1:18-cv-09035-JPO-GWG Document
                                  Document156-3
                                           142-5 Filed
                                                  Filed06/05/20
                                                        04/25/20 Page
                                                                  Page78
                                                                       4 of 41
                                                                            199
                                                                                  26

1                         P. Woodfork - 6/21/19
2               A.      The game evaluation reports are a
3       one-day snapshot; the evaluation of an umpire
4       comes from many different inputs.            Those game
5       reports again are not something that, in the
6       process of determining crew chief, I can say
7       that I'm looking at.
8               Q.      I understand that one-game
9       evaluation is one snapshot of one game.
10                      What I'm saying is:       Do you take the
11      collective amount of the game evaluations in to
12      your consideration when promoting an umpire to
13      crew chief?
14              A.      Again, looking at -- I do not look
15      at game evaluations.        The game evaluations as a
16      separate document while determining the crew
17      chief process.
18              Q.      Does Mr. Torre?
19              A.      I can't answer for Joe; you need to
20      ask him that question.
21              Q.      Well, you work with him.
22                      Do you know what he considers when
23      he's deciding who should be promoted to crew
24      chief?
25              A.      Again, I know we discussed, we -- I



                           D'Amico Certified Reporting
                                  908-546-7650
     Case
      Case1:18-cv-09035-JPO-GWG
           1:18-cv-09035-JPO-GWG Document
                                  Document156-3
                                           142-5 Filed
                                                  Filed06/05/20
                                                        04/25/20 Page
                                                                  Page79
                                                                       5 of 41
                                                                            199
                                                                                  27

1                         P. Woodfork - 6/21/19
2       have not discussed with Joe Torre game
3       evaluations.
4               Q.      That's not my question.
5               A.      I guess I don't understand your
6       question.
7               Q.      Do you know what Joe Torre considers
8       when he decides whose going to become a crew
9       chief?
10              A.      IN my discussion with Joe, i talk to
11      Joe, Joe focuses on leadership.           The documents
12      that he's -- the game evaluations are not
13      something that I discuss with Joe.
14              Q.      Is that the only thing that Joe
15      focused, on leadership, when he decides who is
16      going to be promoted for crew chief?
17              A.      Joe looks at -- my apologies for
18      that.    Joe looks at the umpire; leadership is
19      part of that skill set that's important.
20      Obviously, consistency, things that go in to
21      leadership, accountability, you know, umpire,
22      being there working, he does look at, you know,
23      experience, positive experience in the role to
24      be a crew chief, all things, among other things,
25      the total evaluation of the umpire.



                           D'Amico Certified Reporting
                                  908-546-7650
     Case
      Case1:18-cv-09035-JPO-GWG
           1:18-cv-09035-JPO-GWG Document
                                  Document156-3
                                           142-5 Filed
                                                  Filed06/05/20
                                                        04/25/20 Page
                                                                  Page80
                                                                       6 of 41
                                                                            199
                                                                                  29

1                         P. Woodfork - 6/21/19
2               Q.      Leadership is how an umpire conducts
3       himself on and off the field, correct?
4                       MR. LUPION:     Objection to form.
5       BY MR. MURPHY:
6               A.      Leadership, you know, how I perceive
7       leadership, you know, is their your overall
8       performance, how you handle situations, how you
9       -- results, your ownership or accountability,
10      being a or remaining a positive influence on
11      those around, all of those things help to make
12      up leadership.
13                      Again, leadership is, you know,
14      those things that, it's a little different, I
15      know, for each person, but leadership skills
16      that we promote are staying above the fray,
17      handling situations, being a positive influence.
18                      Those are just some of the examples.
19              Q.      Handling situations means handling
20      situations on the field, right?
21              A.      In all situations, show leadership
22      in handling situations on the field, handling
23      situations off the field, dealing with clubs on
24      and off -- clubs on the field, rain situations,
25      these are all parts of leadership.



                           D'Amico Certified Reporting
                                  908-546-7650
     Case
      Case1:18-cv-09035-JPO-GWG
           1:18-cv-09035-JPO-GWG Document
                                  Document156-3
                                           142-5 Filed
                                                  Filed06/05/20
                                                        04/25/20 Page
                                                                  Page81
                                                                       7 of 41
                                                                            199
                                                                                  31

1                         P. Woodfork - 6/21/19
2                       MR. LUPION:     The question was:       Did
3                you look at game evaluation reports.
4                       In connection with what?
5       BY MR. MURPHY:
6               Q.      Did you --
7               A.      Can I say something first?
8               Q.      Yes.
9                       MR. LUPION:     No, no, no, there's no
10               question pending.       So there's no question
11               pending.
12                      You're entitled to a clear answer,
13               counsel is going to try to formulate -- a
14               clean question, counsel is going to try to
15               formulate a clear question.
16              A.      I'm not trying to be difficult.
17                      MR. LUPION:     Don't.    There's no
18               question pending:
19                      THE WITNESS:     I understand --
20                      MR. LUPION:     You don't have to
21               explain yourself.       There's no question
22               pending.
23      BY MR. MURPHY:
24              Q.      Between 2012 and the present, do you
25      look at midyear and end-of-year evaluations of



                           D'Amico Certified Reporting
                                  908-546-7650
     Case
      Case1:18-cv-09035-JPO-GWG
           1:18-cv-09035-JPO-GWG Document
                                  Document156-3
                                           142-5 Filed
                                                  Filed06/05/20
                                                        04/25/20 Page
                                                                  Page82
                                                                       8 of 41
                                                                            199
                                                                                  32

1                         P. Woodfork - 6/21/19
2       umpires when you decide what your opinions is
3       going to be on the promotion of crew chiefs?
4               A.      Again, during the process, I feel
5       like from my viewpoint I have a strong feeling
6       of umpires.      I've seen midyear evaluations
7       previously.      I've seen year-end evaluations
8       through the process, which is usually coinciding
9       with the process of looking at crew chief
10      reviews.
11                      So, again, I know the information; I
12      don't specifically put them in front of me.
13              Q.      How do you know the information if
14      you don't see it?
15              A.      As I said --
16                      MR. LUPION:     Objection to form.
17      BY MR. MURPHY:
18              Q.      Go ahead.
19              A.      Again, as I said, I think
20      previously, I've seen the midyear evaluations,
21      reviewed them all before they've gone out.              The
22      yearend evaluations are usually in that process.
23      So I've viewed them.        Again, the specific
24      question is if I'm viewing them as I'm making my
25      decision, usually not.



                           D'Amico Certified Reporting
                                  908-546-7650
     Case
      Case1:18-cv-09035-JPO-GWG
           1:18-cv-09035-JPO-GWG Document
                                  Document156-3
                                           142-5 Filed
                                                  Filed06/05/20
                                                        04/25/20 Page
                                                                  Page83
                                                                       9 of 41
                                                                            199
                                                                                  35

1                         P. Woodfork - 6/21/19
2       own decision as to who should be promoted to
3       crew chief?
4               A.      Again, I -- I think it, I'm not
5       doing a good job of explaining it and I
6       apologize for that.
7               Q.      It may be just that I'm dense --
8               A.      I don't think --
9               Q.      -- if that's the case?
10                      MR. LUPION:     We don't need to engage
11               in this, the witness was about to answer.
12                      MR. MURPHY:     I was trying to be
13               gracious.     I was trying to gracious.
14                      MR. LUPION:     You're always gracious.
15                      MR. MURPHY:     I try to be.
16      BY MR. MURPHY:
17              A.      I will say on the record, I will say
18      on the record, I don't think you're dense.
19              Q.      I appreciate it?
20              A.      I am probably not doing a great job
21      of explaining it.
22              Q.      I appreciate it.
23              A.      I think the process is more fluid
24      than the -- the one day you're established as a
25      crew chief or you apply as a crew chief, this



                           D'Amico Certified Reporting
                                  908-546-7650
     Case
     Case1:18-cv-09035-JPO-GWG
          1:18-cv-09035-JPO-GWG Document
                                Document156-3
                                         142-5 Filed
                                               Filed06/05/20
                                                     04/25/20 Page
                                                              Page84
                                                                   10of
                                                                     of199
                                                                        41
                                                                             36

1                        P. Woodfork - 6/21/19
2       information, as I said, I look at part of the
3       midyear process, part of the yearend process and
4       part of the daily, weekly phone calls that we
5       have to discuss umpiring, discuss our umpires'
6       performance, all of that continual information,
7       it's continuous.     And we're making our
8       decisions.
9                     It's not a slash one moment, one day
10      decision; this is a fluid decision that happens
11      over time.    People improve and you provide
12      feedback and you understand these things.          And I
13      think that's probably the disconnect we're
14      having.
15                    I reviewed, I understand the midyear
16      reviews, I understand the umpires, I understand
17      how they're performing on a day-to-day basis.
18      And I think that's the difference, or struggle
19      that maybe I'm having explaining.
20             Q.     That one I understood, thank you.
21             A.     It takes me a little while.
22             Q.     Major League Baseball hires
23      supervisors and observers to watch umpires
24      during the game, correct?
25             A.     Correct.



                          D'Amico Certified Reporting
                                 908-546-7650
     Case
     Case1:18-cv-09035-JPO-GWG
          1:18-cv-09035-JPO-GWG Document
                                Document156-3
                                         142-5 Filed
                                               Filed06/05/20
                                                     04/25/20 Page
                                                              Page85
                                                                   11of
                                                                     of199
                                                                        41
                                                                             67

1                        P. Woodfork - 6/21/19
2       BY MR. MURPHY:
3              A.     Other supervisors or observers file
4       game reports on games that Angel Hernandez has
5       worked.
6              Q.     What is the criteria to be selected
7       to be World Series?
8                     MR. LUPION:     Are we done with this
9               document?
10                    MR. MURPHY:     You can put it to your
11              left side and you'll be done, or your
12              right side.
13                    MR. LUPION:     I'm going to put it to
14              my right side.
15                    You can put that document away.
16             A.     Do you want it back?
17                    MR. LUPION:     Just leave it in front
18              of the court reporter.
19      BY MR. MURPHY:
20             A.     Excuse me.
21             Q.     What is the criteria for selecting
22      World Series umpires?
23             A.     Again, as I said, the process goes
24      through, we're looking at performance, both, in
25      the current season and past performance and



                          D'Amico Certified Reporting
                                 908-546-7650
     Case
     Case1:18-cv-09035-JPO-GWG
          1:18-cv-09035-JPO-GWG Document
                                Document156-3
                                         142-5 Filed
                                               Filed06/05/20
                                                     04/25/20 Page
                                                              Page86
                                                                   12of
                                                                     of199
                                                                        41
                                                                             68

1                        P. Woodfork - 6/21/19
2       consistency in the umpires.
3                     One, you know, obviously in the post
4       season, the one kind of requirement or at least
5       historically what we have done is that you have
6       worked in the Division Series.
7              Q.     But it's not solely merit based, am
8       I right?
9                     MR. LUPION:     Objection to form.
10             A.     I feel like we believe it is.        I
11      mean, the detail process, but it may not be --
12      it may not be your highest performing umpire
13      that works in the World Series that year based
14      on all factors.     There may be other factors like
15      the World Series previously, needs time off,
16      didn't want to work back to back World Series,
17      want to make sure that other -- that other
18      series are strong.      Championship Series is an
19      important series as well, the Division Series is
20      obviously important, Wild Card is important, so
21      there is some balance that goes in to
22      evaluation.
23                    That being said, they're high
24      performing umpires all the way around that work
25      the World Series.



                          D'Amico Certified Reporting
                                 908-546-7650
     Case
     Case1:18-cv-09035-JPO-GWG
          1:18-cv-09035-JPO-GWG Document
                                Document156-3
                                         142-5 Filed
                                               Filed06/05/20
                                                     04/25/20 Page
                                                              Page87
                                                                   13of
                                                                     of199
                                                                        41
                                                                             70

1                        P. Woodfork - 6/21/19
2                     MR. MURPHY:     It wasn't answered.
3       BY MR. MURPHY:
4              A.     Angel has earned the opportunity to
5       run that crew.     There are times when Angel
6       successfully performs in that, and there are
7       other times where he seems to struggle.
8              Q.     Would you appoint someone to be an
9       interim crew chief that was not capable of
10      running a crew?
11             A.     I think the goal -- the interim crew
12      chief at times, depending on how many we're
13      working with, is to give people an opportunity
14      to show people that they can manage the crew,
15      that they can run that crew.
16                    So at times, you're taking people
17      that may or may not; you're not 100 percent sure
18      how it's going to turn out and I think it's that
19      opportunity that we need to provide to employees
20      to see if they can be successful.
21                    So again, the hope is that that
22      person can run a crew.
23             Q.     Is Kerwin Danley capable of running
24      a crew?
25             A.     Kerwin Danley is serving as an



                          D'Amico Certified Reporting
                                 908-546-7650
     Case
     Case1:18-cv-09035-JPO-GWG
          1:18-cv-09035-JPO-GWG Document
                                Document156-3
                                         142-5 Filed
                                               Filed06/05/20
                                                     04/25/20 Page
                                                              Page88
                                                                   14of
                                                                     of199
                                                                        41
                                                                             71

1                        P. Woodfork - 6/21/19
2       interim crew chief right now, I think he's been
3       working successfully.
4              Q.     And is Alfonso Marquez capable of
5       running a crew?
6              A.     Alfonso has been an interim crew
7       chief; fairly recently given that opportunity.
8              Q.     Has Laz Diaz ever been given the
9       opportunity to run a crew?
10             A.     I would have to double-check, but
11      I'm pretty sure Laz Diaz has been given the
12      opportunity to run a crew.
13             Q.     And how about CB Bucknor?
14             A.     I don't know.
15             Q.     Did Major League Baseball ever
16      recognize at any time between 2011 and 2016,
17      that it had a diversity problem within the
18      umpire staff?
19                    MR. LUPION:     Objection to form.
20             A.     How would you define your problem?
21             Q.     Lack of minorities.
22             A.     Again, I think we recognize that we
23      didn't -- our goal is to have greater minority
24      representation, I do think we represent, we
25      recognize that we need to get greater minority



                          D'Amico Certified Reporting
                                 908-546-7650
     Case
     Case1:18-cv-09035-JPO-GWG
          1:18-cv-09035-JPO-GWG Document
                                Document156-3
                                         142-5 Filed
                                               Filed06/05/20
                                                     04/25/20 Page
                                                              Page89
                                                                   15of
                                                                     of199
                                                                        41
                                                                             86

1                        P. Woodfork - 6/21/19
2       discussed by the directors could go in to this.
3       Information that -- you know, was discussed on
4       the conference calls on performance.
5              Q.     Would Matt McKendry have the right
6       to provide input into these comments in 2011?
7              A.     Matt McKendry, as far as I remember
8       was not in this department in 2011; that being
9       said --
10             Q.     You answered the question.
11                    Did you --
12             A.     I haven't fully answered the
13      question if you wouldn't mind.
14                    He was working in Situation
15      Management so he might have provided information
16      on Situation Management that could've been
17      reviewed by umpires, supervisors or directors
18      that comment on it.
19             Q.     Did you have the right to provide
20      input?
21             A.     I would review and provide input.
22             Q.     Joe Torre?
23             A.     Joe would review.
24             Q.     Did he provide content?
25             A.     I don't recall on this.



                          D'Amico Certified Reporting
                                 908-546-7650
     Case
     Case1:18-cv-09035-JPO-GWG
          1:18-cv-09035-JPO-GWG Document
                                Document156-3
                                         142-5 Filed
                                               Filed06/05/20
                                                     04/25/20 Page
                                                              Page90
                                                                   16of
                                                                     of199
                                                                        41
                                                                             87

1                        P. Woodfork - 6/21/19
2              Q.     Randy Marsh would be able to as
3       well, am I right?
4              A.     As a director, he could've provided
5       content that went in to this.
6              Q.     Are your answers the same for the
7       subsequent years of 2012, 2013, 2014, 2015, and
8       2016 as it relates to the individuals you just
9       mentioned?
10                    MR. LUPION:     Objection to form.
11      BY MR. MURPHY:
12             A.     More broadly, supervisors,
13      directors.    Change is obviously dynamic on
14      different categories are filled out -- could be
15      filled out by different people in the
16      administrative component.       So additional people
17      could've provided information or feedback on --
18             Q.     Who are those people?
19                    MR. LUPION:     I don't think the
20              witness was done again, Kevin. I know you
21              might be looking to make a flight, but the
22              witness is entitled to give you a complete
23              answer.
24             A.     That could provide -- administrators
25      on administrative issues could be providing



                          D'Amico Certified Reporting
                                 908-546-7650
     Case
     Case1:18-cv-09035-JPO-GWG
          1:18-cv-09035-JPO-GWG Document
                                Document156-3
                                         142-5 Filed
                                               Filed06/05/20
                                                     04/25/20 Page
                                                              Page91
                                                                   17of
                                                                     of199
                                                                        41
                                                                             88

1                        P. Woodfork - 6/21/19
2       feedback.    That would be, you know, Cathy Davis,
3       Raquel Wagner, Alex Bermudez, again on the
4       administrative component, they would provide
5       information and feedback.
6                     On the plate judgment, it could be
7       our ZE people, you know, objective data, the
8       supervisors and the directors.        Bruce Froemming,
9       our special consultant, special advisor.
10             Q.     The administrative components, do
11      you have any personal information on who
12      provided the information in the second sentence
13      that says, "You need to work on your
14      communication skills with on- field personnel
15      particularly because your approach has fostered
16      a club perception that you try to put yourself
17      in the spotlight by seeing things that other
18      umpires do not."
19             A.     I do not recall.
20             Q.     If you see the comment on top of
21      1505, you received a number of exceeds for game
22      and situation management, balk calls.
23                    Do you believe that that statement
24      is in conflict with fostering a club perception
25      that you try to put yourself in the spotlight by



                          D'Amico Certified Reporting
                                 908-546-7650
     Case
     Case1:18-cv-09035-JPO-GWG
          1:18-cv-09035-JPO-GWG Document
                                Document156-3
                                         142-5 Filed
                                               Filed06/05/20
                                                     04/25/20 Page
                                                              Page92
                                                                   18of
                                                                     of199
                                                                        41
                                                                             96

1                        P. Woodfork - 6/21/19
2               A.    Again, I think there are obviously
3       some that think there's a perception problem.           I
4       think he's, you know, shown improvement this
5       year.   Once again, it's the consistency that
6       will determine it.      But I think he has shown
7       consistency this year provided being given an
8       opportunity to be a crew chief.        And again, it's
9       a fluid process, you know, that's the
10      consistency we're looking for.




                          D'Amico Certified Reporting
                                 908-546-7650
     Case
     Case1:18-cv-09035-JPO-GWG
          1:18-cv-09035-JPO-GWG Document
                                Document156-3
                                         142-5 Filed
                                               Filed06/05/20
                                                     04/25/20 Page
                                                              Page93
                                                                   19of
                                                                     of199
                                                                        41
                                                                         136

1                        P. Woodfork - 6/21/19
2       that?"
3                     And at the time, what position was
4       Mr.   Hahn in with the Chicago White Sox?
5              A.     I don't recall.
6              Q.     And you responded for Angel's
7       midyear evaluation, "Note that Joe spoke with
8       Angel," actually you didn't respond to him, you
9       were just doing it to yourself with a copy to
10      Matt, start over.
11                    "For Angel's midyear evaluation,
12      note that Joe spoke with Angel on March 29 by
13      phone, and informed him that Angel should not be
14      speaking with players or clubs concerning the
15      instant replay equipment."
16                    MR. LUPION:     "Directly."
17                    MR. MURPHY:     "Directly concerning
18               the instant replay equipment."
19                    Thank you.
20      BY MR. MURPHY:
21             Q.     That phone call on March 29, was
22      that to all of the umpires?
23             A.     I don't recall.
24                    (Plaintiff's Exhibit 134, email from
25               McKendry, to Raquel Wagner, dated



                          D'Amico Certified Reporting
                                 908-546-7650
     Case
     Case1:18-cv-09035-JPO-GWG
          1:18-cv-09035-JPO-GWG Document
                                Document156-3
                                         142-5 Filed
                                               Filed06/05/20
                                                     04/25/20 Page
                                                              Page94
                                                                   20of
                                                                     of199
                                                                        41
                                                                         137

1                        P. Woodfork - 6/21/19
2               23/23/2017, Bates stamped DEF 8127 through
3               8131, marked for identification, as of
4               this date.)
5       BY MR. MURPHY:
6              Q.     All right, this one is Defendant's
7       Exhibit 8127, Matt McKendry to Raquel Wagner.
8                     What are our her job duties?
9              A.     She is a manager in umpire
10      operations, maybe a senior manager.
11             Q.     What does a senior manager do?
12             A.     Supports the department, she works
13      on SURE administration.       She supports the
14      observer group.      She works on administrative
15      issues, proofreads, edits, perform, develops
16      documents, she is --
17             Q.     O.K.
18                    MR. LUPION:     I don't think he was
19              done.
20                    MR. MURPHY:     I apologize.
21             A.     Sorry, PowerPoint presentations.
22             Q.     Very good.
23                    MR. LUPION:     Are you done with your
24              answer?
25                    THE WITNESS:     And other factors, if



                          D'Amico Certified Reporting
                                 908-546-7650
     Case
     Case1:18-cv-09035-JPO-GWG
          1:18-cv-09035-JPO-GWG Document
                                Document156-3
                                         142-5 Filed
                                               Filed06/05/20
                                                     04/25/20 Page
                                                              Page95
                                                                   21of
                                                                     of199
                                                                        41
                                                                         138

1                        P. Woodfork - 6/21/19
2               that's makes it easier.
3       BY MR. MURPHY:
4              Q.     In this -- well, did you receive a
5       copy of this email about the time it was sent?
6              A.     Not to my recollection.
7              Q.     Matt tells Raquel, "As discussed
8       please research these," midyear -- "As
9       discussed, please research these umpires' mid
10      year and year-end evals from the last five
11      seasons for information to support the decision
12      not to appoint them as a crew chief this
13      offseason.    Below are some initial thoughts on
14      each umpire's drawbacks.       See the attached
15      letter to Angel Hernandez and use it as your
16      template."
17                    Is that the way MLB has notified
18      umpires who didn't get the crew chief position,
19      by pointing out reasons why they weren't
20      appointed?
21                    MR. LUPION:     Object to the form.
22      BY MR. MURPHY:
23             A.     I think in this, from what I can
24      tell, this was to send the letters to the
25      umpires that were requested by the Umpire



                          D'Amico Certified Reporting
                                 908-546-7650
     Case
     Case1:18-cv-09035-JPO-GWG
          1:18-cv-09035-JPO-GWG Document
                                Document156-3
                                         142-5 Filed
                                               Filed06/05/20
                                                     04/25/20 Page
                                                              Page96
                                                                   22of
                                                                     of199
                                                                        41
                                                                         139

 1                       P. Woodfork - 6/21/19
 2      Association.     Each umpire, my experience from my
 3      recollection, is notified verbally prior to the
 4      letter.
 5             Q.     Are these reasons being provided
 6      after the decision was made?
 7                    MR. LUPION:     Object to the form.
 8      BY MR. MURPHY:
 9             A.     I think they're provided when the
10      decision is made and hopefully consistent with
11      what's in their evaluations.
12             Q.     With their game evaluations or
13      midyear?
14             A.     With their midyear evaluations.




23             Q.     If an umpire gets hurt, as was the
24      case with                    in his career in the
25      last couple of years, does that get held against



                          D'Amico Certified Reporting
                                 908-546-7650
     Case
     Case1:18-cv-09035-JPO-GWG
          1:18-cv-09035-JPO-GWG Document
                                Document156-3
                                         142-5 Filed
                                               Filed06/05/20
                                                     04/25/20 Page
                                                              Page97
                                                                   23of
                                                                     of199
                                                                        41
                                                                         140

1                        P. Woodfork - 6/21/19
2       him in the decision to become a crew chief?
3              A.     I think for umpires that are not on
4       the field, it's tough to evaluate them.          So
5       missed time is something that's taken in to
6       account because you miss the evaluation period
7       or the opportunity.
8              Q.     And if you turn to the next page, it
9       lists the umpires' actual seniority.
10                    Do you see that?
11             A.     Yes.
12             Q.     And Hernandez, Danley, two minority
13      umpires, were the top two in seniority, would
14      you agree?
15             A.     Yes.
16                    MR. LUPION:     Object to the form.
17                    (Plaintiff's Exhibit 135, email from
18              McKendry, to Woodfork, 9/18/17, Bates
19              stamped DEF 14681 through 14687, marked
20              for identification, as of this date.)
21                    MR. MURPHY:     This should be 134
22              right.
23                    MS. REPORTER:     135.
24                    MR. LUPION:     135.
25      BY MR. MURPHY:



                          D'Amico Certified Reporting
                                 908-546-7650
     Case
     Case1:18-cv-09035-JPO-GWG
          1:18-cv-09035-JPO-GWG Document
                                Document156-3
                                         142-5 Filed
                                               Filed06/05/20
                                                     04/25/20 Page
                                                              Page98
                                                                   24of
                                                                     of199
                                                                        41
                                                                         150

1                        P. Woodfork - 6/21/19
2       question?
3              Q.     Am I correct that these are just
4       summaries of the reaction of the umpires when
5       told that they did not make crew chiefs?
6              A.     These are, yes, I mean, Randy's
7       notes on his conversations on crew chief.
8              Q.     O.K.




12                    MR. LUPION:     Object to the form.
13             A.     Randy says that Angel went, quote,
14      "off on the crew chief position for a while,"
15      and same with
16             Q.     And do you interpret that to be that
17      Angel was upset about not being selected as crew
18      chief?
19             A.     I read that as he was -- he went off
20      about it so that has a negative connotation to
21      me.
22             Q.     Turn to the next page, if you would,
23      sir.




                          D'Amico Certified Reporting
                                 908-546-7650
     Case
     Case1:18-cv-09035-JPO-GWG
          1:18-cv-09035-JPO-GWG Document
                                Document156-3
                                         142-5 Filed
                                               Filed06/05/20
                                                     04/25/20 Page
                                                              Page99
                                                                   25of
                                                                     of199
                                                                        41
                                                                         151

1                        P. Woodfork - 6/21/19




15             A.     I don't have an example for you.
16                    (Plaintiff's Exhibit 140, email from
17              Rieker to Woodfork, dated 10/16/15, Bates
18              stamped DEF 7912, marked for
19              identification, as of this date.)
20      BY MR. MURPHY:
21             Q.     O.K., 7912, Rich Rieker and Peter
22      Woodfork, subject -- well, WS total stands for
23      World Series?
24             A.     I don't recall this email.
25             Q.     "I do not know the totals; they are



                          D'Amico Certified Reporting
                                 908-546-7650
 Case
  Case1:18-cv-09035-JPO-GWG
       1:18-cv-09035-JPO-GWG Document
                              Document156-3
                                       142-5 Filed
                                              Filed06/05/20
                                                    04/25/20 Page
                                                              Page100
                                                                   26 of 41
                                                                         199
                                                                           152

1                      P. Woodfork - 6/21/19
2    just suggestions."
3                   Do you know what that means?
4            A.     I don't recall this email.          I assume
5    he's talking about voting for World Series.
6           Q.      "Put you who and Joe want in from
7    the suggestions."
8                   What does that mean?
9                   MR. LUPION:      Objection.
10           A.     I don't know.      You'd have to ask
11   Rich, he's the one who sent this email.
12           Q.     We didn't see any response to this
13   that you didn't understand Rich.           So, "Take
14   Angel out if you want," do you know what that
15   means?
16           A.     Again, I don't recall this email.
17           Q.     This is October 16, 2015.
18                  The playoffs would be well under
19   way, correct?
20           A.     It's the same date we had our,
21   quote-unquote, debacle, or close to it, my
22   birthday.
23           Q.     With
24           A.     Yes.
25           Q.     All right.



                        D'Amico Certified Reporting
                               908-546-7650
 Case
  Case1:18-cv-09035-JPO-GWG
       1:18-cv-09035-JPO-GWG Document
                              Document156-3
                                       142-5 Filed
                                              Filed06/05/20
                                                    04/25/20 Page
                                                              Page101
                                                                   27 of 41
                                                                         199
                                                                           153

1                      P. Woodfork - 6/21/19
2                   Was Angel being considered in 2015
3    for the World Series?
4            A.     I don't recall.
5           Q.      Am I right that the only decision
6    that would be left to be made on October 16,
7    2015, would be who from the Division Series is
8    going into the World Series, correct?
9            A.     Seems like the time frame that you
10   would be deciding World Series assignments.
11           Q.     Because the subject says, "World
12   Series totals."
13                  So was Angel on a list to be
14   selected for World Series and then taken off?
15                  MR. LUPION:      Objection.
16   BY MR. MURPHY:
17           A.     I don't recall the discussion around
18   the World Series in 2015.         I don't think we have
19   a list that's on or off.
20           Q.     Keep that either in your mind or
21   handy as you look at the next one, if you would,
22   please.
23                  (Plaintiff's Exhibit 141, Document
24            Bates stamped DEF 15451, marked for
25            identification, as of this date.)



                        D'Amico Certified Reporting
                               908-546-7650
 Case
  Case1:18-cv-09035-JPO-GWG
       1:18-cv-09035-JPO-GWG Document
                              Document156-3
                                       142-5 Filed
                                              Filed06/05/20
                                                    04/25/20 Page
                                                              Page102
                                                                   28 of 41
                                                                         199
                                                                           154

1                      P. Woodfork - 6/21/19
2    BY MR. MURPHY:
3            Q.     This is 141, Defendants' Exhibit
4    15451.
5                   MR. LUPION:      Bates number.
6                   MR. MURPHY:      Yes, sorry, Bates; it's
7             Exhibit No. 141.
8                   My apologies.
9    BY MR. MURPHY:
10           Q.     This is a text from you, is that
11   right?
12           A.     I assume that this is pulled from my
13   text messages and you're providing me that,
14   so...
15           Q.     And you sent the text to Joe Torre,
16   correct?
17           A.     That appears to be Joe's cell phone
18   number.
19           Q.     "Angel is going to be" -- first look
20   at the date, the date is the same day as the
21   Rich Rieker email on Exhibit 140.
22                  Do you see that?
23           A.     I do.
24           Q.     And you tell Joe Torre in the
25   afternoon, "Angel is going to be a no for Rob.



                        D'Amico Certified Reporting
                               908-546-7650
 Case
  Case1:18-cv-09035-JPO-GWG
       1:18-cv-09035-JPO-GWG Document
                              Document156-3
                                       142-5 Filed
                                              Filed06/05/20
                                                    04/25/20 Page
                                                              Page103
                                                                   29 of 41
                                                                         199
                                                                           155

1                      P. Woodfork - 6/21/19
2    I am headed home to have my birthday dinner, and
3    will be on my cell."
4                   So you can see that I already knew
5    when your birthday was.
6                   How did you know that Angel was
7    going to be a no for Rob?
8            A.     I don't recall sending the text.
9           Q.      You may not recall typing out a text
10   on your phone.      Do you recall the content and
11   what you were conveying to Joe Torre?
12           A.     I can see here on the piece of paper
13   what the content says, but I don't recall the
14   situation or the discussion we were having.
15           Q.     Did the Commissioner tell you that
16   he did not want Angel in the World Series?
17           A.     Not to my recollection.
18           Q.     Is this based on previous knowledge
19   about what the Commissioner feels about Angel
20   Hernandez?
21           A.     This was, again, based on probably
22   my presumption, my presumption, I took a
23   presumption on the situation.          I don't recall
24   having conversation with the Commissioner about
25   Angel Hernandez and the World Series in 2015.



                        D'Amico Certified Reporting
                               908-546-7650
 Case
  Case1:18-cv-09035-JPO-GWG
       1:18-cv-09035-JPO-GWG Document
                              Document156-3
                                       142-5 Filed
                                              Filed06/05/20
                                                    04/25/20 Page
                                                              Page104
                                                                   30 of 41
                                                                         199
                                                                           156

1                      P. Woodfork - 6/21/19
2           Q.      You don't say in the body, I believe
3    Angel is going to be a no for Rob; you say
4    affirmatively that, "Angel is going to be a no
5    for Rob."
6            A.     I think if -- sorry.        You can ask
7    the question, I apologize.
8           Q.      I'm just asking you:        What
9    information did you have that caused you to send
10   that information to Joe Torre?
11           A.     I don't recall sending it; I don't
12   recall having any more information than I've
13   already stated to you.
14                  I know that we're coming off of a
15   tough series in Toronto, I think I probably took
16   an assumption that situation management and
17   those types of issues were going to be at the
18   forefront for the World Series.
19           Q.     I see.
20                  So is what you're saying is that the
21   selection of the World Series umpires would've
22   been affected by what happened with
23           A.     I'm not saying that; I'm just saying
24   I think that that situation would be that we
25   were looking for all the time the umpires



                        D'Amico Certified Reporting
                               908-546-7650
 Case
  Case1:18-cv-09035-JPO-GWG
       1:18-cv-09035-JPO-GWG Document
                              Document156-3
                                       142-5 Filed
                                              Filed06/05/20
                                                    04/25/20 Page
                                                              Page105
                                                                   31 of 41
                                                                         199
                                                                           161

1                      P. Woodfork - 6/21/19
2           Q.       Do you recognize that the types of
3    things that Kinsler said about Mr. Hernandez can
4    harm him from an integrity standpoint?
5                    MR. LUPION:     Object to the form.
6            A.      Like I said, I don't remember the
7    exact comments that were made by Mr. Kinsler; I
8    do remember that he crossed the line.
9           Q.       Mr. Kinsler was not suspended, am I
10   correct?
11           A.      Correct.
12           Q.      And did Joe Torre agree with what
13   you said here?
14           A.      I don't recall.
15                   (Plaintiff's Exhibit 144, email from
16            McKendry, to Woodfork, dated 9/15/13,
17            Bates stamped DEF 15068, marked for
18            identification, as of this date.)
19   BY MR. MURPHY:
20           Q.      This is Exhibit 144, Bates stamp
21   15066.       It's an email from Matt McKendry to
22   Mr. Woodfork, subject post season, "Here is the
23   information you were asked about last night."
24                   Would you explain to me what you
25   were asked about and who did the asking.



                        D'Amico Certified Reporting
                               908-546-7650
 Case
  Case1:18-cv-09035-JPO-GWG
       1:18-cv-09035-JPO-GWG Document
                              Document156-3
                                       142-5 Filed
                                              Filed06/05/20
                                                    04/25/20 Page
                                                              Page106
                                                                   32 of 41
                                                                         199
                                                                           162

1                      P. Woodfork - 6/21/19
2            A.     I don't recall.
3           Q.      Is there one thing that these
4    umpires have in common?
5            A.     These are the people of color that
6    are umpires, people of diversity.
7           Q.      Right.
8                   Do you know why you were asked --
9            A.     Again --
10           Q.     -- about this information?
11           A.     -- I don't recall.
12           Q.     When it says season, "2013 Number on
13   Staff: 7.     Number Assigned:       2."
14                  Would you explain what those numbers
15   are, sir?
16           A.     I didn't do the umpire -- I didn't
17   write this email, but from what I can infer from
18   it, it seems like there's seven on staff and two
19   assigned to the post season.
20           Q.     I see.    Seven on staff means seven
21   minority umpires?
22           A.     Again, if I take -- if I an infer
23   from it.     I didn't write the email, so I can't
24   say that 100 percent.        But we did, if I do
25   recall correctly, we did make two hires that,



                        D'Amico Certified Reporting
                               908-546-7650
 Case
  Case1:18-cv-09035-JPO-GWG
       1:18-cv-09035-JPO-GWG Document
                              Document156-3
                                       142-5 Filed
                                              Filed06/05/20
                                                    04/25/20 Page
                                                              Page107
                                                                   33 of 41
                                                                         199
                                                                           163

1                      P. Woodfork - 6/21/19
2    between '12 and '13 of people of color.
3           Q.      You will note that in 2004, Chuck
4    Meriwether umpired the World Series, correct?
5            A.     According to this email.
6           Q.      Do you know who had Joe Torre's
7    current position back then in 2004?
8            A.     I do not.
9           Q.      Angel Hernandez had the World Series
10   in 2005, do you see that?
11           A.     Yes.
12           Q.     Marquez had the World Series in
13   2006, do you see that did?
14           A.     Yes.
15           Q.     Danley had the World Series in 2008,
16   and so did Laz Diaz, do you see that?
17           A.     Yes.
18           Q.     Evidently, the people in your
19   positions previously thought that Marquez, Diaz,
20   Hernandez and Danley, were capable enough to
21   umpire the World Series, would you agree?
22                  MR. LUPION:      Object to the form.
23   BY MR. MURPHY:
24           A.     Agree that those umpires worked the
25   World Series during these years.



                        D'Amico Certified Reporting
                               908-546-7650
 Case
  Case1:18-cv-09035-JPO-GWG
       1:18-cv-09035-JPO-GWG Document
                              Document156-3
                                       142-5 Filed
                                              Filed06/05/20
                                                    04/25/20 Page
                                                              Page108
                                                                   34 of 41
                                                                         199
                                                                           164

1                      P. Woodfork - 6/21/19
2           Q.      Would you agree that by selecting
3    them, they were confident that they could handle
4    the World Series stage?
5                   MR. LUPION:      Objecting to the form.
6            A.     I don't know what thought process
7    they put in TO their selections.
8           Q.      But in spite of the fact that the
9    individuals that were in the position to select
10   World Series candidates prior to the people
11   coming onboard in 2011 thought that these
12   candidates, Hernandez and Danley, could be in
13   the World Series, you, Joe Torre, and the others
14   have thought that they're not worthy enough to
15   be in the World Series, correct?
16                  MR. LUPION:      Objection.
17   BY MR. MURPHY:
18           A.     You're asking me about the two
19   years, the three years on this sheet, '11, '12,
20   and '13?
21           Q.     '14, '15, and '16, too.
22           A.     You're asking me about the three
23   years that are on this sheet, Marquez worked the
24   World Series and he tried again.           We put the
25   umpires that we feel best are going to perform.



                        D'Amico Certified Reporting
                               908-546-7650
 Case
  Case1:18-cv-09035-JPO-GWG
       1:18-cv-09035-JPO-GWG Document
                              Document156-3
                                       142-5 Filed
                                              Filed06/05/20
                                                    04/25/20 Page
                                                              Page109
                                                                   35 of 41
                                                                         199
                                                                           167

1                      P. Woodfork - 6/21/19
2    humiliates them that they have less years than
3    the crew chief they work under?
4                   MR. LUPION:      Objection.     Asked and
5             answered.     You can answer again.
6            A.     Yes, I'm not going to project or try
7    to predict what their response is; I know that,
8    as you said, they respect people that they work
9    with regardless of race.
10           Q.     But you have had memos about the
11   conversations with the umpires in Arizona where,
12   both,           and Hernandez conveyed that they
13   were upset about being passed over, so when it
14   comes to how they feel about certain things, you
15   are, in fact, made aware at times, correct?
16                  MR. LUPION:      Objection.
17           A.     I am aware that they're upset about
18   not being selected as crew chiefs.
19                  (Plaintiff's Exhibit 146, email from
20            Freedman to Woodfork, Sword, 2013 Umpiring
21            Department Overview DEF 15067 through
22            15149, marked for identification, as of
23            this date.)
24   BY MR. MURPHY:
25           A.     Kevin, that's a big one, I'm going



                        D'Amico Certified Reporting
                               908-546-7650
 Case
  Case1:18-cv-09035-JPO-GWG
       1:18-cv-09035-JPO-GWG Document
                              Document156-3
                                       142-5 Filed
                                              Filed06/05/20
                                                    04/25/20 Page
                                                              Page110
                                                                   36 of 41
                                                                         199
                                                                           168

1                      P. Woodfork - 6/21/19
2    to run to the restroom before we get to that.
3                   MR. MURPHY:      Sure.
4                   (Whereupon, a recess was taken.)
5                   THE VIDEOGRAPHER:        Off the record,
6             time 1:56.
7                   (Whereupon, a recess is taken.)
8                   THE VIDEOGRAPHER:        Stand by, please.
9                   The time 2:08 p.m., back on the
10            record.
11   BY MR. MURPHY:
12           Q.     In front of you, I have a document
13   15067 to 15149.
14                  Do you recognize this document?
15           A.     Yes.
16           Q.     Is this something you reviewed in
17   preparation for your deposition?
18           A.     I did see this, yes.
19           Q.     Scott Freedman in August of 2013,
20   what position did he hold with Major League
21   Baseball?
22           A.     I don't recall his exact position.
23   He worked in the Labor Relations and Strategy
24   Department.
25           Q.     Did he have any particular expertise



                        D'Amico Certified Reporting
                               908-546-7650
 Case
  Case1:18-cv-09035-JPO-GWG
       1:18-cv-09035-JPO-GWG Document
                              Document156-3
                                       142-5 Filed
                                              Filed06/05/20
                                                    04/25/20 Page
                                                              Page111
                                                                   37 of 41
                                                                         199
                                                                           169

1                      P. Woodfork - 6/21/19
2    as it related to Minor League and Major League
3    umpiring that would cause you to ask him to do
4    this?
5                   MR. LUPION:      Object to the form.
6            A.     I'm not -- I don't recall him being
7    any more than researching information for us.
8            Q.     And --
9            A.     Actually, can I take that -- can I
10   add to that?      I think actually, in this case, in
11   Scott's case, this was actually just an update
12   of a document that -- of a presentation that
13   previously had been done.
14           Q.     And do you know, when was that
15   previous presentation done?
16           A.     If I recall correctly, 2011.
17           Q.     Sorry?
18           A.     If I recall correctly, it was 2011
19   is my best.
20   REQ
21                  MR. MURPHY:      I'm going to request
22            that document and there was one other, the
23            Employee Handbook that has a diversity
24            policy that he mentioned earlier.
25   BY MR. MURPHY:



                        D'Amico Certified Reporting
                               908-546-7650
 Case
  Case1:18-cv-09035-JPO-GWG
       1:18-cv-09035-JPO-GWG Document
                              Document156-3
                                       142-5 Filed
                                              Filed06/05/20
                                                    04/25/20 Page
                                                              Page112
                                                                   38 of 41
                                                                         199
                                                                           170

1                      P. Woodfork - 6/21/19
2           Q.      All right, who asked Mr. Freedman to
3    do this update?
4            A.     I don't recall.
5           Q.      By that answer, does that eliminate
6    you from being the person who asked Scott
7    Freedman to do the update?
8            A.     I don't recall directly asking Scott
9    Freedman to do this update.
10           Q.     O.K.
11                  Who is Morgan Sword?
12           A.     Morgan is a peer in the labor
13   relations department who Scott Freedman reported
14   to.
15           Q.     Did Freedman also do the original
16   version in 2011?
17           A.     I don't recall who worked on the
18   original one.      I know it was done through the
19   Strategy and Labor Group, which has a number of
20   people in it.
21           Q.     This report told Major League
22   Baseball that there was a diversity problem
23   within the umpire staff, correct?
24                  MR. LUPION:      Objection.     The
25            document speaks for itself.



                        D'Amico Certified Reporting
                               908-546-7650
 Case
  Case1:18-cv-09035-JPO-GWG
       1:18-cv-09035-JPO-GWG Document
                              Document156-3
                                       142-5 Filed
                                              Filed06/05/20
                                                    04/25/20 Page
                                                              Page113
                                                                   39 of 41
                                                                         199
                                                                           171

1                      P. Woodfork - 6/21/19
2            A.     I don't recall the specifics of each
3    -- I don't recall the specifics of each page of
4    this document.
5           Q.      All right, but that wasn't about a
6    specific page.
7                   Isn't it true that this report told
8    Major League Baseball that there was a diversity
9    problem within the umpire staff?
10                  MR. LUPION:      Object to the form; the
11            document speaks for itself.
12           A.     Again, I don't recall the specifics
13   of it; I can read through it and see specifics;
14   I know it did discuss diversity and diversity
15   numbers.
16           Q.     And that those diversity numbers
17   were inadequate, correct?
18                  MR. LUPION:      Object to the form.
19            Document speaks for itself.
20   BY MR. MURPHY:
21           A.     Again, I think it showed the
22   numbers, how you interpret those numbers, and I
23   felt we could have improvement in that area.
24           Q.     All right.
25                  We're going to go through some of



                        D'Amico Certified Reporting
                               908-546-7650
 Case
  Case1:18-cv-09035-JPO-GWG
       1:18-cv-09035-JPO-GWG Document
                              Document156-3
                                       142-5 Filed
                                              Filed06/05/20
                                                    04/25/20 Page
                                                              Page114
                                                                   40 of 41
                                                                         199
                                                                           172

1                      P. Woodfork - 6/21/19
2    these pages.      I will show you a page or two to
3    orient you?
4            A.     O.K.
5           Q.      So, let's start at 15068, it's
6    called an Umpiring Department Overview and then
7    15069, you'll see the Table of Contents.             It
8    starts with the Demographics and Life of an
9    Umpire.
10                  On 15070, he has listed that of the
11   total number of umpires, only 7 percent were
12   people of color, correct?
13           A.     7 percent of minorities?
14           Q.     Yes.
15           A.     Yes.
16           Q.     And would you agree that that's not
17   an acceptable number?
18                  MR. LUPION:      Object to the form.
19           A.     I would say that our diversity
20   efforts, we need to increase that number, that
21   is a goal.
22           Q.     So by saying that you need to
23   increase the number, this number was not
24   acceptable, would you agree?
25                  MR. LUPION:      Object to the form.



                        D'Amico Certified Reporting
                               908-546-7650
 Case
  Case1:18-cv-09035-JPO-GWG
       1:18-cv-09035-JPO-GWG Document
                              Document156-3
                                       142-5 Filed
                                              Filed06/05/20
                                                    04/25/20 Page
                                                              Page115
                                                                   41 of 41
                                                                         199
                                                                           173

1                      P. Woodfork - 6/21/19
2             Mischaracterizes testimony.
3            A.     I would say that the number is the
4    number of how many -- the percentage of diverse
5    umpires we had at the time, and that the goal
6    was to increase that number.
7           Q.      In 2013, were you satisfied that the
8    amount of umpires of color were only 7 percent?
9            A.     I think we needed to, again, looking
10   at the number, we needed to increase that
11   number.
12           Q.     Does that mean that you were not
13   satisfied?
14           A.     It's not satisfaction -- for me,
15   that's not how I -- I'm more analytic.             I look
16   at that number, it's not, for me it was not high
17   enough and it's something we need to improve on.
18           Q.     Between 2013 and the present, has
19   that number gone up or done?
20           A.     Percentagewise, I would have to look
21   at it.    I don't know off the top of my head what
22   the percentage is.       I think between -- think the
23   number, total number has increased.
24           Q.     15071, while the total number of
25   minority umpires has increased, so has the



                        D'Amico Certified Reporting
                               908-546-7650
Case 1:18-cv-09035-JPO-GWG Document 156-3 Filed 06/05/20 Page 116 of 199




               EXHIBIT G
               Case
                Case1:18-cv-09035-JPO-GWG
                      1:18-cv-09035-JPO-GWGDocument
                                            Document156-3
                                                      142-7Filed
                                                             Filed
                                                                 06/05/20
                                                                   04/25/20Page
                                                                            Page117
                                                                                  1 of
                                                                                    of83
                                                                                       199
   Message
   From:          Freedman, Scott [scott.freedman@mlb.com]
   Sent:          8/1/2013 7:28:50 PM
   To:            Woodfork, Peter [peter.woodfork@mlb.com]
   CC:            Sword, Morgan [morgan.sword@mlb.com]
   Subject:       2013 Umpiring Department Overview
   Attachments:   2013 Umpiring Department Overview.pptx


   Peter:

   Attached please find an updated version of the Umpiring Department Overview. Please let us know if you have any
   questions or need anything else.

   Thanks,

   Scott




                                                                                                              EXHIBIT
                                                                                                                         exhibitsticker.com




                                                                                                                     6




Confidential                                                                                                    DEF015067
                         Case
                          Case1:18-cv-09035-JPO-GWG
                                1:18-cv-09035-JPO-GWGDocument
                                                      Document156-3
                                                                142-7Filed
                                                                       Filed
                                                                           06/05/20
                                                                             04/25/20Page
                                                                                      Page118
                                                                                            2 of
                                                                                              of83
                                                                                                 199




                                      Umpiring Department Overview




Confidential - Attorneys' Eyes Only                                                                    DEF015068
                                                                                                                    ,:,
                                                                                                                    ::c
                         Case
                          Case1:18-cv-09035-JPO-GWG
                                1:18-cv-09035-JPO-GWGDocument
                                                      Document156-3
                                                                142-7Filed
                                                                       Filed
                                                                           06/05/20
                                                                             04/25/20Page
                                                                                      Page119
                                                                                            3 of
                                                                                              of83
                                                                                                 199                <
                                                                                                                    ;::
   Table of Contents                                                                                                m
                                                                                                                    Cl
                                                                                                                    m
                                                                                                                    C
                                                                                                                    :I>
                                                                                                                    z
                                                                                                                    C
                                                                                                                    n
                                                                                                                    0
                                                                                                                    .,.,z
    •     Demographics and life of an umpire                                                                        6
                                                                                                                    m
                                                                                                                    z
    •     Umpire oversight and development                                                                          -I
                                                                                                                    i>
                                                                                                                    r-
    •     Umpire health and fitness
    •     Benchmarking officiating in other leagues
    •     Recommendations




                                                                                                       [1P~]   1

Confidential - Attorneys' Eyes Only                                                                     DEF015069
                                                                                                                         ,:,
                                                                                                                         ::c
                         Case
                          Case1:18-cv-09035-JPO-GWG
                                1:18-cv-09035-JPO-GWGDocument
                                                      Document156-3
                                                                142-7Filed
                                                                       Filed
                                                                           06/05/20
                                                                             04/25/20Page
                                                                                      Page120
                                                                                            4 of
                                                                                              of83
                                                                                                 199                     <
                                                                                                                         ;::
    Active Umpire Demographics                                                                                           m
                                                                                                                         Cl
                                                                                                                         m
                                                                                                                         C
                                                                                                                         :I>
                                                                                                                         z
                                                                                                                         C
                                                                                                                         n
                                                                                                                         0
                                                                                                                         .,.,z
                                                                                                                         6
                                                                                                                         m
    MLB Umpire Demographics                                         Umpiring Staff Breakdown                             z
                                                                                                                         -I
                                                                                                                         i>
                                                                                                                         r-




       47 Years Old

                                                                     Number of Umpires                 68


                                                                     Umpires per Crew                  4

                                                                     Umpires with
                                                                                                       59
                                                                     Playoff Experience

                                                                     Umpires with WS
                                                                                                       31
                                                                     Experience

                                                                     Base Salary Range


                                                                     Minority%                         7%


            Age                 Service   Minor League
                                           Experience




    Source: MLB Umpire Database
                                                                                                            [1P~]   2


Confidential - Attorneys' Eyes Only                                                                          DEF015070
                         Case
                          Case1:18-cv-09035-JPO-GWG
                                1:18-cv-09035-JPO-GWGDocument
                                                      Document156-3
                                                                142-7Filed
                                                                       Filed
                                                                           06/05/20
                                                                             04/25/20Page
                                                                                      Page121
                                                                                            5 of
                                                                                              of83
                                                                                                 199
    Pathway to the Majors: Candidate Selection


                 Candidate
                 Selection


   • Many aspiring umpires will attend one of the MLB sponsored umpiring camps; top students from the umpiring
     camps are given scholarships to the Wendelstedt/Evans professional umpiring schools

   • While the MLB umpiring camps are not required, all umpire candidates must attend either the Wendelstedt or
     Evans umpiring school

   • The cost of attending an umpiring school is only $3,000 for a five week course and includes tuition and housing

   • The best candidates from the professional umpiring schools are then sent to the Professional Baseball Umpires
     Corp (PBUC) evaluation course

   • After the PBUC evaluation course, many attendees will be placed into openings in the lower level minor
     leagues

   • PBUC has created their own school in January 2012, but there remain issues regarding how to eliminate bias
     from the candidate selection process




                                 low tuition and admissions standards create low barriers to entry



                                                                                                          [1P~]        3


Confidential - Attorneys' Eyes Only                                                                           DEF015071
                         Case
                          Case1:18-cv-09035-JPO-GWG
                                1:18-cv-09035-JPO-GWGDocument
                                                      Document156-3
                                                                142-7Filed
                                                                       Filed
                                                                           06/05/20
                                                                             04/25/20Page
                                                                                      Page122
                                                                                            6 of
                                                                                              of83
                                                                                                 199
    Pathway to the Majors: Training & Development


                                                        Training &
                                                       Development


   • PBUC, not Major League Baseball, is responsible for the development and evaluation of the minor league
     umpires from Rookie Ball through AA; umpires are given two years at each level, and after two years, are either
     promoted or let go

   • MLB supervisors are responsible for evaluation and development at the AAA level

   • Umpires spend an average of 10.5 years in the minor leagues before they are given a Major League opportunity

   • The average salary for a minor league umpire ranges from $12,000-$15,000 for six months of work; the
     maximum salary is $21,000

   • The non-stop travel endured as a minor league umpire includes overnight car rides, cheap motels, and months
     away from home - only $27 per day is allocated for meal money

   • Though the season only lasts 4-6 months per year, an umpire's difficult schedule precludes many additional
     employment opportunities




                 Umpires experience poor conditions with little emphasis put on training and development




                                                                                                           [1P~]       4

Confidential - Attorneys' Eyes Only                                                                           DEF015072
                                                                                                                             ,:,
                                                                                                                             ::c
                         Case
                          Case1:18-cv-09035-JPO-GWG
                                1:18-cv-09035-JPO-GWGDocument
                                                      Document156-3
                                                                142-7Filed
                                                                       Filed
                                                                           06/05/20
                                                                             04/25/20Page
                                                                                      Page123
                                                                                            7 of
                                                                                              of83
                                                                                                 199                         <
                                                                                                                             ;::
    Pathway to the Majors: Major League Hiring                                                                               m
                                                                                                                             Cl
                                                                                                                             m
                                                                                                                             C
                                                                                                                             :I>
                                                                                                                             z
                                                                                                                             C
                                                                                                                             n
                                                                                                                             0
                                                                                                                             .,.,z
                                                                                               Major League                  6
                                                                                                                             m
                                                                                                                             z
                                                                                                                             -I
                                                                                                  Hiring                     i>
                                                                                                                             r-




• Umpires are hired at the "absolute and exclusive" discretion of the Commissioner's Office (Article 4.A.3)

• An umpire can only be offered a Major League position when one becomes available; given the low turnover rate,
  this can be quite rare

• Umpires will often work hundreds of Major League games before actually being given a position as a Major League
  umpire

• 19 Minor League Umpires are on the 2012 AAA-call up list; very few will have the opportunity for a full time major
  league position in the near future

• Evaluation of potential new hires can be very subjective; quantitative data such as AAA evaluations and ZE scores is
  sometimes used, but supervisor recommendations hold the most weight

• Once hired, there is still a probationary period of up to 3 years where an umpire can be terminated without cause,
  but because most umpires are credited with 2 years of service upon being hired, the probationary period is
  effectively shortened to a single year



                Umpires hired in their mid-30s lose some of their most productive years in the minor leagues




                                                                                                               [1P~]     5


Confidential - Attorneys' Eyes Only                                                                             DEF015073
                                                                                                               ,:,
   Current MLB Case
               Umpires
                Case       are drawn fromDocument
                    1:18-cv-09035-JPO-GWG
                      1:18-cv-09035-JPO-GWG across the
                                            Document
                                                   156-3 US,
                                                     142-7    but
                                                          Filed
                                                            Filed  are heavily
                                                                06/05/20
                                                                  04/25/20Page
                                                                           Page  8concentrated
                                                                               124of
                                                                                   of83
                                                                                     199       in              ::c
                                                                                                               <
                                                                                                               ;::
                                                                                                               m
   the Midwest                                                                                                 Cl
                                                                                                               m
                                                                                                               C
                                                                                                               :I>
                                                                                                               z
                                                                                                               C
                                                                                                               n
                                                                                                               0
                                                                                                               .,.,z
                                                                                                               6
                                                                                                               m
                                                                                                               z
                                                                                                               -I
                                                                                                               i>
                                                                                                               r-

                                                                       [ Outside the US: 3 ]




                                                                                               1




                                                                                     .

    Source: MLB Umpire Database
                                                                                               [1P~]      6


Confidential - Attorneys' Eyes Only                                                                DEF015074
                                                                                                                                        ,:,
                                                                                                                                        ::c
                         Case
                          Case1:18-cv-09035-JPO-GWG
                                1:18-cv-09035-JPO-GWGDocument
                                                      Document156-3
                                                                142-7Filed
                                                                       Filed
                                                                           06/05/20
                                                                             04/25/20Page
                                                                                      Page125
                                                                                            9 of
                                                                                              of83
                                                                                                 199                                    <
                                                                                                                                        ;::
    Barely One Third of MLB Umpires Have Graduated from a Four-Year College                                                             m
                                                                                                                                        Cl
                                                                                                                                        m
                                                                                                                                        C
                                                                                                                                        :I>
                                                                                                                                        z
                                                                                                                                        C
                                                                                                                                        n
                                                                                                                                        0
    MLB Umpires        by Highest Level of Education Completed                                                                          .,.,z
                                                                                                                                        6
                                                                                                                                        m
    Current Staff                                                                                                                       z
                                                                                                                                        -I
                                                                                                                                        i>
                                                                                                                                        r-

     NON-College Graduates: 45 Total

                                         31




                                                                College Graduates: 23 Total




            5

                            1                                                                                           1
                                                                                                               0

     High School         G.E.D.       H.S., Some   Grad. Jr.   Bachelor's   Bachelor's   Master's        Ph.D.     J.D., M.B.A.
                                       College     College      Degree        Plus       Degree

     \                                                     I
                                  '
                     Average Service: 15 Years                                     Average Service: 15 Years




    Source: MLB Umpire Database
                                                                                                                      [1P~]        7

Confidential - Attorneys' Eyes Only                                                                                         DEF015075
                                                                                                                                ,:,
                                                                                                                                ::c
                          Case
                           Case1:18-cv-09035-JPO-GWG
                                1:18-cv-09035-JPO-GWG Document
                                                       Document156-3
                                                                142-7 Filed
                                                                       Filed06/05/20
                                                                             04/25/20 Page
                                                                                       Page126
                                                                                            10 of 83
                                                                                                  199                           <
                                                                                                                                ;::
   The Average MLB Umpire Spends over Ten Seasons in the Minor Leagues                                                          m
                                                                                                                                Cl
                                                                                                                                m
                                                                                                                                C
                                                                                                                                :I>
                                                                                                                                z
                                                                                                                                C
                                                                                                                                n
                                                                                                                                0
       Career Trajectory of the Average MLB Umpire, 2001-2012                                                                   .,.,z
                                                                                                                                6
                                                                                                                                m
                                                                                                                                z
                                                                                                                                -I
                                                                                                                                i>
                                                                                                                                r-
    Year 1       Year 2       Year 3   Year 4   Year 5   Year 6   Year 7    Year 8    Year 9   Year 10    Year 11



  Umpiring
   School


                Rookie



                                       Low A
                                                   ,.
                                                         High A
                                                                     ,.
                                                                           Double A
                                                                                          ,.
                                                                                               Triple A
                                                                                                               ,.
    Source: MLB Umpire Database
                                                                                                               [1P~]       8


Confidential - Attorneys' Eyes Only                                                                                 DEF015076
                                                                                                                                 ,:,
    Major LeagueCase
                 Umpires
                 Case        Miss an Average
                     1:18-cv-09035-JPO-GWG
                      1:18-cv-09035-JPO-GWG    of 20156-3
                                            Document
                                             Document Days   Per
                                                      142-7 Filed  Season,
                                                             Filed06/05/20   Allowing
                                                                   04/25/20 Page
                                                                             Page127     Triple-A
                                                                                  11 of 83
                                                                                        199
                                                                                                                                 ::c
                                                                                                                                 <
                                                                                                                                 ;::
                                                                                                                                 m
    Umpires an Opportunity to Work Major League Games                                                                            Cl
                                                                                                                                 m
                                                                                                                                 C
                                                                                                                                 :I>
                                                                                                                                 z
                                                                                                                                 C
                                                                                                                                 n
                                                                                                                                 0
                                                   MLB Umpires' Days Missed by Category                                          .,.,z
                                                                                                                                 6
                                                                                                                                 m
                                                                                                                                 z
                                                                                                                                 -I
                                                                  963                                                            i>
                                                                                                                                 r-

                                             Other          3              29
                                                                                     MLB Umpires are entitled
                                Union Business/                    98                to 28 days of vacation with
                                          Vacation                                   pay (in addition to the all
                                                                                     star break) during each
                                                                                     season




                                                                                     MLB Umpires are entitled
                                      Injury/Illness              832                to up to one year of
                                                                                     disability (including salary
                                                                                     and medical/hospital
                                                                                     expenses) for work related
                                                                                     injuries, and up to 90 days
                                                                                     paid leave for non-work
                                                                                     related injuries




                                                            2002-2012 Average




    Source: MLB Umpire Database, Basic Agreement
                                                                                                                    [1P~]   9


Confidential - Attorneys' Eyes Only                                                                                  DEF015077
                                                                                                                               ,:,
                                                                                                                               ::c
                         Case
                          Case1:18-cv-09035-JPO-GWG
                               1:18-cv-09035-JPO-GWG Document
                                                      Document156-3
                                                               142-7 Filed
                                                                      Filed06/05/20
                                                                            04/25/20 Page
                                                                                      Page128
                                                                                           12 of 83
                                                                                                 199                           <
                                                                                                                               ;::
    However, Translating the Call-ups to Full-Time Employment Takes Years                                                      m
                                                                                                                               Cl
                                                                                                                               m
                                                                                                                               C
                                                                                                                               :I>
                                                                                                                               z
                                                                                                                               C
                                                                                                                               n
                                                                                                                               0
                                      Major League Days by AAA Call-up Umpires, 2012                                           .,.,z
                                                                                                                               6
                                                                                                                               m
                                                                                                                               z
                                                                                                                               -I

                                                                               Total Days                                      i>
                                                                                                                               r-

                                                                  Total Days   Prior Years
                                           Umpire       League
                                                                    2012        Through
                                                                                  2012
                                      Alan Porter         IL         144          300
                                                                                               The average MLB
                                      Vic Carapazza       IL         142          304
                                                                                               umpire works 249 Major
                                      Mike Muchlinski    PCL         130          465
                                                                                               League Games before
                                      D.J. Reyburn       PCL         130          387
                                                                                               being officially hired; for
                                      Chris Conroy        IL         130          213
                                                                                               umpires hired after
                                      Manny Gonzalez      IL         122          175
                                                                                               1999, this number rises
                                      Mike Estabrook      IL         120          595
                                                                                               to 581 Major League
                                      Lance Barrett      PCL         105          173
                                      Cory Blaser        PCL         104          226          Games
                                      Angel Campos       PCL         76           549
                                      ordan Baker        PCL         72            72
                                      David Rackley       IL         50           103
                                       oby Basner         IL         19           19
                                      Clint Fagan        PCL         16            21
                                      ohn Tum pane       PCL         10           84
                                      Mark Ripperger     PCL          9           54
                                      Mark Lallo          IL          2           10
                                      Hal Gibson         PCL          0             0
                                      Adam Hamari         IL          0             0




    Source: MLB Umpire Database
Confidential - Attorneys' Eyes Only                                                                                DEF015078
                                                                                                                                          ,:,
    Umpires EarnCase
                  an Annual
                  Case          Salary BasedDocument
                      1:18-cv-09035-JPO-GWG
                       1:18-cv-09035-JPO-GWG on Service
                                             Document156-3and
                                                      142-7     Additional
                                                            Filed
                                                             Filed06/05/20    Money
                                                                   04/25/20 Page
                                                                             Page129     For Working
                                                                                  13 of 83
                                                                                        199
                                                                                                                                          ::c
                                                                                                                                          <
                                                                                                                                          ;::
                                                                                                                                          m
    During the All-Star Game and Postseason                                                                                               Cl
                                                                                                                                          m
                                                                                                                                          C
                                                                                                                                          :I>
                                                                                                                                          z
                                                                                                                                          C
                                                                                                                                          n
                                                                                                                                          0
                                                                                                                                          .,.,z
                                                                                                                                          6
                                                                                                                                          m
                                                                                                                                          z
                                                                                                                                          -I
                                                                                                                                          i>
                                                                                                                                          r-




      MLB Umpire Special Events Compensation
                                                                                $23,500
                                                                                             ~ Special Events Compensation Pool }

                                                                                              ■   $30,000 per umpire

                                                                                              ■   Paid to all 68 members of the
                                                                                                  umpiring staff regardless of
                                                                                                  assignment to special event


               ASG                    Division Series        League           World Series
                                                        Championship Series




    Source: Basic Agreement, Addendum A
                                                                                                                          [1P~]      11

Confidential - Attorneys' Eyes Only                                                                                           DEF015079
                                                                                                                                         ,:,
        Low Churn inCase
                      the Umpiring     Staff Has Caused
                      Case1:18-cv-09035-JPO-GWG
                           1:18-cv-09035-JPO-GWG  Documentan
                                                 Document    Aging
                                                          156-3
                                                           142-7 Filed
                                                                  FiledWorkforce
                                                                       06/05/20     and
                                                                        04/25/20 Page
                                                                                  Page130 Increased
                                                                                       14 of 83
                                                                                             199    Cost,                                ::c
                                                                                                                                         <
                                                                                                                                         ;::
                                                                                                                                         m
        Vet This Trend Has Reversed Course Since 2010                                                                                    Cl
                                                                                                                                         m
                                                                                                                                         C
                                                                                                                                         :I>
                                                                                                                                         z
                                                                                                                                         C
                                                                                                                                         n
                                                                                                                                         0
                                                                                                                                         .,.,z
                                                                                                                                         6
                                                                                                                                         m
                                                                                                                                         z


  Average Umpire Service, 2000-2013                           Average Umpire Age, 2000-2013
  In Years                                                    In Years




2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2013   2000 2001 2002 2003 2004 2005 2006 2007 2008 2009 2010 2013




        Source: MLB Umpire Database
                                                                                                                            [1P~]   12

   Confidential - Attorneys' Eyes Only                                                                                       DEF015080
                                                                                                                       ,:,
    Because of Their
                 CaseService-Based
                Case                   Pay, the
                     1:18-cv-09035-JPO-GWG
                      1:18-cv-09035-JPO-GWG     Aging156-3
                                             Document
                                              Document  Umpiring
                                                       142-7 Filed   Unit isPage
                                                              Filed06/05/20
                                                                    04/25/20 Becoming
                                                                             Page131    199Increasingly
                                                                                  15 of 83
                                                                                                                       ::c
                                                                                                                       <
                                                                                                                       ;::
                                                                                                                       m
    More Expensive                                                                                                     Cl
                                                                                                                       m
                                                                                                                       C
                                                                                                                       :I>
                                                                                                                       z
                                                                                                                       C
                                                                                                                       n
                                                                                                                       0
                                                                                                                       .,.,z
                                                                                                                       6
                                                                                                                       m
                                                                                                                       z
                                                                                                                       -I
                                                                                                                       i>
                                                                                                                       r-




               [                                       ]   Annual Cost of No Umpire Retirements



               [                                       ]   Savings from One Umpire Retirement




               [                      3                ]   Retirements Needed Per Vear to Break Even




        Early retirement windows with enhanced benefits have been successful in spurring retirements; however,
          the final early retirement window is from Oct-Dec 2012 after which retirements are expected to slow



    Source: Basic Agreement Addendum A, LRD Analysis
Confidential - Attorneys' Eyes Only                                                                        DEF015081
                                                                                                                                  ,:,
                                                                                                                                  ::c
                         Case
                          Case1:18-cv-09035-JPO-GWG
                               1:18-cv-09035-JPO-GWG Document
                                                      Document156-3
                                                               142-7 Filed
                                                                      Filed06/05/20
                                                                            04/25/20 Page
                                                                                      Page132
                                                                                           16 of 83
                                                                                                 199                              <
                                                                                                                                  ;::
    Special Events Assignments Often Go to the Most Senior Umpires                                                                m
                                                                                                                                  Cl
                                                                                                                                  m
                                                                                                                                  C
                                                                                                                                  :I>
                                                                                                                                  z
                                                                                                                                  C
                                                                                                                                  n
                                                                                                                                  0
                                                                                                                                  .,.,z
                                                                                                                                  6
      Umpires Selected for Special Events by Service                              Special Events Selection                        m
                                                                                                                                  z
                                                                                                                                  -I
                                                                                                                                  i>
                                                                                                                                  r-

                58                    59
                                                                   • The Commissioner's Office is given "absolute and
                                                                     exclusive discretion" in assigning umpires for
                                                                     special events

                                                                   • A number of criteria are taken into account when
                                                                     choosing the umpires for special events
                                                                      -   Seniority
                                                      31              -   Special event experience


                                                             ►
                                                                      -   Supervisor Evaluations that include
                                                                          assessment of leadership skills, overall quality
                                                                          of performance, and fulfillment of duties and
                                                                          responsibilities

                                                                   • Selection is heavily influenced by the supervisors'
                                                                     subjective recommendations

                                                                   • Seniority is rewarded, with a few younger umpires
                                                                     each year also given an opportunity so that they
        All Star Game            Playoffs             ws             can gain experience

                 •    Above 25 •       10 to 15                    • A suggested quantitative weighted ranking
                 •    16 to 25    •    Less than 10                  method was not popular with the supervisors



    Source: MLB Umpire Database, CBA Article 15.B.2
                                                                                                              [1P~]          14

Confidential - Attorneys' Eyes Only                                                                               DEF015082
                                                                                                                                       ,:,
                                                                                                                                       ::c
                          Case
                           Case1:18-cv-09035-JPO-GWG
                                1:18-cv-09035-JPO-GWG Document
                                                       Document156-3
                                                                142-7 Filed
                                                                       Filed06/05/20
                                                                             04/25/20 Page
                                                                                       Page133
                                                                                            17 of 83
                                                                                                  199                                  <
                                                                                                                                       ;::
     Crew Chief Assignments Also Go to the Most Senior Umpires                                                                         m
                                                                                                                                       Cl
                                                                                                                                       m
                                                                                                                                       C
                                                                                                                                       :I>
                                                                                                                                       z
                                                                                                                                       C
                                                                                                                                       n
Crew Chief Assignment Guidelines                                           2013 MLB Crew Chiefs                                        0
                                                                                                                                       .,.,z
                                                                                                                                       6
                                                                                                                                       m
                                                                              Last Name     First Name   Service   Service Rank        z
         "In the appointment of crew chiefs, the Commissioner's                                                                        -I
                                                                                                                                       i>
         Office may rely on whatever factors it deems                      West           Joe              35           1              r-


         appropriate; seniority may be considered, but does not            McClelland     Tim             30.5          2

         control the selectionH - Basic Agreement Article 4.C.1-2          Hirsch beck    John            29.5          3
                                                                           Welke          Tim              29           4
                                                                           Davis          Gerry            29           4
 • In addition to seniority, factors that should be considered             DeMuth         Dana             29           4
   include:                                                                Scott          Dale             27           7
                                                                           Darling        Gary             26           8
     -   Leadership Skills - situation management, on-field
                                                                           Joyce          Jim              25           9
         presence/demeanor, hustle, focus, integrity, etc.
                                                                           Layne          Jerry            24           10
     -   Overall Quality of Performance - ZE score, base
                                                                           Winters        Mike             23           11
         judgment accuracy, agility and positioning
                                                                           Gorman         Brian            21           12
     -   Fulfillment of duties and responsibilities - attendance
                                                                           Kellogg        Jeff            20.5          13
         and the umpire's adherence to the Umpire Manual, the
                                                                           Hal lion       Tom              20           14
         Official Playing Rules, and the Basic Agreement
                                                                           Cederstrom     Gary             19           15
     -   Demonstrated Initiative to Train and Mentor Junior
                                                                           Culbreth       Fieldin          16           16
         Umpires
                                                                           Barrett        Ted              16           16




               Despite the freedom of selection provided in the basic agreement, of the 17 crew chiefs for the
                      2013 season, only 2 rank outside of the top 15 when ranked according to service



     Source: MLB Umpire Database, CBA Article 4.C.1-2
                                                                                                                    [1P~]         15

 Confidential - Attorneys' Eyes Only                                                                                    DEF015083
                                                                                                                                                                                                     ,:,
   The "Class of Case
                 1999"    Represents 40% of
                  Case1:18-cv-09035-JPO-GWG
                       1:18-cv-09035-JPO-GWG   the Umpiring
                                             Document
                                              Document156-3      Staff
                                                       142-7 Filed
                                                              Filed     and Page
                                                                   06/05/20
                                                                    04/25/20 Will Create
                                                                             Page134    199 Several
                                                                                  18 of 83
                                                                                                                                                                                                     ::c
                                                                                                                                                                                                     <
                                                                                                                                                                                                     ;::
                                                                                                                                                                                                     m
   Problems as Its Umpires Accumulate Service and Salary                                                                                                                                             Cl
                                                                                                                                                                                                     m
                                                                                                                                                                                                     C
                                                                                                                                                                                                     :I>
                                                                                                                                                                                                     z
                                                                                                                                                                                                     C
                                                                                                                                                                                                     n
                                                                                                                                                                                                     0
  Current Umpires by Year of Hire                                                                                                                                                          68        .,.,z
                                                                                                                                                                                                     6
                                                                                                                                                                    3       1        •               m
                                                                                                                                                                                                     z
                                                                                                                                                                                                     -I

                                                                                                                                                     4          -       -- -------                   i>
                                                                                                                                                                                                     r-

                                                                                                             1                             1 -           ----
                                                                                                                         2      1         --------
                                                                                                    28                  - -------------
                                                                                                         ------------


                                                                                           5
                                                                            5       1.--- -- ----
                                              2       1        .l-----.L----■----
                          3       1          - -------------
      1
           ----
             2
                  -
                      -       ------------

   1978 1983 1984 1985 1986 1988 1989 1990 1993 1997 1998 1999 2001 2004 2006 2009 2010 2011 2012 2013 Total


                                      • How will crew chief assignments, special event assignments, and playoff assignments be
                                        determined with so many Umpires at the same level of service?
                                      • How much extra money will it cost to pay all of these umpires as they become more senior?
                                      • What will happen if all 28 umpires decide to retire around the same time?
                                      • How will MLB handle the increased influence this group will have as more senior umpires
                                        begin to retire?




    Source: MLB Umpire Database
                                                                                                                                                                                 [1P~]          16

Confidential - Attorneys' Eyes Only                                                                                                                                                      DEF015084
                                                                                                                                       ,:,
                                                                                                                                       ::c
                         Case
                          Case1:18-cv-09035-JPO-GWG
                               1:18-cv-09035-JPO-GWG Document
                                                      Document156-3
                                                               142-7 Filed
                                                                      Filed06/05/20
                                                                            04/25/20 Page
                                                                                      Page135
                                                                                           19 of 83
                                                                                                 199                                   <
                                                                                                                                       ;::
   The Most Senior Umpires Have a Strong Influence on Umpire Culture                                                                   m
                                                                                                                                       Cl
                                                                                                                                       m
                                                                                                                                       C
                                                                                                                                       :I>
                                                                                                                                       z
                                                                                                                                       C
                                                                                                                                       n
                                                                                                                                       0
                                                                                                                                       .,.,z
                                      • Joe West who has the most service of any current umpire (35 years) is president of             6
                                                                                                                                       m
                                                                                                                                       z
                                       the union                                                                                       -I
                                                                                                                                       i>
                                                                                                                                       r-

                                      • Crew assignments are given with service time in mind, and the crew chief is always
                                        the member of the crew with the most experience
                                      • Crew chiefs get to pick their own schedule based on seniority




                                      • Adoption of new technology (SURE, ZE) is hindered by the older umpires
                                      • The older umpires are not as familiar with computers, and often display a distrust
                                        for the results of the high tech evaluation systems
                                      • Junior members of the crew are often assigned as the technology experts so that
                                       the senior members of the crew do not have to learn the systems




                                      • Change is difficult for the majority of umpires
                                      • After tens of years umpiring, most umpires have rigid routines; they do not feel
                                        comfortable deviating from their traditional systematic processes
                                      • Poor communication and collaboration skills among the umpires make it even more
                                        difficult to institute change; junior umpires who are not as set in their ways are not
                                        given the opportunity to express their views by their more senior counterparts


                                                                                                                      [1P~]       17

Confidential - Attorneys' Eyes Only                                                                                        DEF015085
                                                                                                                    -
                                                                                                                    ,:,
                                                                                                                    ::c
                         Case
                          Case1:18-cv-09035-JPO-GWG
                               1:18-cv-09035-JPO-GWG Document
                                                      Document156-3
                                                               142-7 Filed
                                                                      Filed06/05/20
                                                                            04/25/20 Page
                                                                                      Page136
                                                                                           20 of 83
                                                                                                 199                <
                                                                                                                    ;::
    Summary                                                                                                         m
                                                                                                                    Cl
                                                                                                                    m
                                                                                                                    C
                                                                                                                    :I>
                                                                                                                    z
                                                                                                                    C
                                                                                                                    n
                                                                                                                    0
                                                                                                                    .,.,z
    •The candidate selection and development process is difficult, time consuming, and involves poor                6
                                                                                                                    m
                                                                                                                    z
     conditions and low pay                                                                                         -I
                                                                                                                    i>
                                                                                                                    r-
                                                                                                                    -
    • Umpiring camps with limited qualifications keep barriers to entry low, and the pay and conditions
      experienced in the minor leagues ensure that only candidates with very few alternative options
      will set out to become Major League Umpires


    • Minor League umpires suffer from a lack of focus on training and development, and even the
      best umpires are forced to put in their time in the minors regardless of whether or not they
      deserve to be in the Major Leagues


    • Once selected, there is little incentive for outstanding performance, as almost all rewards are
      tied to service time


    •The class of 1999 has created a demographics problem that has already impacted culture,
     development, and performance and will continue to do so as these umpires become more senior


    •The combination of the AL and NL in 2000 did nothing to quash a rivalry that has continued to
     result in mistrust and a lack of collaboration among the umpires to this day



                                                                                                       [1P~]   18

Confidential - Attorneys' Eyes Only                                                                     DEF015086
                                                                                                                    ,:,
                                                                                                                    ::c
                         Case
                          Case1:18-cv-09035-JPO-GWG
                               1:18-cv-09035-JPO-GWG Document
                                                      Document156-3
                                                               142-7 Filed
                                                                      Filed06/05/20
                                                                            04/25/20 Page
                                                                                      Page137
                                                                                           21 of 83
                                                                                                 199                <
                                                                                                                    ;::
   Table of Contents                                                                                                m
                                                                                                                    Cl
                                                                                                                    m
                                                                                                                    C
                                                                                                                    :I>
                                                                                                                    z
                                                                                                                    C
                                                                                                                    n
                                                                                                                    0
                                                                                                                    .,.,z
                                                                                                                    6
                                                                                                                    m
                                                                                                                    z
                                                                                                                    -I
                                                                                                                    i>
                                                                                                                    r-
    •     Umpire health and fitness
    •     Benchmarking officiating in other leagues
    •     Recommendations




                                                                                                       [1P~]   19

Confidential - Attorneys' Eyes Only                                                                     DEF015087
                                                                                                                    -
                                                                                                                    ,:,
                                                                                                                    ::c
                         Case
                          Case1:18-cv-09035-JPO-GWG
                               1:18-cv-09035-JPO-GWG Document
                                                      Document156-3
                                                               142-7 Filed
                                                                      Filed06/05/20
                                                                            04/25/20 Page
                                                                                      Page138
                                                                                           22 of 83
                                                                                                 199                <
                                                                                                                    ;::
    Umpire Oversight & Development                                                                                  m
                                                                                                                    Cl
                                                                                                                    m
                                                                                                                    C
                                                                                                                    :I>
                                                                                                                    z
                                                                                                                    C
                                                                                                                    n
                                                                                                                    0
                                                                                                                    .,.,z
                                                                                                                    6
                                                                                                                    m
                                                                                                                    z
                                                                                                                    -I
                                                                                                                    i>
      ■
                                                                                                                    r-
          MLB has put in place a number of different people, systems, and processes to help oversee,                -
          evaluate, and develop Major League Umpires

            0    Umpiring Department
            © supervisor/Observer Network
            © Technologically Advanced Training and Evaluation Systems
            ® Evaluation, Training, Discipline, and Situation Handling Processes
      •The investment and effort MLB has made in the above areas is admirable, and has laid the
       groundwork for future success


      ■   However, there remains some concern about whether the existing people, systems, and
          processes have been able to significantly impact umpire behavior that is often deeply
          ingrained by the time an umpire reaches the Major Leagues




                                                                                                       [1P~]   20

Confidential - Attorneys' Eyes Only                                                                     DEF015088
                         Case 1:18-cv-09035-JPO-GWG Document 156-3 Filed 06/05/20 Page 139 of 199




Confidential - Attorneys' Eyes Only                                                                 DEF015089
                         Case 1:18-cv-09035-JPO-GWG Document 156-3 Filed 06/05/20 Page 140 of 199




Confidential - Attorneys' Eyes Only                                                                 DEF015090
@                               Case
                                 Case1:18-cv-09035-JPO-GWG
                                      1:18-cv-09035-JPO-GWG Document
                                                             Document156-3
                                                                      142-7 Filed
                                                                             Filed06/05/20
                                                                                   04/25/20 Page
                                                                                             Page141
                                                                                                  25 of 83
                                                                                                        199
                                                                                                                                                 ,:,
                                                                                                                                                 ::c
                                                                                                                                                 <
                                                                                                                                                 ;::
          A Lack of Structure Historically Contributed to the Department's Struggles                                                             m
                                                                                                                                                 Cl
                                                                                                                                                 m
                                                                                                                                                 C
                                                                                                                                                 :I>
                                                                                                                                                 z
                                                                                                                                                 C

                                                                                                                           -------
                                                                                                                            As of Fall 2010
                                                                                                                                            a.,.,z
                                                                                                                                                 n

                                                                  Mike Port                                                        6
                                                                                                                           ------- m
                                                                                                                                   z
                                                                 VP, Umpiring                                                                    -I
                                                                                                                                                 i>
                                                                                                                                                 r-




                                                                                          Mark
               Charlie                Bruce        Freddie
                                                                                         Letendre              Cathy              Stephen
               Relaford            Froemming      Hernandez
                                                                                       Director,               Davis               Mara
                                      Special    Coordinator,
                                                                                     Umpire Medical          Specialist        Administrator
                                     Assistant     Video
                                                                                       Services



V,
I..
0
V,
·s:
I..                                                                             Organizational Issues
aJ
a.
:J                                                                              ■   Lack of accountability and hierarchy
V)
aJ                                                                              ■   No dedicated focus on specific areas (e.g. training &
I..

a.                                                                                  evaluation)
E
:::)                                                                            ■   Inefficient or redundant processes when quick
                                                                                    responses are needed
                                                                                ■   Poor communication with umpiring crews
                                                                                ■   Minimal ability to manage administrative personnel


             Larry Young




                                                                                                                                [1P~]       23


       Confidential - Attorneys' Eyes Only                                                                                          DEF015091
@     Supervisors and
                   CaseField
                    Case      Observers Regularly
                        1:18-cv-09035-JPO-GWG
                         1:18-cv-09035-JPO-GWG      Evaluate
                                               Document
                                                Document156-3   Umpire
                                                         142-7 Filed
                                                                Filed       Performance
                                                                     06/05/20
                                                                      04/25/20 Page
                                                                                Page142
                                                                                     26 of 83Through
                                                                                           199
                                                                                                                      ,:,
                                                                                                                      ::c
                                                                                                                      <
                                                                                                                      ;::
                                                                                                                      m
      Games In-Person                                                                                                 Cl
                                                                                                                      m
                                                                                                                      C
                                                                                                                      :I>
                                                                                                                      z
                                                                                                                      C
                                                                                                                      n
                                                                                                                      0
                              Observed Games by Year                                                                  .,.,z
                                                                        In-Game Evaluation Process                    6
                                                                                                                      m
                                                                                                                      z
                                                                                                                      -I
                                                                                                                      i>
                                                                                                                      r-
                                                                • Supervisors and Observers attend games to
                                                1,463             evaluate umpires in person

                                                                • Umpires are graded in categories such as
                                                                  Effort and Professionalism, Game and
                                                                  Situation Management, Field Proficiency, and
                                                                  Administrative Components

                                                                • Umpires receive a grade in each category of
                                                                  either Exceeds Expectations, Meets
                                                                  Expectations, or Does Not Meet Expectations



                                                                          Aggregated Evaluations

                                                                • Each Umpire receives a mid-season and end
                 2008         2009      2010    2011    2012      of season evaluation

% of Games                                                      • Supervisors aggregate all of the in-game
                 54.1%       56.2%      55.8%   60.2%   57%
Reviewed                                                          reports an umpire has received throughout
                                                                  the season and assign an overall grade to
Observers/
                  18           18        18      19      19
                                                                  each category
Supervisors



                                                                                                     [1P~]       24

  Confidential - Attorneys' Eyes Only                                                                   DEF015092
@   However, the  Lack
               Case
                Case     of Differentiation
                    1:18-cv-09035-JPO-GWG
                     1:18-cv-09035-JPO-GWG     Among
                                           Document
                                            Document 142-7Observer
                                                    156-3 Filed
                                                           Filed06/05/20and
                                                                 04/25/20    Supervisor
                                                                          Page
                                                                           Page143
                                                                                27 of 83
                                                                                      199 Grades
                                                                                                                ,:,
                                                                                                                ::c
                                                                                                                <
                                                                                                                ;::
                                                                                                                m
    Reduces Their Usefulness                                                                                    Cl
                                                                                                                m
                                                                                                                C
                                                                                                                :I>
                                                                                                                z
                                                                                                                C
                                                                                                                n
                                                                                                                0
                                                                                                                .,.,z
                                                                                                                6
                                                                                                                m
       Distribution of Grades Among Umpires, 2012                                                               z
                                                                                                                -I
                                                                                                                i>
                                                                                                                r-
                             1,187
                                                                    Lack of Differentiation

                                                          • Culture among Umpires is to avoid
                                                            differentiation whether positive or
                                                            negative

                                                          • As former umpires, supervisors' interests
                                                            are often aligned with those of the
                                                            umpires

                                                    ►     • Observers are also friendly with the
                                                            umpires and are hesitant to give out
                                                            subpar grades

                                                          • Without "supervisors of the supervisors",
                                                            there has not been a clear directive to
                                                            ensure a proper distribution of grades
            2012 End of Season Evaluations

              ■    Does Not Meet Expectations
                                                              Supervisors and observers know
              ■    Exceeds Expectations                       umpiring, but not management;
              ■ Meets Expectations                             increased training is required



    Source: 2012 Umpire End-of-Season Evaluations
                                                                                                   [1P~]   25

Confidential - Attorneys' Eyes Only                                                                 DEF015093
®
                                                                                                                                                ,:,
                                                                                                                                                ::c
                         Case
                          Case1:18-cv-09035-JPO-GWG
                               1:18-cv-09035-JPO-GWG Document
                                                      Document156-3
                                                               142-7 Filed
                                                                      Filed06/05/20
                                                                            04/25/20 Page
                                                                                      Page144
                                                                                           28 of 83
                                                                                                 199                                            <
                                                                                                                                                ;::
    Additionally, the Umpires Only Receive Formal Feedback Twice Per Year                                                                       m
                                                                                                                                                Cl
                                                                                                                                                m
                                                                                                                                                C
                                                                                                                                                :I>
                                                                                                                                                z
                                                                                                                                                C
                                                                                                                                                n
                                                                                                                                                0
                                                                                                                                                .,.,z
                                                                                                                                                6
       Timeline of Formal Umpire Performance Reviews                                                                                            m
                                                                                                                                                z
                                                                                                                                                -I
                                                                                                                                                i>
                                                                                                                                                r-
                               Ongoing informal feedback from supervisors

                                                     A
                                I                                             \
      Feb         Mar         Apr        May        Jun        Jul       Aug      Sep    Oct         Nov        Dec           Jan
        I                       I         I                     I             I    I      I                                           ~


                          Beginning                                  Mid-Season         End of                           End of
                         of the Season                               Evaluation         Season                          Season
                                                                      Received                                         Evaluation
                                                                                                                        Received
                                \                                             I           \                                    I
                                                     '
                                 2/3rds of the regular season passes before
                                  umpires receive their first formal review
                                                                                                            '
                                                                                               Umpires do not receive their
                                                                                               final reviews until 3 months
                                                                                               after the end of the season




                 While informal feedback is given throughout the year, there are long gaps between formal
                                   evaluations that reduce their impact on performance.


                                                                                                                          [1P~]            26

Confidential - Attorneys' Eyes Only                                                                                                 DEF015094
©    MLB Has Invested
                Case     Significant Resources
                 Case1:18-cv-09035-JPO-GWG
                      1:18-cv-09035-JPO-GWG  Documentin
                                            Document     Technologically
                                                      156-3
                                                       142-7 Filed
                                                              Filed06/05/20     Advanced
                                                                    04/25/20 Page
                                                                              Page145
                                                                                   29 of 83
                                                                                         199 Training
                                                                                                                                                ,:,
                                                                                                                                                ::c
                                                                                                                                                <
                                                                                                                                                ;::
                                                                                                                                                m
     and Evaluation Systems                                                                                                                     Cl
                                                                                                                                                m
                                                                                                                                                C
                                                                                                                                                :I>
                                                                                                                                                z
                                                                                                                                                C
                                                                                                                                                n
                                                                                                                                                0
                                                                                                                                                .,.,z
                                                                                                                                                6
                                                                                                                                                m
                                                                                                                                                z
                                                                                                                                                -I
                                                                                                                                                i>
                                                                                                                                                r-




    Key Umpiring Technology

          System for Umpire Review &
                                                         Zone Evaluation System
                   Evaluation                                                                                    BEST
                                                                  (ZE)
                     (SURE)
     ■   Compiles all close calls from every     ■   Tracks umpire performance in calling     ■   3-D virtual video training system used
         MLB game (excluding balls and               balls and strikes                            to help umpires with calling balls and
         strikes)                                                                                 strikes
                                                 ■   All pitches in each game are recorded
     ■   Video clips of each play are tagged         by the system and given a                ■   Using a pair of goggles hooked up to a
         with identifying information (umpire        classification of ball or strike             computer, umpires can select a
         involved, outs, inning) and then made                                                    specific pitcher and practice calling
                                                 ■   The system classification is compared
         available to umpires and umpire                                                          balls and strikes using pitches from
                                                     with the Umpire's call on the field to
         administration personnel                                                                 the selected pitcher
                                                     determine whether the umpire made
                                                     the correct call




                                                                                                                             [1P~]         27


Confidential - Attorneys' Eyes Only                                                                                              DEF015095
©   OperationalCase
                in 2011,
                Case        SURE Tracks Document
                    1:18-cv-09035-JPO-GWG
                     1:18-cv-09035-JPO-GWG Video of
                                           Document   Close
                                                  156-3
                                                    142-7  FiledPlays
                                                          Filed 06/05/20For
                                                                 04/25/20   Training
                                                                          Page
                                                                           Page146    199 and
                                                                                30 of 83
    Evaluation Purposes

                                       MLB Network loggers review the day's
         MLB Network
                                      games and identify any close plays for the
           Loggers                                 SURE system


                                                             I
                                        Plays are transferred from Network to SURE

                                                            '1t
                                       BOC Administrator identifies play type,
      BOC Administrator               outs, and runners on base, and filters any
                                            plays that should be excluded

                                                             I
                                       If game was not reviewed in person, plays are
                                          released to be reviewed by the Supervisor

                                                            'V
                                       The Supervisors review games at which
                                       there was no Supervisor/Field Observer
     Umpire Supervisors                      present grading each play as
                                          correct/inconclusive or incorrect

                                                             I
                                       Reviews are sent within SURE to the individual
                                                         umpires

                                                            \V

                                      Umpires log into SURE to view the results
         MLB Umpires                        of the Supervisor's reviews




                                                                                                [1P~]   28


Confidential - Attorneys' Eyes Only                                                              DEF015096
©       The ZE System
                   CaseProvides
                    Case            a Wealth Document
                        1:18-cv-09035-JPO-GWG
                         1:18-cv-09035-JPO-GWG of Data156-3
                                               Document on Ball/Strike
                                                        142-7 Filed  04/25/20 Calls
                                                               Filed06/05/20  Page   toofBoth
                                                                               Page147
                                                                                    31   83
                                                                                         199  Umpires
                                                                                                                                                                                 ,:,
                                                                                                                                                                                 ::c
                                                                                                                                                                                 <
                                                                                                                                                                                 ;::
                                                                                                                                                                                 m
        and Administrators                                                                                                                                                       Cl
                                                                                                                                                                                 m
                                                                                                                                                                                 C
                                                                                                                                                                                 :I>
                                                                                                                                                                                 z
                                                                                                                                                                                 C
                                                                                                                                                                                 n
                                                                                                                                                                                 0
                                                                                                                                                                                 .,.,z
        1. Pitch Tracking                                                         2. Central Review                               3. Umpire Feedback & Reporting                 6
                                                                                                                                                                                 m
                                                                                                                                                                                 z
                                                                                                                                                                                 -I
                                                                                                                                                                                 i>
                                                                                                                                                                                 ,...


                     :::q : -_-
                        ...    '    ,.                        LINE Of SfGHT
                           -
                       ........
                                   '.   .::-
                                                 '
                                               ..,   ,r   ,




                       Fig 3



    ■      3 cameras, installed in every park,                                ■   Each game's data is processed centrally     ■   The umpiring department works with
           capture 30 images per pitch to track                                   by MLBAM each night                             each umpire to understand their scores
           each ball's trajectory                                                                                                 and address any issues with the system
    ■      The images are used to create an                                   ■   Auditors review each game's data nightly
           equation of motion for the ball                                        and make adjustments as needed              ■   The LRD produces a weekly report ohop
    ■      A central computer then determines                                          E.g. Balls crossing the plate in the       scoring umpires, strike zone tendencies
           the exact location of the ball when it                                                                                 and differences between ballparks
                                                                                       strike zone but caught near the
           crossed the front of the plate
                                                                                       ground by the catcher
            -    The system is accurate within                                                                                ■   ZE scores are used as part of the
                 less than an inch                                            ■   Each umpire is given a score and can            umpires' mid-season and year-end
    ■      A PITCHf/x operator sets the top and                                   view video of each pitch the following          evaluations
           bottom of the strike zone before                                       day
           every pitch
                 Sides of strike zone are set
                 automatically by cameras




                                                                                                                                                             [1P~]          29

Confidential - Attorneys' Eyes Only                                                                                                                              DEF015097
©
                                                                                                                                                            ,:,
                                                                                                                                                            ::c
                           Case
                            Case1:18-cv-09035-JPO-GWG
                                 1:18-cv-09035-JPO-GWG Document
                                                        Document156-3
                                                                 142-7 Filed
                                                                        Filed06/05/20
                                                                              04/25/20 Page
                                                                                        Page148
                                                                                             32 of 83
                                                                                                   199                                                      <
                                                                                                                                                            ;::
    Umpires Are Afforded a "Buffer" to Protect Them on Extremely Close Pitches                                                                              m
                                                                                                                                                            Cl
                                                                                                                                                            m
                                                                                                                                                            C
                                                                                                                                                            :I>
                                                                                                                                                            z
                                                                                                                                                            C
                                                                                                                                                            n
                                                                                                                                                            0
                            Pitch Buffer Illustration                                            Pitch Buffer Adjustment Process                            .,.,z
                                                                                                                                                            6
                                                                                                                                                            m
                                                                                                                                                            z
                                                                                                                                                            -I
                       HF View HP View SZ Size                                                                                                              i>
                                                                                                                                                            r-
                                                                                                          System scores the pitch
                                                                                                           without pitch buffer




                                                                                      Pitch moved around buffer              Pitch marked correct.
                                                                                      zone and rescored at each             Umpire's score cannot be
                                                                                                point                        impacted negatively.




                                                                                         If pitch is correct (or
                                                                                    acceptable) at any point in the
                                                                                     buffer, pitch marked correct
                                                                                            (or acceptable)




                                                                                       If pitch remains incorrect
                                                                                      around entire buffer, pitch
         A borderline pitch originally called a ball by umpire and marked                    scored incorrect

        incorrect would be marked correct if it falls within the pitch buffer



                                                 The pitch buffer and other adjustments add roughly five
                                                         ~ t o umpires' ZE scores




    Note: Size of buffer exaggerated for purposes of illustration
                                                                                                                                         [1P~]         30

Confidential - Attorneys' Eyes Only                                                                                                          DEF015098
©   The ZE Buffer  is1:18-cv-09035-JPO-GWG
                Case
                 Case One    of a Number Document
                      1:18-cv-09035-JPO-GWG of System
                                            Document 142-7Adjustments
                                                   156-3   Filed
                                                            Filed06/05/20    that
                                                                  04/25/20 Page
                                                                            Page 33 Result
                                                                                149 of 83
                                                                                       199 in a Very
                                                                                                                               ,:,
                                                                                                                               ::c
                                                                                                                               <
                                                                                                                               ;::
                                                                                                                               m
    Inflated ZE Score                                                                                                          Cl
                                                                                                                               m
                                                                                                                               C
                                                                                                                               :I>
                                                                                                                               z
                                                                                                                               C
                                                                                                                               n
                                                                                                                               0
    2012 ZE Data                                                                                                               .,.,z
                                                                                                                               6
                                                                                                                               m
                                                                                                                               z
                                                                                                                               -I
                                                                                                                               i>
                                                                                                                               r-
              2012 ZE Final Results: 362,404
                                                                          ►   2012 Final Adjusted Score of 95.8%
                "Adjusted" Correct Pitches



             Remove 4,867 pitches manually
                                                                          ►   ZE Score Drops to 94.5%
                 adjusted by auditors



          Remove 17,737 pitches considered
                                                                          ►   ZE Score Drops to 89.8%
           acceptable due to built in buffer



           Remove ~10,000 pitches 1 marked
                                                                          ►   ZE Score Drops to 87.1%
           correct due to built in "Ball Buffer"



            After taking out all of the adjusted and buffered pitches that are credited to the umpire, the number of
                   correct pitches drops from 362,404 to 329,800 and the ZE score drops from 95.8% to 87.1%



    1
        Ball buffer effect estimated based on historical (2008) results
                                                                                                              [1P~]       31

Confidential - Attorneys' Eyes Only                                                                                DEF015099
©
                                                                                                                    ,:,
                                                                                                                    ::c
                         Case
                          Case1:18-cv-09035-JPO-GWG
                               1:18-cv-09035-JPO-GWG Document
                                                      Document156-3
                                                               142-7 Filed
                                                                      Filed06/05/20
                                                                            04/25/20 Page
                                                                                      Page150
                                                                                           34 of 83
                                                                                                 199                <
                                                                                                                    ;::
    BEST is a Virtual Reality Training Tool for Ball/Strike Calls                                                   m
                                                                                                                    Cl
                                                                                                                    m
                                                                                                                    C
                                                                                                                    :I>
                                                                                                                    z
                                                                                                                    C
                                                                                                                    n
                                                                                                                    0
                                                                                                                    .,.,z
                                                                                                                    6
                                                                                                                    m
                                                                                                                    z
                                                                                                                    -I
                                                                                                                    i>
                                                                                                                    r-




                                                      Realistic Training

                              ■   Umpires only work behind the plate once or twice a week and
                                  can use BEST to stay sharp between games

                              ■   Umpires can use BEST to view pitches from the actual pitcher
                                  who they will be seeing during the game, much like the players
                                  watch video of a pitcher before they face him

                              ■    BEST serves as a great way to practice and prepare for a game
                                  in a low pressure, non evaluative environment




                                                                                                       [1P~]   32


Confidential - Attorneys' Eyes Only                                                                     DEF015100
©    A Number of Barriers
               Case
                Case          Remain Before
                    1:18-cv-09035-JPO-GWG
                     1:18-cv-09035-JPO-GWG      the156-3
                                           Document
                                            Document Full
                                                     142-7 Potential
                                                           Filed  04/25/20of
                                                            Filed06/05/20    These
                                                                           Page
                                                                            Page 35 of Advanced
                                                                                151    83
                                                                                       199
                                                                                                                                                 ,:,
                                                                                                                                                 ::c
                                                                                                                                                 <
                                                                                                                                                 ;::
                                                                                                                                                 m
     Systems Can Be Achieved                                                                                                                     Cl
                                                                                                                                                 m
                                                                                                                                                 C
                                                                                                                                                 :I>
                                                                                                                                                 z
                                                                                                                                                 C
                                                                                                                                                 n
                                                                                                                                                 0
                                                                                                                                                 .,.,z
    Key Umpiring Technology (Issues)                                                                                                             6
                                                                                                                                                 m
                                                                                                                                                 z
                                                                                                                                                 -I
                                                                                                                                                 i>
                                                                                                                                                 r-
          System for Umpire Review &
                                                          Zone Evaluation System
                   Evaluation                                                                                       BEST
                                                                   (ZE)
                     (SURE)
     ■   Supervisor comments are often            ■   ZE system scores clearly differentiate     ■   Only 5 BEST consoles exist making it
         lacking, making it difficult for an          between umpires, but a high ZE score           impossible for Umpires to have
         umpire to work out where and how             does not have any measurable                   regular access
         he can improve                               impact on special event selection,
                                                                                                 ■   Working on the BEST system before
                                                      compensation, or end of season
     ■   Supervisors grade leniently, resulting                                                      games upsets the set pregame
                                                      evaluations
         in very few incorrect plays for the                                                         routine that umpires have developed
         umpires to learn from                    ■   ZE scores are inflated by a number of          over the years
                                                      adjustments and buffers and do not
     ■   With no mandate to log in and check
                                                      present a true view of accuracy
         the system, some umpires almost
         never view their plays                   ■   Many umpires blame the system for
                                                      bad scores, and will often argue that
                                                      the system is calibrated incorrectly or
                                                      that their version of the strike zone is
                                                      preferred by players and managers




                   The complete lack of integration between the systems described above as well as other IT
               systems used by umpires (Portal, Halogen, Umpire Access Database, etc.) adds to the difficulty of
                                            managing umpire evaluation/training


                                                                                                                               [1P~]        33


Confidential - Attorneys' Eyes Only                                                                                                DEF015101
@                        Case
                          Case1:18-cv-09035-JPO-GWG
                               1:18-cv-09035-JPO-GWG Document
                                                      Document156-3
                                                               142-7 Filed
                                                                      Filed06/05/20
                                                                            04/25/20 Page
                                                                                      Page152
                                                                                           36 of 83
                                                                                                 199
                                                                                                                    ,:,
                                                                                                                    ::c
                                                                                                                    <
                                                                                                                    ;::
    Umpires are Graded on a Number of Different Evaluation Criteria                                                 m
                                                                                                                    Cl
                                                                                                                    m
                                                                                                                    C
                                                                                                                    :I>
                                                                                                                    z
                                                                                                                    C
                                                                                                                    n
                                                                                                                    0
                                                                                                                    .,.,z
                                                                                                                    6
                                                                                                                    m
                                                                                                                    z
                                                                                                                    -I
                                                     Evaluation Criteria                                            i>
                                                                                                                    r-



                                ■     Field Performance
                                       -   Field Proficiency
                                       -   Effort and Professionalism
                                       - Game and Situation Management
                                ■     Administration
                                       -   Ejections and Situation Handling
                                       -   Submitting Umpire Reports
                                       -   Communication with Office
                                       - Application of Pace of Game Procedures
                                ■     Judgment
                                       -   Plate Judgment
                                       -   Base Judgment




                                                                                                       [1P~]   34

Confidential - Attorneys' Eyes Only                                                                     DEF015102
@   The Basic Agreement
               Case          Outlines an Document
                Case1:18-cv-09035-JPO-GWG
                     1:18-cv-09035-JPO-GWG Evaluation
                                                    142-7and
                                           Document156-3 Filed Training
                                                          Filed06/05/20    System
                                                                04/25/20 Page
                                                                          Page153
                                                                               37 of 83That Gives
                                                                                     199
                                                                                                                                                                                                                      ,:,
                                                                                                                                                                                                                      ::c
                                                                                                                                                                                                                      <
                                                                                                                                                                                                                      ;::
                                                                                                                                                                                                                      m
    Management More Discretion Than in Years Past But Has Complications                                                                                                                                               Cl
                                                                                                                                                                                                                      m
                                                                                                                                                                                                                      C
                                                                                                                                                                                                                      :I>
                                                                                                                                                                                                                      z
                                                                                                                                                                                                                      C
                                                                                                                                                                                                                      n
                                                                                                                                                                                                                      0
                                                                                                                                                                                                         z
                                                                                                                                                                                  . __ _ _ _ _ _ _ _ _-I .,,
                                                              Observer or Supervisor reviews game and completes evaluation                                                                                            6
                                                                                                                                                                                                                      m
                                                                                                                                                                                                                      z
                                                                                                                                                                                                                      -I
                                                                                                                                                                                                                      i>
                                                                                                                                                                                                                      r-
                                                            Evaluation forms sent to program administrator within 48 hours of
                                                                                    last game in series

                                                                   Administrator forwards copy of report to umpire and MLB
                                                                                                                                                                          Administrator looks for trends*
                                                                                            offices




                       Supervisor contacted; supervisor contacts
                                                                                                                                           Supervisor contacts umpire directly
                             crew chief with suggestions

                                                                                                                                                            Problem Remains

                        Crew Chief works with umpire to correct                                                                          Determination made: trend a result of
                                       problem                                                                                                "best effort" or "defia nee"

                                                                                                                                         ., . .        .                               "Defiance"


                                                                                                         Corrective Action Plan

                                                                                       Um ire's er ormance rob/em
                                                                                         remains uncorrected after
                                                                                         reasonable opportunity to
                                                                                                 improve



    * "For example, the Vice President of Umpiring   may determine that a trend exists when different Observers rate an umpire deficient in the same area of performance", Basic Agreement, Addendum C
                                                                                                                                                                                                         [1P~]   35

Confidential - Attorneys' Eyes Only                                                                                                                                                                       DEF015103
@   Umpires AreCase
                 Not
                Case   Always Given Clear
                    1:18-cv-09035-JPO-GWG
                     1:18-cv-09035-JPO-GWG     Direction
                                           Document
                                            Document156-3     When
                                                     142-7 Filed
                                                            Filed       Controversial
                                                                 06/05/20
                                                                  04/25/20 Page
                                                                            Page154    199 Situations
                                                                                 38 of 83
                                                                                                                   ,:,
                                                                                                                   ::c
                                                                                                                   <
                                                                                                                   ;::
                                                                                                                   m
    Arise                                                                                                          Cl
                                                                                                                   m
                                                                                                                   C
                                                                                                                   :I>
                                                                                                                   z
                                                                                                                   C
                                                                                                                   n
              11                                                                                                   0
               An umpire shall not speak with a member of the media regarding a controversial, pla½                .,.,z
                                                                                                                   6
                                                                                                                   m
              call, or ejection in a game for a period of 15 minutes following the completion of the               z
                                                                                                                   -I
                                                                                                                   i>
                                                                                                                   r-
              game. After the fifteen minute post-game cooling off period, a crew chief (or another crew
              member... ) may on the day of the game discuss a rule interpretation an unusual pla½ or a
              controversial call, pla½ or ejection with a pool reporter.N - Basic Agreement Article 9E

       ■   Umpires are encouraged to speak to the press following games, so as to avoid the impression
           they are hiding from the media

       ■ While     speaking to the press, umpires must be very careful about what they say
            - General comments and rules explanations are acceptable
            - Details about who said what to whom are not acceptable
                                          11
            - Additionally, umpires shall not make public comments that create an appearance of lack
              of impartiality toward a player or Club, that are critical of the Commissioner of Baseball,
              or that otherwise are inimical to the best interests of baseball" (Article 9.E.3)

       ■   PR support can be provided if deemed necessary, but the umpire bears the majority of the
           communication responsibility

                                When a controversial situation arises, the umpires involved in the
                               controversy are often the only people available to answer questions;
                                                 enhanced PR training is required


                                                                                                      [1P~]   36

Confidential - Attorneys' Eyes Only                                                                    DEF015104
@   The Commissioner's
              Case         Office has Broad
               Case1:18-cv-09035-JPO-GWG
                    1:18-cv-09035-JPO-GWG      Management
                                          Document
                                           Document156-3
                                                    142-7 Filed     Rights
                                                           Filed06/05/20
                                                                 04/25/20    With
                                                                          Page
                                                                           Page155    Regards to
                                                                                39 of 83
                                                                                      199
                                                                                                                                            ,:,
                                                                                                                                            ::c
                                                                                                                                            <
                                                                                                                                            ;::
                                                                                                                                            m
    Umpire Discipline and the Protection of Umpire Integrity                                                                                Cl
                                                                                                                                            m
                                                                                                                                            C
                                                                                                                                            :I>
                                                                                                                                            z
                                                                                                                                            C
                                                                                                                                            n
                                                                                                                                            0
                                                                                                                                            .,.,z
                                                                                                                                            6
                                                                                                                                            m
                                                                                                                                            z
                                                                                                                                            -I
                                                                                                                                            i>
                                                                                                                                            r-
                        Umpire Discipline                                                Umpire Integrity
       ■   No disciplinary decision is subject to arbitration before   ■   The Basic Agreement and Major League Rules contain
           a neutral arbitrator                                            numerous policies intended to protect the integrity of
                Discipline of 6 days or less or $1,000 fine: Appeal        MLB and the image of umpires as impartial arbiters
                determined by SVP and General Counsel of Labor                  Public statement limitations (Article 9.E.3)
                Discipline of greater than 6 days or $1,000 fine:               No gambling on baseball (MLR 21)
                Neutral Factfinder appointed to provide non-                    No gifts from players or other Club personnel
                binding findings with respect to basic facts of                 (MLR 21)
                the matter and appeal independently
                                                                                No requests for autographs or memorabilia
                determined by SVP and General Counsel of Labor
                                                                                (Article 9.C.4)
                Termination: Appeal determined by SVP and
                                                                                No requests for tickets from Clubs (Article
                General Counsel of Labor; if upheld, a Neutral
                                                                                20.A.1-3)
                Factfinder may be appointed to provide non-
                                                                                No requesting, taking, selling or authenticating
                binding findings with respect to basic facts of
                                                                                any Club or BOC property (balls, bats, line-up
                the matter to be used in connection with a
                                                                                cards, etc.) (Article 9.C.5)
                further appeal to the Commissioner for an
                independent determination.                                      "Each umpire shall render skilled services as a
                                                                                baseball umpire, with diligence and fidelity ...
       ■   All decisions by the Commissioner and the SVP and                    conform to high standards of personal conduct;
           General Counsel of Labor are final and binding                       and maintain the integrity of the international
                                                                                game of baseball." (Article 9.A)




                                                                                                                           [1P~]       37


Confidential - Attorneys' Eyes Only                                                                                             DEF015105
@   Umpire Discipline
               Case     has not been a Document
                Case1:18-cv-09035-JPO-GWG
                     1:18-cv-09035-JPO-GWG Major
                                           Documentproblem,
                                                   156-3
                                                    142-7 Filed  but Punishments
                                                           Filed06/05/20
                                                                 04/25/20 Page
                                                                           Page156    199 have not
                                                                                40 of 83
                                                                                                                                     ,:,
                                                                                                                                     ::c
                                                                                                                                     <
                                                                                                                                     ;::
                                                                                                                                     m
    Deterred Repeat Offenders                                                                                                        Cl
                                                                                                                                     m
                                                                                                                                     C
                                                                                                                                     :I>
                                                                                                                                     z
                                                                                                                                     C
                                                                                                                                     n
                                                                                                                                     0
                                                                                                                                     .,.,z
                                                                                                                                     6
                                                                                                                                     m
                                                                                                                                     z
                                                                                                                                     -I
                                                                                                                                     i>
                                                                                                                                     r-
       Incidents by Discipline Type, 2003-Present
                            27
                                                                                             Discipline

                                                                             • 10 Umpires* account for more than half
                                                                               of the incidents




                                                                             • Longest suspension was for 10 days

                                                                             • 12 of the 48 incidents were appealed

                                                                             • Umpires are disciplined for both on and
                                                                               off the field incidents



                                                      1             1

          Warning          Fine       Suspension   Probation   Termination




                                                                                                                      [1P~]     38

Confidential - Attorneys' Eyes Only                                                                                      DEF015106
@   While Umpires
                Case are   Disciplined forDocument
                 Case1:18-cv-09035-JPO-GWG
                      1:18-cv-09035-JPO-GWG both On
                                            Document   and
                                                   156-3
                                                     142-7     Off-Field
                                                           Filed
                                                            Filed06/05/20   Incidents,
                                                                  04/25/20 Page
                                                                            Page157    199 On-Field
                                                                                 41 of 83
                                                                                                                              ,:,
                                                                                                                              ::c
                                                                                                                              <
                                                                                                                              ;::
                                                                                                                              m
    Incidents are Often Higher Visibility                                                                                     Cl
                                                                                                                              m
                                                                                                                              C
                                                                                                                              :I>
                                                                                                                              z
                                                                                                                              C
                                                                                                                              n
                                                                                                                              0
                                                                                                                              .,.,z
                                                                                                                              6
                                                                                                                              m
                                                                                                                              z
        Player Ejections 2006-2012                                                                                            -I
                                                                                                                              i>
                                                                                                                              r-




                    180
                                                                                 On Field Incidents

                                                                    • Every time there is an incident, the
                                                                      umpire's role and conduct is evaluated by
                                                                      the SVP of Umpiring, with discipline
                                                                      following if necessary

                                                                    • Umpire discipline is generally not
                                                                      announced in order to avoid undermining
                                                                      the umpire's authority on the field

                                                                    • On the flip side, umpires have a
                                                                      contractual right to know if a player is
                                                                      suspended and/or fined for an incident
                                                                      involving an umpire (Article 5.E)
          2006     2007      2008       2009   2010   2011   2012


          •      Play on bases •         Check Swings
          •      Fair/Foul          •    B&S




                                                                                                             [1P~]       39

Confidential - Attorneys' Eyes Only                                                                               DEF015107
                                                                                                                    -
                                                                                                                    ,:,
                                                                                                                    ::c
                         Case
                          Case1:18-cv-09035-JPO-GWG
                               1:18-cv-09035-JPO-GWG Document
                                                      Document156-3
                                                               142-7 Filed
                                                                      Filed06/05/20
                                                                            04/25/20 Page
                                                                                      Page158
                                                                                           42 of 83
                                                                                                 199                <
                                                                                                                    ;::
    Summary                                                                                                         m
                                                                                                                    Cl
                                                                                                                    m
                                                                                                                    C
                                                                                                                    :I>
                                                                                                                    z
                                                                                                                    C
                                                                                                                    n
                                                                                                                    0
                                                                                                                    .,.,z
    • A significant budget is allocated to umpiring, but the department has historically lacked structure           6
                                                                                                                    m
                                                                                                                    z
                                                                                                                    -I
                                                                                                                    i>
                                                                                                                    r-

    •The majority of the budget is allocated to salary and travel, with very little allocated to training
                                                                                                                    -
     and evaluation


    • A large network of observers and supervisors is able to cover a high number of games, but lack of
      grade differentiation among umpires is a problem


    • Umpires do receive consistent informal feedback, but formal feedback is often delayed


    •A number of impressive technologies have been built to aid in the evaluation and training of the
     umpires, but they have not been fully accepted by the umpires, and are not always utilized to the
     full extent


    • While significant time has gone into formalizing the evaluation and training process, there is still
      significant room for interpretation and subjective judgment


    • Certain umpires repeatedly become involved in incidents requiring discipline in spite of past
      punishments



                                                                                                       [1P~]   40

Confidential - Attorneys' Eyes Only                                                                     DEF015108
                                                                                                                    ,:,
                                                                                                                    ::c
                         Case
                          Case1:18-cv-09035-JPO-GWG
                               1:18-cv-09035-JPO-GWG Document
                                                      Document156-3
                                                               142-7 Filed
                                                                      Filed06/05/20
                                                                            04/25/20 Page
                                                                                      Page159
                                                                                           43 of 83
                                                                                                 199                <
                                                                                                                    ;::
   Table of Contents                                                                                                m
                                                                                                                    Cl
                                                                                                                    m
                                                                                                                    C
                                                                                                                    :I>
                                                                                                                    z
                                                                                                                    C
                                                                                                                    n
                                                                                                                    0
                                                                                                                    .,.,z
    •     Demographics and life of an umpire                                                                        6
                                                                                                                    m
                                                                                                                    z
                                                                                                                    -I
                                                                                                                    i>
                                                                                                                    r-



    •     Benchmarking officiating in other leagues
    •     Recommendations




                                                                                                       [1P~]   41

Confidential - Attorneys' Eyes Only                                                                     DEF015109
                                                                                                                    -
                                                                                                                    ,:,
                                                                                                                    ::c
                         Case
                          Case1:18-cv-09035-JPO-GWG
                               1:18-cv-09035-JPO-GWG Document
                                                      Document156-3
                                                               142-7 Filed
                                                                      Filed06/05/20
                                                                            04/25/20 Page
                                                                                      Page160
                                                                                           44 of 83
                                                                                                 199                <
                                                                                                                    ;::
    In Theory, MLB Places a Strong Emphasis on Fitness                                                              m
                                                                                                                    Cl
                                                                                                                    m
                                                                                                                    C
                                                                                                                    :I>
                                                                                                                    z
                                                                                                                    C
                                                                                                                    n
                                                                                                                    0
                                                                                                                    .,.,z
    Medical                                                                                                         6
                                                                                                                    m
                                                                                                                    z
                                                                                                                    -I
    ■     Pre-employment physicals include a treadmill stress test and nutritional consult                          i>
                                                                                                                    r-
                                                                                                                    -
    ■     A functional activity assessment is given per the CBA
    ■     Umpires have access to an Umpire Employee Assistance Program, Executive Health Access, and
          a Lifestyle Management Program
    Conditioning
    ■     Umpires are given individually customized in-season performance books, individual stretch
          tubing kits, a computer based pedometer walking program, and instruction on post-travel
          stretching
    ■     Each umpire room contains a number of fitness devices including foam rollers, gymnic balls,
          stretching equipment, and core body temperature cooling equipment
    ■     Umpires have access to customized functional conditioning
    Nutrition
    ■     Umpires can consult with two registered dieticians
    ■     Each umpire is given a healthy eating restaurant guide




                                                                                                       [1P~]   42

Confidential - Attorneys' Eyes Only                                                                     DEF015110
    However, only
              Case41:18-cv-09035-JPO-GWG
               Case  of the current MLB
                    1:18-cv-09035-JPO-GWG    Umpires
                                          Document
                                           Document 142-7 are
                                                   156-3  Filed considered
                                                           Filed06/05/20
                                                                 04/25/20 Page  toofbe
                                                                           Page161
                                                                                45   199of
                                                                                     83
                                                                                                                                       ,:,
                                                                                                                                       ::c
                                                                                                                                       <
                                                                                                                                       ;::
                                                                                                                                       m
    "Normal" weight based on their Body Mass Index                                                                                     Cl
                                                                                                                                       m
                                                                                                                                       C
                                                                                                                                       :I>
                                                                                                                                       z
                                                                                                                                       C
                                                                                                                                       n
  Active Umpires by Body Mass Index Range                                       Center for Disease Control BM I/Weight Status          0
                                                                                                                                       .,.,z
                                                                                                                                       6
                                                                                                                                       m
                     36                                                                                                                z
                                                                                                                                       -I
                                                                                                                                       i>
                                                                                                                                       r-



                                                                                              BMI             Weight Status

                                                                                  Under 18.5               Underweight


                                                                                  18.5-24.9                Normal


                                                                                  25.0-29.9                Overweight


                                              1            2                      30.0 +                   Obese


   Under 25        25-30        30-35      35-40         40+
        I   ■ Normal ■ Overweight ■ Obese                      I




                             The National Institute of Health notes that being overweight or obese can
                               put one at risk for heart disease, type II diabetes, and certain cancers



    Source: National Institute of Health; http://www.cdc.gov/healthyweight/assessing/bmi/adult_bmi/
                                                                                                                        [1P~]     43

Confidential - Attorneys' Eyes Only                                                                                        DEF015111
                         Case 1:18-cv-09035-JPO-GWG Document 156-3 Filed 06/05/20 Page 162 of 199




Confidential - Attorneys' Eyes Only                                                                 DEF015112
                         Case 1:18-cv-09035-JPO-GWG Document 156-3 Filed 06/05/20 Page 163 of 199




Confidential - Attorneys' Eyes Only                                                                 DEF015113
                                                                                                                              -
                                                                                                                              ,:,
                                                                                                                              ::c
                         Case
                          Case1:18-cv-09035-JPO-GWG
                               1:18-cv-09035-JPO-GWG Document
                                                      Document156-3
                                                               142-7 Filed
                                                                      Filed06/05/20
                                                                            04/25/20 Page
                                                                                      Page164
                                                                                           48 of 83
                                                                                                 199                          <
                                                                                                                              ;::
    Summary                                                                                                                   m
                                                                                                                              Cl
                                                                                                                              m
                                                                                                                              C
                                                                                                                              :I>
                                                                                                                              z
                                                                                                                              C
                                                                                                                              n
                                                                                                                              0
                                                                                                                              .,.,z
    • MLB umpires are generally viewed as being in worse shape than their peers in the other major sports leagues             6
                                                                                                                              m
                                                                                                                              z
                                                                                                                              -I
                                                                                                                              i>
                                                                                                                              r-

    • While the MLB has set up a number of positive programs related to physical fitness, a large proportion of               -
      umpires remain unfit


    • A number of umpire injuries are inevitable, but increased focus on umpire safety and wellness should help
      keep umpires on the field


    • As concussion awareness continues to increase, a greater emphasis must be placed on protecting an umpire's
      head, and ensuring that he follows the proper protocol following a blow to the head




                                                                                                            [1P~]        46

Confidential - Attorneys' Eyes Only                                                                               DEF015114
                                                                                                                    ,:,
                                                                                                                    ::c
                         Case
                          Case1:18-cv-09035-JPO-GWG
                               1:18-cv-09035-JPO-GWG Document
                                                      Document156-3
                                                               142-7 Filed
                                                                      Filed06/05/20
                                                                            04/25/20 Page
                                                                                      Page165
                                                                                           49 of 83
                                                                                                 199                <
                                                                                                                    ;::
   Table of Contents                                                                                                m
                                                                                                                    Cl
                                                                                                                    m
                                                                                                                    C
                                                                                                                    :I>
                                                                                                                    z
                                                                                                                    C
                                                                                                                    n
                                                                                                                    0
                                                                                                                    .,.,z
    ■     Demographics and life of an umpire                                                                        6
                                                                                                                    m
                                                                                                                    z
    ■     Umpire oversight and development                                                                          -I
                                                                                                                    i>
                                                                                                                    r-
          Um ire health and fitness




                                                                                                       [1P~]   47

Confidential - Attorneys' Eyes Only                                                                     DEF015115
                                                                                                                    -
                                                                                                                    ,:,
                                                                                                                    ::c
                         Case
                          Case1:18-cv-09035-JPO-GWG
                               1:18-cv-09035-JPO-GWG Document
                                                      Document156-3
                                                               142-7 Filed
                                                                      Filed06/05/20
                                                                            04/25/20 Page
                                                                                      Page166
                                                                                           50 of 83
                                                                                                 199                <
                                                                                                                    ;::
    Benchmarking Against Other Leagues                                                                              m
                                                                                                                    Cl
                                                                                                                    m
                                                                                                                    C
                                                                                                                    :I>
                                                                                                                    z
                                                                                                                    C
                                                                                                                    n
                                                                                                                    0
                                                                                                                    .,.,z
                                                                                                                    6
                                                                                                                    m
                                                                                                                    z
                                                                                                                    -I
                                                                                                                    i>
                                                                                                                    r-
                                                                                                                    -
                                      r                                                   "I



                                           1   National Basketball Association
                                      '-                                                  _/




                                           0   National Football League




                                           0   National Hockey League




                                                                                                       [1P~]   48

Confidential - Attorneys' Eyes Only                                                                     DEF015116
@                             Case
                               Case1:18-cv-09035-JPO-GWG
                                    1:18-cv-09035-JPO-GWG Document
                                                           Document156-3
                                                                    142-7 Filed
                                                                           Filed06/05/20
                                                                                 04/25/20 Page
                                                                                           Page167
                                                                                                51 of 83
                                                                                                      199
                                                                                                                               ,:,
                                                                                                                               ::c
                                                                                                                               <
                                                                                                                               ;::
    NBA Referee Demographics                                                                                                   m
                                                                                                                               Cl
                                                                                                                               m
                                                                                                                               C
                                                                                                                               :I>
                                                                                                                               z
                                                                                                                               C
                                                                                                                               n
                                                                                                                               0
                                                                                                                               .,.,z
                                                                                                                               6
                                                                                                                               m
      NBA 2012 League Averages                                            Additional 2012 Statistics                           z
                                                                                                                               -I
                                                                                                                               i>
                                                                                                                               r-




      47 Years Old

                                                                           Number of Referees               62


                                                                           Referees per Crew                 3

                                                                           Referees with
                                                                                                            39
                                                                           Playoff Experience

                                                                           Referees with Finals
                                                                                                            18
                                                                           Experience

                                                                           Base Salary Range


                                                                           Minority%                        48%


             Age                 NBA Tenure               Non-NBA
                                                         Experience*




    * Includes high school,
                         D-League, WNBA, NCAA, and CBA
    Source: 2012-2013 NBA Officials Media Guide
                                                                                                                  [1P~]   49

Confidential - Attorneys' Eyes Only                                                                                DEF015117
@                        Case
                          Case1:18-cv-09035-JPO-GWG
                               1:18-cv-09035-JPO-GWG Document
                                                      Document156-3
                                                               142-7 Filed
                                                                      Filed06/05/20
                                                                            04/25/20 Page
                                                                                      Page168
                                                                                           52 of 83
                                                                                                 199
                                                                                                                                        ,:,
                                                                                                                                        ::c
                                                                                                                                        <
                                                                                                                                        ;::
    NBA Administrative Overview                                                                                                         m
                                                                                                                                        Cl
                                                                                                                                        m
                                                                                                                                        C
                                                                                                                                        :I>
                                                                                                                                        z
                                                                                                                                        C
                                                                                                                                        n
                                                                                                                                        0
                                                                                                                                        .,.,z
                                      • Applicants are first invited to a summer identification camp from which                         6
                                                                                                                                        m
                                                                                                                                        z
                                        approximately 50 successful candidates are selected                                             -I
                                                                                                                                        i>
                                                                                                                                        r-

                                      • The successful candidates are placed in a development program where they
                                        officiate NBA summer league games and participate in classroom sessions
                                      • After multiple camps/sessions, top performers will work NBA pre-season and early
                                        regular season games for further assessment



                                      • A Private website helps facilitate daily communication with the league; officials are
                                        sent daily plays and must take a weekly rules test
                                      • The league sends out training tapes (40-50 plays) as well as video clips to cover
                                        specific developmental concerns
                                      • Referees must meet on game days to review game reports, game summaries, and
                                        case studies



                                      • The league employs three supervisors and three observers to assess and report on
                                        referee performance
                                      • The supervisors work to diagnose each individual's areas for improvement and
                                        enhance his/her training and development in those areas
                                      • Observers watch games live and via video, and serve primarily as data gatherers;
                                        they do not have regular communication with the officials



    Source: 2012-2013 NBA Officials Media Guide
                                                                                                                      [1P~]        50

Confidential - Attorneys' Eyes Only                                                                                         DEF015118
@   A Recent Scandal
               Case    Revealed Gambling
                Case1:18-cv-09035-JPO-GWG
                     1:18-cv-09035-JPO-GWG      Activity
                                           Document
                                            Document156-3   Was
                                                     142-7 Filed   Common
                                                            Filed06/05/20
                                                                  04/25/20 Page  Among
                                                                            Page169    199 Referees,
                                                                                 53 of 83
                                                                                                                                               ,:,
                                                                                                                                               ::c
                                                                                                                                               <
                                                                                                                                               ;::
                                                                                                                                               m
    So the NBA Took Reformative Action                                                                                                         Cl
                                                                                                                                               m
                                                                                                                                               C
                                                                                                                                               :I>
                                                                                                                                               z
                                                                                                                                               C
                                                                                                                                               n
                                                                                                                                               0
                                                                                     The Pedowitz Report (2008)                                .,.,z
                                                                                                                                               6
                                                                                                                                               m
                                                                      Key Findings                                                             z
                                                                                                                                               -I
                                                                                                                                               i>
                                                                                                                                               r-
                                                                       ■   No referee other than Donaghy bet on NBA games or
                                                                           leaked confidential information to gamblers

                                                                       ■   However, 52 of 57 NBA referees had violated the league's
                                                                           gambling policies during the 2006-7 season

                                                                       ■   Although the league sent "a clear and consistent message"
                                                                           to referees on gambling policies, it stood to improve in its
                                                                           enforcement of those policies
                                                                             -   E.g. game monitoring, rules compliance, etc.

                                                                      Recommendations
                                                                       ■   Clarify rules with regards to referees and gambling

                                                                       ■   Enhance referee background checks

                                                                       ■   Adopt new rules to minimize disclosure of confidential
                The "Donaghy" Scandal (2007)
                                                                           League information to gamblers:
    ■   Tim Donaghy, an NBA referee for 13 seasons was found
                                                                                 Referee assignments made public on day-of-game
        guilty of betting on NBA games and supplying confidential
                                                                                 Referees prohibited from discussing with trainers or
        NBA information to bettors
                                                                                 other team employees the condition of any player
    ■   Donaghy's confession was prompted by news of an FBI
                                                                       ■   Require referees to clear outside employment with the NBA
        investigation into point shaving allegations in the NBA
                                                                       ■   Restrict public access to referees by outlawing cell phone
    ■   In response, the NBA commissioned an investigation by
                                                                           use within an hour of the game and restricting access to the
        Lawrence Pedowitz into their rules, policies and procedures
                                                                           officials' locker room
        related to gambling


                                                                                                                            [1P~]         51

Confidential - Attorneys' Eyes Only                                                                                              DEF015119
@   The NBA Re-Structured
                Case             to Allow aDocument
                 Case1:18-cv-09035-JPO-GWG
                      1:18-cv-09035-JPO-GWG Greater
                                            Document   Focus
                                                    156-3
                                                     142-7  Filedon
                                                           Filed     Monitoring
                                                                 06/05/20
                                                                  04/25/20 Page  54 of Games
                                                                            Page170    83
                                                                                       199   for
                                                                                                                                          ,:,
                                                                                                                                          ::c
                                                                                                                                          <
                                                                                                                                          ;::
                                                                                                                                          m
    Potential Foul Play While Also Teaching Compliance With New Policies                                                                  Cl
                                                                                                                                          m
                                                                                                                                          C
                                                                                                                                          :I>
                                                                                                                                          z
                                                                                                                                          C
                                                                                                                                          n
                                                                                                                                          0
                                                                                                                                          .,.,z
                                                                                                                                          6
                                                                                                                                          m
                                                       New/Modified Departments                                                           z
                                                                                                                                          -I
                                                                                                                                          i>
                                                                                                                                          r-


                      Referee Operations                                                     Compliance
       ■   Broken off from Basketball Operations due to                ■   Devoted to gambling investigation and education
           expanded role; hired Army Major General (Ret.)
                                                                       ■   Oversees the confidential tip-line
           Ronald L. Johnson to run the department
                                                                                Allows league and team employees to
       ■   Receives information on a regular basis from sports                  anonymously raise questions and report
           bookmakers about:                                                    problems concerning gambling and game
                Unusual betting lines or line movement                          integrity issues
                Rumors about things such as injury reports or                   Helps identify problems that might otherwise go
                referee schedules                                               undetected and address potentially serious
                Where the "smart money" is being wagered                        issues at an early stage while they are relatively
                                                                                minor and easy to resolve
       ■   Monitors and looks for data patterns suggesting
           inappropriate conduct, including:                           ■   Runs compliance education for players, referees and
                                                                           team officials
                Referee calls and non-calls
            -   Line movements                                         ■   Collects and publishes complaints of referee bias
                                                                           against particular teams and players from players and
                                                                           Club personnel




                                                                                                                          [1P~]      52

Confidential - Attorneys' Eyes Only                                                                                           DEF015120
                                                                                                                    -
                                                                                                                    ,:,
                                                                                                                    ::c
                         Case
                          Case1:18-cv-09035-JPO-GWG
                               1:18-cv-09035-JPO-GWG Document
                                                      Document156-3
                                                               142-7 Filed
                                                                      Filed06/05/20
                                                                            04/25/20 Page
                                                                                      Page171
                                                                                           55 of 83
                                                                                                 199                <
                                                                                                                    ;::
    Benchmarking Against Other Leagues                                                                              m
                                                                                                                    Cl
                                                                                                                    m
                                                                                                                    C
                                                                                                                    :I>
                                                                                                                    z
                                                                                                                    C
                                                                                                                    n
                                                                                                                    0
                                                                                                                    .,.,z
                                                                                                                    6
                                                                                                                    m
                                                                                                                    z
                                                                                                                    -I
                                                                                                                    i>
                                                                                                                    r-
                                                                                                                    -


                                           0   National Basketball Association


                                      r                                                   'I




                                           2   National Football League
                                                                                          ~
                                      '"



                                           0   National Hockey League




                                                                                                       [1P~]   53

Confidential - Attorneys' Eyes Only                                                                     DEF015121
@                                         Case
                                           Case1:18-cv-09035-JPO-GWG
                                                1:18-cv-09035-JPO-GWG Document
                                                                       Document156-3
                                                                                142-7 Filed
                                                                                       Filed06/05/20
                                                                                             04/25/20 Page
                                                                                                       Page172
                                                                                                            56 of 83
                                                                                                                  199
                                                                                                                                                                                                                                   ,:,
                                                                                                                                                                                                                                   ::c
                                                                                                                                                                                                                                   <
                                                                                                                                                                                                                                   ;::
    NFL Referee Demographics                                                                                                                                                                                                       m
                                                                                                                                                                                                                                   Cl
                                                                                                                                                                                                                                   m
                                                                                                                                                                                                                                   C
                                                                                                                                                                                                                                   :I>
                                                                                                                                                                                                                                   z
                                                                                                                                                                                                                                   C
                                                                                                                                                                                                                                   n
                                                                                                                                                                                                                                   0
                                                                                                                                                                                                                                   .,.,z
                                                                                                                                                                                                                                   6
                                                                                                                                                                                                                                   m
                                                                                                                                                                                                                                   z
            NFL 2012 League Averages                                                                                                                    Additional 2012 Statistics                                                 -I
                                                                                                                                                                                                                                   i>
                                                                                                                                                                                                                                   r-




          51 Years Old

                                                                                                                                                           Number of Referees                                 121

                                                                                                                                                           Referees per Crew                                    9

                                                                                                                                                           Referees with
                                                                                                                                                                                                             No Data
                                                                                                                                                           Playoff Experience

                                                                                                                                                           Referees with Finals
                                                                                                                                                                                                             No Data
                                                                                                                                                           Experience

                                                                                                                                                           Base Salary Range




                  Age*                               NFL Tenure
                                                                                                 ■
                                                                                               Non-NFL
                                                                                                                                                           Minority%                                         40%**



                                                                                              Experience


    •2007 Average
    **Estimated by Rich Rieker as of 1/10/2010
    Source: "For NFL Officials, Scrutiny Begins Long Before Kickoff", USA Today, 2007; "Refs Pumped for Super Bowl - And All Games" ABC News, 2007; w w w .foot ballrefs.com 2012 NFL Record and Fact Book
                                                                                                                                                                                                                    [1P~]     54

Confidential - Attorneys' Eyes Only                                                                                                                                                                                    DEF015122
@                                     Case
                                       Case1:18-cv-09035-JPO-GWG
                                            1:18-cv-09035-JPO-GWG Document
                                                                   Document156-3
                                                                            142-7 Filed
                                                                                   Filed06/05/20
                                                                                         04/25/20 Page
                                                                                                   Page173
                                                                                                        57 of 83
                                                                                                              199
                                                                                                                                                                                                                       ,:,
                                                                                                                                                                                                                       ::c
                                                                                                                                                                                                                       <
                                                                                                                                                                                                                       ;::
    NFL Administrative Overview                                                                                                                                                                                        m
                                                                                                                                                                                                                       Cl
                                                                                                                                                                                                                       m
                                                                                                                                                                                                                       C
                                                                                                                                                                                                                       :I>
                                                                                                                                                                                                                       z
                                                                                                                                                                                                                       C
                                                                                                                                                                                                                       n
                                                                                                                                                                                                                       0
                                                        • Minimum of 10 years of experience in officiating football, at least five of which must                                                                       .,.,z
                                                                                                                                                                                                                       6
                                                          be at the collegiate or minor professional level                                                                                                             m
                                                                                                                                                                                                                       z
                                                                                                                                                                                                                       -I
                                                                                                                                                                                                                       i>
                                                                                                                                                                                                                       r-
                                                        • Candidates must belong to an accredited football officials association or have
                                                          previous experience as a player or coach
                                                        • NFL tracked and supervised Arena League officials until the league went under in
                                                          2009; majority now come from the college ranks


                                                        • Crews meet the day before the game to watch video of key calls from the previous
                                                          week's game
                                                        • Each crew receives a report with notes and comments on individual plays in the
                                                          week following each game


                                                        • The department has a command center on game days where they monitor all close
                                                          plays and keep meticulous data on calls, pace of game, and other officiating related
                                                          items
                                                        • VP of officiating and seven supervisors meet each Monday to evaluate all of the
                                                           weekend's games
                                                        • Officials are given a chance to respond to any call ruled incorrect; the VP and
                                                          supervisors review each of these plays a second time and vote on whether to
                                                          uphold or overturn the judgment
                                                        • Officials are then given a weekly grade which is used to determine postseason
                                                          assignments, as well as which officials are in danger of dismissal - 3-4 referees are
                                                          fired each year for fitness/performance related reasons


    Source: "For NFL Officials, Scrutiny Begins Long Before Kickoff", USA Today, 2007; "NFL Officials Constantly Face Further Review", Washington Post, 2008; "Refs Fell Loss of Honing Skills in NFL",
             http://sports.espn.go.com/extra/afl/news/story?id=4379404. Meeting at NFL 6/3/2011
                                                                                                                                                                                                          [1P~]   55


Confidential - Attorneys' Eyes Only                                                                                                                                                                        DEF015123
@   The NFL Places
                CaseSignificant
               Case                Emphasis
                    1:18-cv-09035-JPO-GWG
                     1:18-cv-09035-JPO-GWG    on Finding
                                           Document
                                            Document156-3      and
                                                     142-7 Filed
                                                            Filed    Developing
                                                                 06/05/20
                                                                  04/25/20 Page  58 of Qualified
                                                                            Page174    83
                                                                                       199
                                                                                                                              ,:,
                                                                                                                              ::c
                                                                                                                              <
                                                                                                                              ;::
                                                                                                                              m
    Referees                                                                                                                  Cl
                                                                                                                              m
                                                                                                                              C
                                                                                                                              :I>
                                                                                                                              z
                                                                                                                              C
                                                                                                                              n
                                                                                                                              0
                                                                                                                              .,.,z
                                                                                                                              6
                                                                                                                              m
                                                                                                                              z
                                                              Development                                                     -I
                                                                                                                              i>
                                                                                                                              r-


                           • All NFL referees has at least a bachelor's degree

                           • Bird dog scouts are stationed across the country to help identify high
                             potential officiating prospects in high school, college, and semi-pro
                             football
                                 -    Scouts funnel high prospects to good jobs in big-conference college
                                      football
                                 -    Emphasis is put on placing the prospects in good jobs quickly, so that
                                      they can get their minimum 10 year experience requirement out of
                                      the way as soon as possible

                           • The NFL maintains an active and positive relationship with college football
                                 -    4 of the current NFL officials are college officiating commissioners for
                                      major college conferences

                           • Diversity is a major focus from the lowest levels of officiating to the top
                             levels
                                 -    By having a high number of minority prospects throughout each level,
                                      the NFL is able to avoid hiring a less experienced candidate simply
                                      because they are a minority




    Source: Ray Anderson (NFL)
                                                                                                                 [1P~]   56

Confidential - Attorneys' Eyes Only                                                                               DEF015124
                                                                                                                    -
                                                                                                                    ,:,
                                                                                                                    ::c
                         Case
                          Case1:18-cv-09035-JPO-GWG
                               1:18-cv-09035-JPO-GWG Document
                                                      Document156-3
                                                               142-7 Filed
                                                                      Filed06/05/20
                                                                            04/25/20 Page
                                                                                      Page175
                                                                                           59 of 83
                                                                                                 199                <
                                                                                                                    ;::
    Benchmarking Against Other Leagues                                                                              m
                                                                                                                    Cl
                                                                                                                    m
                                                                                                                    C
                                                                                                                    :I>
                                                                                                                    z
                                                                                                                    C
                                                                                                                    n
                                                                                                                    0
                                                                                                                    .,.,z
                                                                                                                    6
                                                                                                                    m
                                                                                                                    z
                                                                                                                    -I
                                                                                                                    i>
                                                                                                                    r-
                                                                                                                    -


                                           0   National Basketball Association




                                           0   National Football League


                                      r                                                   'I




                                           3   National Hockey League
                                      '-                                                  ,)




                                                                                                       [1P~]   57

Confidential - Attorneys' Eyes Only                                                                     DEF015125
®
                                                                                                                                               ,:,
                                                                                                                                               ::c
                          Case
                           Case1:18-cv-09035-JPO-GWG
                                1:18-cv-09035-JPO-GWG Document
                                                       Document156-3
                                                                142-7 Filed
                                                                       Filed06/05/20
                                                                             04/25/20 Page
                                                                                       Page176
                                                                                            60 of 83
                                                                                                  199                                          <
                                                                                                                                               ;::
    NHL Referee Demographics                                                                                                                   m
                                                                                                                                               Cl
                                                                                                                                               m
                                                                                                                                               C
                                                                                                                                               :I>
                                                                                                                                               z
                                                                                                                                               C
                                                                                                                                               n
                                                                                                                                               0
                                                                                                                                               .,.,z
                                                                                                                                               6
                                                                                                                                               m
                                                                                                                                               z
                                                                                                                                               -I
         NHL 2012 League Averages                                                           Additional 2012 Statistics                         i>
                                                                                                                                               r-




        43 Years Old

                                                                                             Number of Referees            77

                                                                                             Referees per Crew             4

                                                                                             Referees with
                                                                                                                           31
                                                                                             Playoff Experience

                                                                                             Referees with Finals
                                                                                                                         No Data
                                                                                             Experience

                                                                                             Base Salary Range




              Age                NHL Tenure
                                                            ■
                                                            Non-NHL
                                                                                             Minority%                     1%


                                                           Experience




    Source: http://www.nhlofficials.com/ - Official Site of the NHL Officials Association
                                                                                                                                [1P~]     58

Confidential - Attorneys' Eyes Only                                                                                                DEF015126
®
                                                                                                                                       ,:,
                                                                                                                                       ::c
                         Case
                          Case1:18-cv-09035-JPO-GWG
                               1:18-cv-09035-JPO-GWG Document
                                                      Document156-3
                                                               142-7 Filed
                                                                      Filed06/05/20
                                                                            04/25/20 Page
                                                                                      Page177
                                                                                           61 of 83
                                                                                                 199                                   <
                                                                                                                                       ;::
    NHL Administrative Overview                                                                                                        m
                                                                                                                                       Cl
                                                                                                                                       m
                                                                                                                                       C
                                                                                                                                       :I>
                                                                                                                                       z
                                                                                                                                       C
                                                                                                                                       n
                                                                                                                                       0
                                                                                                                                       .,.,z
                                      • Experience is key; beginning at the lowest level and working towards higher level              6
                                                                                                                                       m
                                                                                                                                       z
                                       games is encouraged                                                                             -I
                                                                                                                                       i>
                                                                                                                                       r-

                                      • Applicants should attend official training schools and camps where they can be
                                        instructed by former and current NHL officials
                                      • The NHL maintains a group of 17 NHL prospects who work in minor leagues across
                                        North America in order to gain experience



                                      • All officials attend an offseason training camp in Fort Erie, Ontario before the
                                        season begins
                                      • Officials are updated on a wide variety of matters from skating techniques to rule
                                        changes




                                      • All officials must pass a fitness test where "if you don't pass, you don't work"
                                      • Supervisors attend games and grade the officials with grades determining who will
                                        officiate in the playoffs.
                                      • Some reports claim that officials are graded on each game, but a 2009 NYT article
                                        reported that "officials are only evaluated about 5 times a season."




    Source: http://www.nhlofficials.com/; New York Times, 2009, "NHL Referee Says Union Work Lead to Dismissal"
                                                                                                                       [1P~]      59

Confidential - Attorneys' Eyes Only                                                                                        DEF015127
                                                                                                                                     ,:,
   There Are a Case
               Number       of Distinct Differences
                Case1:18-cv-09035-JPO-GWG
                     1:18-cv-09035-JPO-GWG Document
                                            Document156-3Between
                                                     142-7 Filed       MLB
                                                            Filed06/05/20
                                                                  04/25/20    and
                                                                           Page
                                                                            Page178 the
                                                                                 62 of 199 Other
                                                                                       83
                                                                                                                                     ::c
                                                                                                                                     <
                                                                                                                                     ;::
                                                                                                                                     m
   Major Professional Sports Leagues                                                                                                 Cl
                                                                                                                                     m
                                                                                                                                     C
                                                                                                                                     :I>
                                                                                                                                     z
                                                                                                                                     C
                                                                                                                                     n
                                                                                                                                     0
                                                                                                                                     .,.,z
                                                       MLB                                       Other Leagues                       6
                                                                                                                                     m
                                                                                                                                     z
                                                                                                                                     -I
                                                                                                                                     i>
                                                                                                                                     r-
                                  • With the exception of the World Series,        • Playoff assignments are given to the
  Playoff Selection                   playoff assignments do not appear to           best officials by incorporating various
                                      be very selective - 87% of MLB Umpires        performance metrics and evaluations
                                      have been selected for the playoffs

                                  • Limited ongoing training for umpires           • Training camps, targeted video
                                                                                     instruction, and actual written/physical
                                  • Evaluation systems exist, but evaluations
      Training/                                                                      tests are all used for training and
                                    may not be fully integrated with in-person
                                    feedback and instruction                        evaluation
      Evaluation
                                                                                   • Poor evaluations have repercussions
                                  • Umpires will often resist any additional
                                      training or evaluation efforts
                                                                                    which can sometimes include dismissal



                                  • Multiple years in the minor leagues under      • Will often gain experience officiating big
                                      conditions that bear little resemblance to     time college sports where the media glare
                                      those faced in the Major Leagues               and pressure can match the conditions of
   New Candidate
                                  • Poor conditions and very low pay
                                                                                     the professional leagues
    Development
                                  • Brutal schedule precludes most umpires
                                                                                   • Can make decent money officiating and
                                      from outside job opportunities                 may also often have the opportunity to
                                                                                    hold down an additional job




                                                                                                                   [1P~]        60

Confidential - Attorneys' Eyes Only                                                                                    DEF015128
    Other MajorCase
                  Sports
                 Case       Leagues Put Significant
                     1:18-cv-09035-JPO-GWG
                      1:18-cv-09035-JPO-GWG Document     Emphasis
                                             Document156-3
                                                      142-7 Filed        onPage
                                                             Filed06/05/20
                                                                   04/25/20 the179
                                                                            Page  Physical
                                                                                 63 of 83
                                                                                       199 Fitness
    of Their Officiating Crews




   • Officials must pass a fitness test                               • NFL Referees must take and pass                                   • The NBA assesses its referees
     before the beginning of the                                        a physical exam and stress test in                                  three times a year to measure
     season                                                             order to work                                                       their fitness, weight, and body
   • Test includes V02 Max test on a                                                                                                        fat.
                                                                      • NFL Referees are instructed to be
     stationary bike, a strength                                        in top physical condition as                                      • NBA officials must stay under a
     evaluation, and a caliper test                                     officiating one NFL game is the                                     designated weight or risk having
     measuring% of body fat to mass                                     equivalent of running 6-7 miles                                      their workload sharply
     ratio                                                                                                                                   diminished




                                 These sports involve significant physical exertion over the course of a game;
                                           in effect, the officials are working out while officiating




   Source: Kalamazoo Gazette: "Ron Winter gives WMU students backstage pass; NBA former Vice President of Basketball Ops, Rod Thorn; Official Website of NHL Officials; Howard
           Beck NY Times Feb 7 2010
                                                                                                                                                                                 [1P~]   61

Confidential - Attorneys' Eyes Only                                                                                                                                               DEF015129
                                                                                                                                   ,:,
   The Profile of a 1:18-cv-09035-JPO-GWG
               Case
                CaseTypical    MLB Umpire
                     1:18-cv-09035-JPO-GWG     Differs
                                           Document
                                            Document    Substantially
                                                    156-3
                                                     142-7 Filed
                                                            Filed06/05/20    From
                                                                  04/25/20 Page
                                                                            Page180 Other
                                                                                 64 of 83
                                                                                       199 Leagues'                                ::c
                                                                                                                                   <
                                                                                                                                   ;::
                                                                                                                                   m
   Equivalents                                                                                                                     Cl
                                                                                                                                   m
                                                                                                                                   C
                                                                                                                                   :I>
                                                                                                                                   z
                                                                                                                                   C
                                                                                                                                   n
                                                                                                                                   0
                                                                                                                                   .,.,z
                                                                                                                                   6
                                                 NFL                           NBA                         MLB                     m
                                                                                                                                   z
                                                                                                                                   -I
                                                                                                                                   i>
                                                                                                                                   r-




   Example                                  Tony Corrente                  Dick Bavetta                  Wally Bell


                                      • B.A. from Cal-State        • BA from St. Francis
                                        Fullerton                    College                    • Austintown Fitch High
   Education
                                      • MA from Azusa Pacific      • MBA from the New York        School
                                        University                   Institute of Finance
                                      ■ Big West and WAC
                                                                   • 9 years officiating high   • 8 years in the minor
                                        official from 81-95
   Professional                                                      school and the Eastern       leagues (NYP, SAL, CAR,
                                      • Officiated in numerous
   Development                                                       League (forerunner to        SL, DRL,AAA-Alliance,
                                        bowl games including the
                                                                     the CBA)                     INT)
                                        Rose Bowl


                                      ■ High School Social         • Stockbroker at Salomon
   Alternative Work
                                        Science Teacher              Brothers before NBA        • None
   Experience
                                      • Former baseball coach        career




               Many officials in other leagues are highly educated and successful in other professional fields.



                                                                                                                      [1P~]   62

Confidential - Attorneys' Eyes Only                                                                                    DEF015130
                                                                                                                    ,:,
                                                                                                                    ::c
                         Case
                          Case1:18-cv-09035-JPO-GWG
                               1:18-cv-09035-JPO-GWG Document
                                                      Document156-3
                                                               142-7 Filed
                                                                      Filed06/05/20
                                                                            04/25/20 Page
                                                                                      Page181
                                                                                           65 of 83
                                                                                                 199                <
                                                                                                                    ;::
   Table of Contents                                                                                                m
                                                                                                                    Cl
                                                                                                                    m
                                                                                                                    C
                                                                                                                    :I>
                                                                                                                    z
                                                                                                                    C
                                                                                                                    n
                                                                                                                    0
                                                                                                                    .,.,z
    •     Demographics and life of an umpire                                                                        6
                                                                                                                    m
                                                                                                                    z
    •     Umpire oversight and development                                                                          -I
                                                                                                                    i>
                                                                                                                    r-
    •     Umpire health and fitness
    •     Benchmarking officiating in other leagues
    •     Recommendations




                                                                                                       [1P~]   63

Confidential - Attorneys' Eyes Only                                                                     DEF015131
                                                                                                                                     -
                                                                                                                                     ,:,
                                                                                                                                     ::c
                         Case
                          Case1:18-cv-09035-JPO-GWG
                               1:18-cv-09035-JPO-GWG Document
                                                      Document156-3
                                                               142-7 Filed
                                                                      Filed06/05/20
                                                                            04/25/20 Page
                                                                                      Page182
                                                                                           66 of 83
                                                                                                 199                                 <
                                                                                                                                     ;::
   Action Plan: A Two-Pronged Approach                                                                                               m
                                                                                                                                     Cl
                                                                                                                                     m
                                                                                                                                     C
                                                                                                                                     :I>
                                                                                                                                     z
                                                                                                                                     C
                                                                                                                                     n
                                                                                                                                     0
 @        Elevate the performance and perception of the current umpiring staff                                                       .,.,z
                                                                                                                                     6
                                                                                                                                     m
                                                                                                                                     z
                 Improve the evaluation process across a number of dimensions:                                                       -I
                                                                                                                                     i>
                                                                                                                                     r-

                    -   A more standardized, quantitative rubric                                                                     -
                    -   Enhanced and interoperable technology tools
                    -   Re-organized administrative and supervisor staff to streamline department functions and
                        encourage more effective communication with umpires
                 Leverage more comprehensive evaluations to manage umpires more effectively
                        Discipline and eventually terminate low-performing umpires
                        Provide recognition opportunities and additional compensation for top umpires
                        Potentially hire external consultants (e.g. Sibson) to apply industry best practices to umpire
                        management
@         Invest in people, infrastructure and strategic partnerships to improve the organizational culture for the
          next generation of umpires
                 Take a more active role in identifying, hiring and retaining top umpire prospects through increased
                 compensation and targeted "fast-tracking"
                 Ensure consistency in evaluation criteria between major and minor leagues to streamline development
                 Explore opening an MLB-run "finishing" school for top prospects
                 Strategic partnerships with armed forces, universities and social organizations to shore up pipeline of
                 diversity candidates
                 Create marketing campaign to promote the umpires and the umpiring program




                                                                                                                   [1P~]        64

Confidential - Attorneys' Eyes Only                                                                                      DEF015132
@   Assemble Comprehensive,
               Case                 Analytical
                Case1:18-cv-09035-JPO-GWG
                     1:18-cv-09035-JPO-GWG      Framework
                                           Document
                                            Document156-3
                                                     142-7 Filed  for  Evaluating
                                                            Filed06/05/20
                                                                  04/25/20 Page  67 of Umpires
                                                                            Page183    83
                                                                                       199
                                                                                                             ,:,
                                                                                                             ::c
                                                                                                             <
                                                                                                             ;::
                                                                                                             m
    Based on the Criteria Set Forth in the Basic Agreement                                                   Cl
                                                                                                             m
                                                                                                             C
                                                                                                             :I>
                                                                                                             z
                                                                                                             C




          Field Evaluation Component

            Effort & Professionalism

            Game & Situation Management

            Field Proficiency


          Administrative Component
            Ejections & Situation Handling

            Submitting Umpire Reports
                                                     ►
            Communication with Office

            Application of Pace of Game Procedures


          Judgment Component
            Plate Judgment

            Base Judgment




    Source: Umpire Basic Agreement
                                                                                             [1P~]      65

Confidential - Attorneys' Eyes Only                                                              DEF015133
@    Leverage Technology
                Case          Tools for Training
                 Case1:18-cv-09035-JPO-GWG
                      1:18-cv-09035-JPO-GWG       and
                                            Document
                                             Document    Evaluation,
                                                     156-3
                                                      142-7 Filed  04/25/20Focusing
                                                             Filed06/05/20 Page
                                                                            Page184    on Improving
                                                                                 68 of 83
                                                                                       199
                                                                                                                         ,:,
                                                                                                                         ::c
                                                                                                                         <
                                                                                                                         ;::
                                                                                                                         m
     Interoperability and Building a Centralized Administrative Console                                                  Cl
                                                                                                                         m
                                                                                                                         C
                                                                                                                         :I>
                                                                                                                         z
                                                                                                                         C
                                                                                                                         n
                                                                                                                         0
                                                                                                                         .,.,z
                                                                                                                         6
                                                                                                                         m
    Summary of Umpire IT Systems                                                                                         z
                                                                                                                         -I
                                                                                                                         i>
                                                                                                                         r-

                           Development
                                             Data Access
                          & Maintenance
                                                Point
                          Responsibility


                            MLB Network      MLB Network



                                             Offline Access
                           BAM/Sportvision
                                               Database



                            BOC/ Baseball
                             Operations
                                              BOC Portal
                                                              ►   ■   "One-stop" privacy and access
                                                                      controls
                                                                  ■   Centralized reporting and data
                             Third-party?    Third-party?             warehousing
                                                                  ■   Flexible architecture to incorporate
                                                                      additional information going forward
       Halogen                                                              E.g., personal information,
                             BOC/ Labor
     Performance                               Halogen                      background checks, drug
                              Relations
      Evaluations                                                           testing, calendar/scheduling




                                                                                                           [1P~]    66


Confidential - Attorneys' Eyes Only                                                                          DEF015134
@                        Case
                          Case1:18-cv-09035-JPO-GWG
                               1:18-cv-09035-JPO-GWG Document
                                                      Document156-3
                                                               142-7 Filed
                                                                      Filed06/05/20
                                                                            04/25/20 Page
                                                                                      Page185
                                                                                           69 of 83
                                                                                                 199
                                                                                                                                                         ,:,
                                                                                                                                                         ::c
                                                                                                                                                         <
                                                                                                                                                         ;::
                                                                                                                                                         m
                                                                                                                                                         Cl
                                                                                                                                                         m
     Expand the Use of Instant Replay Beyond Fair/Foul and Trap Plays                                                                                    C
                                                                                                                                                         :I>
                                                                                                                                                         z
                                                                                                                                                         C
                                                                                                                                                         n
                                                                                                                                                         0
                                                                                                                                                         .,.,z
                                                                                                                                                         6
        Number of Missed Calls by Type, 2012                                                                                                             m
                                                                                                                                                         z
                                                                                                                                                         -I
                                                                                                                                                         i>
           197                                                                                                                                           r-




                                                                                   I Average of 1 missed call per 5.9 games


                                                            Initial agreement with MLBPA would
                                                           only have covered 8.7% of missed calls




                                                                                                                5            2           0

         Force Play   Tag Play        Steal   Fair/ Foul    HBP Ruling   Pickoff    Interference    Catch/    Foul Tip Caught/Dropped Boundary
                                                                                   / Obstruction   No Catch               3rd Strike    Call



        I 0.7% I 1 1.9% I 1 3.2% I I 0.3% I I 1.0% I I 0.5% I 1 3.2% I 1 1. 1% I I 0.3% I I 0.1% I I 0.0% I


                                                                                                                                        [1P~]       67


Confidential - Attorneys' Eyes Only                                                                                                          DEF015135
@                        Case
                          Case1:18-cv-09035-JPO-GWG
                               1:18-cv-09035-JPO-GWG Document
                                                      Document156-3
                                                               142-7 Filed
                                                                      Filed06/05/20
                                                                            04/25/20 Page
                                                                                      Page186
                                                                                           70 of 83
                                                                                                 199
                                                                                                                             ,:,
                                                                                                                             ::c
                                                                                                                             <
                                                                                                                             ;::
                                                                                                                             m
                                                                                                                             Cl
                                                                                                                             m
     Address Strategic Issues Related to Replay                                                                              C
                                                                                                                             :I>
                                                                                                                             z
                                                                                                                             C
                                                                                                                             n
                                                                                                                             0
                                                                                                                             .,.,z
                                                                                                                             6
                                                                                                                             m
                                                                                                                             z
                                                                                                                             -I
                                                                                                                             i>
                                                                                                                             r-




        Who Initiates the Replay?              Where Does the Review Occur?            What Video is Reviewed?


                    Manager                                                               Broadcast feeds only
                                                 Central replay center (e.g.,
         Manager+ Some Umpire-                    MLBAM, Western Ops)                Broadcast feeds+ Composite of
    Initiated Plays (e.g., scoring plays,
                                                                                            all camera feeds
                 9th inning)

               On-field Umpire                     In-park (e.g., press box,              6 best camera feeds
                                                       broadcast truck)
           Off-field Replay Official                                                        All camera feeds




                                                                                                           [1P~]        68


Confidential - Attorneys' Eyes Only                                                                              DEF015136
@                          Case
                            Case1:18-cv-09035-JPO-GWG
                                 1:18-cv-09035-JPO-GWG Document
                                                        Document156-3
                                                                 142-7 Filed
                                                                        Filed06/05/20
                                                                              04/25/20 Page
                                                                                        Page187
                                                                                             71 of 83
                                                                                                   199
                                                                                                                                                                ,:,
                                                                                                                                                                ::c
                                                                                                                                                                <
                                                                                                                                                                ;::
                                                                                                                                                                m
                                                                                                                                                                Cl
                                                                                                                                                                m
      Balance Strategic Issues with Implementation & Cost                                                                                                       C
                                                                                                                                                                :I>
                                                                                                                                                                z
                                                                                                                                                                C
                                                                                                                                                                n
                                                                                                                                                                0
                                                                                                                                                                .,.,z
                                                                                                                                                                6
                                                                                                                                                                m
                                                                                                                                                                z
                                                                                                                                                                -I
                                                                                                                                                                i>
                                                                                                                                                                r-
                                                                      Broadcast
                               Broadcast Only                                                          6 Best Feeds                          All Feeds
                                                                     (+ add'I angles)



                            Central: $18M                      Central: $27M                      Central: $33M                      Central: $78M
      Manager
                            In-Park: $51M                      In-Park: $58M                      In-Park: $61M                      In-Park: $89M


      Manager               Central: $19M                      Central: $29M                      Central: $3SM                      Central: $80M
    (+ umpire-int'd)        In-Park: $51M                      In-Park: $58M                      In-Park: $61M                      In-Park: $89M


                            Central: $19M                      Central: $29M                      Central: $3SM                      Central: $80M
       Umpire
                            In-Park: $51M                      In-Park: $58M                      In-Park: $61M                      In-Park: $89 M


      Off-field             Central: $37M                      Central: $46M                      Central: $52M                      Central: $97M
      Official              In-Park: $51M                      In-Park: $58M                      In-Park: $61M                      In-Park: $89 M




    Note: Cost estimates are 5-year fully-loaded totals of incremental technology and personnel expenses (including up-front and annual costs)   [1P~]     69

Confidential - Attorneys' Eyes Only                                                                                                                 DEF015137
                                                                                                                            -
@                        Case
                          Case1:18-cv-09035-JPO-GWG
                               1:18-cv-09035-JPO-GWG Document
                                                      Document156-3
                                                               142-7 Filed
                                                                      Filed06/05/20
                                                                            04/25/20 Page
                                                                                      Page188
                                                                                           72 of 83
                                                                                                 199
                                                                                                                            ,:,
                                                                                                                            ::c
                                                                                                                            <
                                                                                                                            ;::
                                                                                                                            m
                                                                                                                            Cl
                                                                                                                            m
     Sample Proposal: Manager Challenge System with Central Review                                                          C
                                                                                                                            :I>
                                                                                                                            z
                                                                                                                            C
                                                                                                                            n
                                                                                                                            0
                                                                                                                            .,.,z
     •   Administration                                                                                                     6
                                                                                                                            m
                                                                                                                            z
                                                                                                                            -I
           -    Hire a Director of Instant Replay to oversee operations related to instant replay                           i>
                                                                                                                            r-
                                                                                                                            -
     •   Umpires
                Hire one additional crew (4 umpires) to staff the replay center at MLBAM on a rotating basis
                 -   Two six-hour shifts of two umpires each would cover each day of games

     •   Supervisors
                Hire two supervisors to be integrated into supervisor rotation
                Assign one supervisor to the replay center during all games

     •   Replay Center Technicians
           -    Hire 4-6 additional technicians to staff the replay center
                     Queuing replays
                     Monitoring games
                     Record keeping
                     Communication with on-site technicians

     •   Ballpark Technicians
           -    Hire one technician in each ballpark
                     Technical support for earpiece and backup video technology (i.e., the tunnel)
                     Pre-game equipment checks




                                                                                                               [1P~]   70


Confidential - Attorneys' Eyes Only                                                                             DEF015138
@    Reorganize Administrative
                 Case                 Staff toDocument
                  Case1:18-cv-09035-JPO-GWG
                       1:18-cv-09035-JPO-GWG    Best to
                                               Document  Promote
                                                       156-3
                                                        142-7 Filed     Consistency
                                                               Filed06/05/20
                                                                     04/25/20 Page
                                                                               Page189    and
                                                                                    73 of 83
                                                                                          199
                                                                                                                                          ,:,
                                                                                                                                          ::c
                                                                                                                                          <
                                                                                                                                          ;::
                                                                                                                                          m
     Objectivity                                                                                                                          Cl
                                                                                                                                          m
                                                                                                                                          C
                                                                                                                                          :I>
                                                                                                                                          z
                                                                                                                                          C
                                                                                                                                          n
                                                                                                                                          0
                                                                                                                                          .,.,z
                                                                                                                                          6
                                                                                                                                          m
                                                                                                                                          z
                                                                                                                                          -I
                                                                                                                                          i>
                                                                                                                                          r-



                                                                                                                     Illustrative




                                              Director, Umpire
       Director, Umpire                                                           Director,               Director, Umpire Medical
                                               Recruitment &
       Administration                                                            ML Umpires                        Services
                                               Development
 ■    Compile umpire                  ■   Oversee identification,      ■   Oversee MLB umpiring       ■   Medical treatment
      evaluation data                     training and retention of        staff
                                                                                                      ■   Workers compensation
 ■    Assist with scheduling,             top amateur umpire
                                                                       ■   Run evaluation process         processing
      travel, AAA call-ups                prospects and AAA/MLB
      and other logistics                 hiring                       ■   Postseason/special event   ■   Weekly medical status
 ■    Maintain all umpire-                                                 selections                     reports
                                      ■   Run "finishing" school
      related IT systems
                                                                       ■   Playing rules
                                      ■   Maintain relationship with
                                                                           interpretations
                                          PBUC, Minor League
                                          Baseball, and the NCAA       ■   Public relations and
                                                                           situation handling




                                                                                                                      [1P~]          71


Confidential - Attorneys' Eyes Only                                                                                       DEF015139
@                                 Case
                                   Case1:18-cv-09035-JPO-GWG
                                        1:18-cv-09035-JPO-GWG Document
                                                               Document156-3
                                                                        142-7 Filed
                                                                               Filed06/05/20
                                                                                     04/25/20 Page
                                                                                               Page190
                                                                                                    74 of 83
                                                                                                          199
                                                                                                                                                                                        ,:,
                                                                                                                                                                                        ::c
                                                                                                                                                                                        <
                                                                                                                                                                                        ;::
     Discipline and Potentially Terminate Low-Performing Umpires                                                                                                                        m
                                                                                                                                                                                        Cl
                                                                                                                                                                                        m
                                                                                                                                                                                        C
                                                                                                                                                                                        :I>
                                                                                                                                                                                        z
                                                                                                                                                                                        C
                                                                                                                                                                                        n
                                                                                                                                                                                        0
                                                                                                                                                                                        .,.,z
     •    Empowered with equitable and meaningful evaluations, the umpiring department can pursue performance-                                                                          6
                                                                                                                                                                                        m
          related discipline and termination with more regularity                                                                                                                       z
                                                                                                                                                                                        -I
                                                                                                                                                                                        i>
                                                                                                                                                                                        r-




    Umpire Evaluation & Training Process
                      Observer or Supervi sor reviews game and completes eva luation




                                                                                        Administrator looks for trends
                                                                                                                             • The disciplinary process is useless without
                                                                                                                               evaluations that discriminate between umpires


                                                                                                                         ►
                                                                                                                             • A move to a more analytical evaluation system
                                                                    Dete rm mat1on made trend a result of
                                                                                                                               will strengthen evaluations and reinforce the new
                                                                          · best effort or "def1a rn:e'
                                                                                                                               meritocratic culture in the umpiring department
                                                              _b;No Defionce•   J
          ~----,~+iiii4iiii:III
                                    Umpire'sperformanr:ep.rob/em
                                       remains unr:DTrectedafter
                                       reasonable opportunity to
                                               impro ve

                  •




                                                                                                                                                                      [1P~]        72

Confidential - Attorneys' Eyes Only                                                                                                                                       DEF015140
                                                                                                                            -
@   Postseason Case
               and   Special    Events Assignments,
                Case1:18-cv-09035-JPO-GWG
                     1:18-cv-09035-JPO-GWG Document  142-7Along
                                            Document156-3 Filed    with Page
                                                           Filed06/05/20
                                                                 04/25/20 the   Associated
                                                                           Page191
                                                                                75 of 83
                                                                                      199
                                                                                                                            ,:,
                                                                                                                            ::c
                                                                                                                            <
                                                                                                                            ;::
                                                                                                                            m
    Compensation, Should Be Given to the Highest Performing Umpires                                                         Cl
                                                                                                                            m
                                                                                                                            C
                                                                                                                            :I>
                                                                                                                            z
                                                                                                                            C
                                                                                                                            n
                                                                                                                            0
                                                                                                                            .,.,z
                                                                                                                            6
                                                                                                                            m
                                                                                                                            z
          "The Office of the Commissioner shall have absolute and exclusive discretion in                                   -I
                                                                                                                            i>
                                                                                                                            r-

               the assignment of umpires to work Special Events.'1 -Article 15{8}{2)                                        -

    •     Postseason assignments are the only short-term, discretionary evaluation tool that the CBA affords
          management
    •     While the assignments do include a financial component, the symbolism is far more important
                 There is an opportunity to communicate an important shift in management priorities to the umpiring
                 staff and to the public




    Source: Umpire Basic Agreement
                                                                                                               [1P~]   73


Confidential - Attorneys' Eyes Only                                                                             DEF015141
@   MLB Could Explore
               Case       Engaging a Consulting
                Case1:18-cv-09035-JPO-GWG
                     1:18-cv-09035-JPO-GWG Document   FirmFiled
                                            Document156-3
                                                     142-7   to06/05/20
                                                           Filed Help Set
                                                                 04/25/20    Direction
                                                                          Page
                                                                           Page192    199 and
                                                                                76 of 83
                                                                                                                                                                             ,:,
                                                                                                                                                                             ::c
                                                                                                                                                                             <
                                                                                                                                                                             ;::
                                                                                                                                                                             m
    Provide Outside Perspective at the Project's Outset                                                                                                                      Cl
                                                                                                                                                                             m
                                                                                                                                                                             C
                                                                                                                                                                             :I>
                                                                                                                                                                             z
                                                                                                                                                                             C
                                                                                                                                                            I                n
                                                                                                                                                                             0
                                                                                                                                                                             .,.,z
                                                                                                                                                                             6
                                                                                                                                                                             m
                                                                                                                                                                             z
                                                                                                                                                                             -I
                                                           Sibson Consulting Officiating Group - The Framework                                                               i>
                                                                                                                                                                             r-



                                      Area of ExE!ertlse                              Data                                      Game
                                                              Assessment ~
                                                                                   Collection                             -    Analysis
                                          Program
                                       Management
                                                                  t
                                                                                                             +
                                         Analytical
                                                                                       +                   Group
                                                                                                       Performance

                                                               l rai ning   !+-    Evaluation
                                                                                                         Review
                                                                                                                     I'.      'Hot Topics'
                                                                                                                               Analysis


                                                                  •                                          I
                                      , In general, leagues ha·,e an officiating system that is more or less sim ilar to the blue above
                                         • Using our internal analytical and program management expertise, combined with our experience over t he
                                           past decade, we have been able to work with leagues to further develop these systems to improve:
                                           - Quality and Consistency- analyze data, sta nda rds and evaluation systems, as well as work w ith
                                             assessors, to ensure continued improvement of quality and consistency of on-field officials
                                           - Equitability- ensu re t hat the system fairly differentiates officials' performance to improve staffing,
                                             ranking, selection, and t raining
                                           - Transparency- increase transparency in assessment and evaluation processes (where applicable), and
                                               include immediale feedback to facilitate improvement

                                      , In addition, we have also provided leagues with the additional capabilities in red above
                                         • Group Performa nce Review - provide a periodic ana lysis of trends, ranges, and patterns, as well as
                                           reporti ng on notabli! changes
                                         • 'Hot Topics' Analysis- provide leagues with protection from attacks on the integrity of the game, ofte n
                                           generated by the med ia, 'nerd-ocracy', clubs, or potential lawsu its
                                         • Game Analysis- examine impact of game eve nts; game t ime; scheduling       ,v~ SI BSON CONSULTING           2

                              ~




                                  ■     A third-party consulting firm is typically helpful for studies in organizational re-design and
                                        strategy setting
                                  ■     Sibson Consulting brings perspectives from the other three major leagues and can provide
                                        MLB a roadmap for driving change
                                  ■     Their data-driven evaluation framework is a logical fit for MLB's goals




    Source: Sibson presentation to M LB, May 2011
                                                                                                                                                                [1P~]   74

Confidential - Attorneys' Eyes Only                                                                                                                              DEF015142
                                                                                                                                     -
                                                                                                                                     ,:,
                                                                                                                                     ::c
                         Case
                          Case1:18-cv-09035-JPO-GWG
                               1:18-cv-09035-JPO-GWG Document
                                                      Document156-3
                                                               142-7 Filed
                                                                      Filed06/05/20
                                                                            04/25/20 Page
                                                                                      Page193
                                                                                           77 of 83
                                                                                                 199                                 <
                                                                                                                                     ;::
   Action Plan: A Two-Pronged Approach                                                                                               m
                                                                                                                                     Cl
                                                                                                                                     m
                                                                                                                                     C
                                                                                                                                     :I>
                                                                                                                                     z
                                                                                                                                     C
                                                                                                                                     n
                                                                                                                                     0
 @        Elevate the performance and perception of the current umpiring staff                                                       .,.,z
                                                                                                                                     6
                                                                                                                                     m
                                                                                                                                     z
                 Improve the evaluation process across a number of dimensions:                                                       -I
                                                                                                                                     i>
                                                                                                                                     r-

                    -   A more standardized, quantitative rubric                                                                     -
                    -   Enhanced and interoperable technology tools
                    -   Re-organized administrative and supervisor staff to streamline department functions and
                        encourage more effective communication with umpires
                 Leverage more comprehensive evaluations to manage umpires more effectively
                        Discipline and eventually terminate low-performing umpires
                        Provide recognition opportunities and additional compensation for top umpires
                        Potentially hire external consultants (e.g. Sibson) to apply industry best practices to umpire
                        management

 ®        Invest in people, infrastructure and strategic partnerships to improve the organizational culture for the
          next generation of umpires
                 Take a more active role in identifying, hiring and retaining top umpire prospects through increased
                 compensation and targeted "fast-tracking"
                 Ensure consistency in evaluation criteria between major and minor leagues to streamline development
                 Explore opening an MLB-run "finishing" school for top prospects
                 Strategic partnerships with armed forces, universities and social organizations to shore up pipeline of
                 diversity candidates
                 Create marketing campaign to promote the umpires and the umpiring program




                                                                                                                   [1P~]        75

Confidential - Attorneys' Eyes Only                                                                                      DEF015143
@   Attract HighCase
                 Quality
                 Case        Umpire Prospects
                     1:18-cv-09035-JPO-GWG
                      1:18-cv-09035-JPO-GWG       Through
                                            Document
                                             Document156-3      Higher
                                                      142-7 Filed
                                                             Filed 04/25/20Compensation
                                                                  06/05/20  Page
                                                                             Page194
                                                                                  78 of 83
                                                                                        199 and
                                                                                                              ,:,
                                                                                                              ::c
                                                                                                              <
                                                                                                              ;::
                                                                                                              m
    "Fast Tracking"                                                                                           Cl
                                                                                                              m
                                                                                                              C
                                                                                                              :I>
                                                                                                              z
                                                                                                              C

                                                                                        - -Illustrative
                                                                                              - - - - a.,.,z  n


                                                                                        ------ m
                                                                                               6
                                                                                               z              -I
                                                                                                              i>
                                                                                                              r-

                Sample Economic Proposal for Top Prospects


                                             Current                    Proposed


                  Time to MLB               10-12 years                 5-6 years



                  Compensation            $12,000-15 ,000             $20,000-30,000



                  Evaluation Criteria      Set by PBUC       ►          Set by MLB




                  Umpiring School             $3,000                      FREE




                                                                                            [1P~]        76


Confidential - Attorneys' Eyes Only                                                               DEF015144
®                        Case
                          Case1:18-cv-09035-JPO-GWG
                               1:18-cv-09035-JPO-GWG Document
                                                      Document156-3
                                                               142-7 Filed
                                                                      Filed06/05/20
                                                                            04/25/20 Page
                                                                                      Page195
                                                                                           79 of 83
                                                                                                 199
                                                                                                                    ,:,
                                                                                                                    ::c
                                                                                                                    <
                                                                                                                    ;::
    Explore Opening an MLB-run Finishing School For Top Prospects                                                   m
                                                                                                                    Cl
                                                                                                                    m
                                                                                                                    C
                                                                                                                    :I>
                                                                                                                    z
                                                                                                                    C
                                                                                                                    n
                                                                                                                    0
                                                                                                                    .,.,z
                                                                                                                    6
                                                                                                                    m
                                                                                                                    z
                                                                                                                    -I
                                                                                                                    i>
                                                                                                                    r-




                                 Details

         •    Conducted during the offseason, the
              finishing school would identify, in
              cooperation with PBUC, top prospects
              across all levels of the minor leagues
         •    Umpires who complete the finishing
              school would be placed at the highest
              available minor league positions and
              kept on the "short list" for openings at
              the major league level
         •    The finishing school could potentially
              replace existing MLB umpire camps, re-
              focusing MLB's attention at the higher
              levels of the minor leagues




                                                                                                       [1P~]   77

Confidential - Attorneys' Eyes Only                                                                     DEF015145
                                                                                                                              -
@   Forge Strategic
                 CasePartnerships
                Case                   with Document
                     1:18-cv-09035-JPO-GWG
                      1:18-cv-09035-JPO-GWG Military,   Educational
                                             Document156-3
                                                      142-7 Filed  04/25/20&Page
                                                             Filed06/05/20    Social
                                                                             Page 80 ofInstitutions
                                                                                 196    83
                                                                                        199         to
                                                                                                                              ,:,
                                                                                                                              ::c
                                                                                                                              <
                                                                                                                              ;::
                                                                                                                              m
    Grow Pool of Diversity Candidates                                                                                         Cl
                                                                                                                              m
                                                                                                                              C
                                                                                                                              :I>
                                                                                                                              z
                                                                                                                              C
                                                                                                                              n
                                                                                                                              0
                                                                                                                              .,.,z
    •     Given the long-term nature of umpire development, the only way to approach MLB's diversity issue is                 6
                                                                                                                              m
          through lower-level recruitment of minorities                                                                       z
                                                                                                                              -I
                                                                                                                              i>
                                                                                                                              r-
            -  The introduction of "fast-tracking" through the minor leagues could be an effective method of                  -
               accelerating development of diversity prospects
    •     In addition to improving access to diversity candidates, strategic partnerships may also allow MLB to assist
          minor league umpires in finding employment during the offseason
                 The US Olympic Team has successful partnerships with several of their sponsors to employ their
                 athletes on a part-time basis and allow them to train (e.g. Hilton Hotels)




                                                                                                               [1P~]     78


Confidential - Attorneys' Eyes Only                                                                               DEF015146
@   MLB ShouldCase
                Seek
                Case   to Benefit FromDocument
                   1:18-cv-09035-JPO-GWG
                     1:18-cv-09035-JPO-GWG Its Substantial
                                           Document
                                                  156-3    FiledInvestment
                                                    142-7 Filed 06/05/20
                                                                 04/25/20 Page  inofUmpiring
                                                                           Page197
                                                                                81  83
                                                                                    199
                                                                                                                        ,:,
                                                                                                                        ::c
                                                                                                                        <
                                                                                                                        ;::
                                                                                                                        m
    Through Strategic Marketing, Messaging Around Umpire Quality and Integrity                                          Cl
                                                                                                                        m
                                                                                                                        C
                                                                                                                        :I>
                                                                                                                        z
                                                                                                                        C
                                                                                                                        n
                                                                                                                        0
                                                                                                                        .,.,z
                                                                                                                        6
                                                                                                                        m
                                                                                                                        z
                                                                                                                        -I
                                                                                                                        i>
             Improve Recruiting              Inspire Public Confidence         Reinforce Meritocratic Culture           r-




    • Brings the profession into the     • Educates the public on the         • Provides management an
      limelight in an appropriate way      difficulties of umpiring and the     additional opportunity to single
                                           hard work and integrity of the       out particular umpires for
    • MLB telecasts are an important
                                           staff                                exemplary performance
      touch point for baseball
      enthusiasts who may be likely to   • Historically, the media has
      pursue careers umpiring              responded very favorably to
                                           humanizing characterizations of
                                           officials (e.g. Jim Joyce)




                                                                                                       [1P~]       79


Confidential - Attorneys' Eyes Only                                                                        DEF015147
                                                                                                                                                                                ,:,
                                                                                                                                                                                ::c
                              Case
                               Case1:18-cv-09035-JPO-GWG
                                    1:18-cv-09035-JPO-GWG Document
                                                           Document156-3
                                                                    142-7 Filed
                                                                           Filed06/05/20
                                                                                 04/25/20 Page
                                                                                           Page198
                                                                                                82 of 83
                                                                                                      199                                                                       <
                                                                                                                                                                                ;::
       Project Timeline                                                       Umpire CBA Expires                                                                                m
                                                                                                                                                                                Cl
                                                                                                                                                                                m
                                                                                                                                                                                C
                                                                                                                                                                                :I>
                                                                                                                                                                                z
                                                                                                                                                                                C
                                                                                                                                                                                n
                                                                                                                                                                                0
                                          2013                           2014                    2015                          2016                        2017                 .,.,z
                                                                                                                                                                                6
                                                                                                                                                                                m
                                                                                                                                                                                z
                                                                                                                                                                                -I
                                                                                                                                                                                i>
                                                                                                                                                                                r-
                                                                                                                 Evaluation System Implementation

ModuleO                      Module 1                                     Module4                               Module 6

                                   Quantitative Data Aggregation           Evaluation System Development                             Implementation
                              ■   Aggregate umpire-related IT             ■ In cooperation with umpire           ■   Move completely to quantitative system for
                                  applications into one                     supervisors and umpires, assess          evaluation and postseason assignments
                                  administrative interface                  relative value of various            ■   Provide recognition opportunities and
                              ■   Identify untapped opportunities           evaluation criteria                      compensation to high performing umpires
                                  for data (e.g. calls not in the SURE    ■ Integrate quantitative and           ■   Identify strategic moves to change culture of
                                  system)                                   qualitative assessments                  umpiring crew; emphasizing meritocracy
                                                                          ■ Determine minimum standards          ■   Place continued emphasis on "greening" the force,
                             Module2                                        requirements                             especially as the Class of 1999 comes into power
      Kick-off and
                                                                          ■ Integrate data collection
      mobilization               Qualitative Data Aggregation
                              ■ Critical evaluation of observer             processes into training,            Module 7
                                system & scheduling                         evaluation and feedback systems
■   Agree on project                                                      ■ Determine appropriate internal                   Public Relations Improvements
                              ■ Develop plan to ensure
    direction & priorities                                                  resource allocation                  ■   Identify central point of contact for broadcasters
                                consistency in evaluations
■   Approve budget                                                                                               ■   Create marketing campaign, messaging quality of
                              ■ Determine sampling strategy1
    modifications                                                                                                    umpires and the umpiring program
■   Full benchmarking
    effort against other
    leagues                   Umpire Development Re-structuring

                             Module3                                                                     Modules
                                              Minor League "Quality of Life" Renovation                                        Lower-level Recruitment
                              ■   Assume more active role in minor league development,                    ■   Develop stronger partnerships with NCAA & international
                              ■   Work with PBUC to develop "fast-tracking" plan for top candidates           baseball to identify top candidates
                              ■   Invest in increased pay and benefits for minor league umpires           ■   Hire birddog scouts to provide national coverage
                              ■   Ensure consistency in evaluations between major and minor leagues       ■   Form strategic partnerships with national organizations to
                              ■   Provide institutional offseason work opportunities for umpires              improve diversity hiring




       1
           Given MLB's 2,400+ games per season, resources may not be available to evaluate every game as in other leagues
                                                                                                                                                              [1P~]        80

Confidential - Attorneys' Eyes Only                                                                                                                               DEF015148
                         Case 1:18-cv-09035-JPO-GWG Document 156-3 Filed 06/05/20 Page 199 of 199




Confidential - Attorneys' Eyes Only                                                                 DEF015149
